Exhibit 10.3
 
 
EXECUTION COPY

 
 
 
 
 
 
CHASE BANK USA, NATIONAL ASSOCIATION
 
as Transferor and Servicer
 
and
 
THE BANK OF NEW YORK (DELAWARE)
 
as Trustee
 
on behalf of the Certificateholders
 
of the First USA Credit Card Master Trust
____________________________________
 
THIRD AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT
 
Dated as of December 19, 2007
____________________________________
 



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page


ARTICLE I DEFINITIONS
2
 
Section 1.01
Definitions
2
 
Section 1.02
Other Definitional Provisions
20
       
ARTICLE II CONVEYANCE OF RECEIVABLES; ISSUANCE OF CERTIFICATES
22
 
Section 2.01
Conveyance of Receivables
22
 
Section 2.02
Acceptance by Trustee
23
 
Section 2.03
Representations and Warranties of the Transferor
24
 
Section 2.04
Representations and Warranties of the Transferor Relating to this Agreement and
the Receivables
26
 
Section 2.05
Covenants of the Transferor
30
 
Section 2.06
Addition of Accounts
33
 
Section 2.07
Removal of Accounts
35
 
Section 2.08
Discount Receivables
36
       
ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES
38
 
Section 3.01
Acceptance of Appointment and Other Matters Relating to the Servicer
38
 
Section 3.02
Servicing Compensation
40
 
Section 3.03
Representations and Warranties of the Servicer
40
 
Section 3.04
Reports and Records for the Trustee
42
 
Section 3.05
Annual Servicer’s Certificate
43
 
Section 3.06
Annual Independent Accountants’ Servicing Report
43
 
Section 3.07
Tax Treatment
44
 
Section 3.08
Notices to the Transferor
44
       
ARTICLE IV RIGHTS OF CERTIFICATEHOLDERS AND ALLOCATION AND APPLICATION OF
COLLECTIONS
45
 
Section 4.01
Rights of Certificateholders
45
 
Section 4.02
Establishment of Accounts
45
 
Section 4.03
Collections and Allocations
47
       
ARTICLE V [ARTICLE V IS RESERVED AND SHALL BE SPECIFIED IN ANY SUPPLEMENT WITH
RESPECT TO ANY SERIES]
51
   
ARTICLE VI THE CERTIFICATES
52
 
Section 6.01
The Certificates
52
 
Section 6.02
Authentication of Certificates
52
 
Section 6.03
Registration of Transfer and Exchange of Certificates
53
 
Section 6.04
Mutilated, Destroyed, Lost or Stolen Certificates
55
 
Section 6.05
Persons Deemed Owners
56
 
Section 6.06
Appointment of Paying Agent
56
 
Section 6.07
Access to List of Certificateholders’ Names and Addresses
57

 
i

--------------------------------------------------------------------------------


 

 
Section 6.08
Authenticating Agent
58
 
Section 6.09
Tender of Exchangeable Transferor Certificate
59
 
Section 6.10
Book-Entry Certificates
61
 
Section 6.11
Notices to Clearing Agency
61
 
Section 6.12
Definitive Certificates
62
 
Section 6.13
Global Certificate
62
 
Section 6.14
Meetings of Certificateholders
62
       
ARTICLE VII OTHER MATTERS RELATING TO THE TRANSFEROR
64
 
Section 7.01
Liability of the Transferor
64
 
Section 7.02
Merger or Consolidation of, or Assumption of the Obligations of, the Transferor
64
 
Section 7.03
Limitation on Liability
65
 
Section 7.04
Liabilities
65
       
ARTICLE VIII OTHER MATTERS RELATING TO THE SERVICER
66
 
Section 8.01
Liability of the Servicer
66
 
Section 8.02
Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
66
 
Section 8.03
Limitation on Liability of the Servicer and Others
66
 
Section 8.04
Servicer Indemnification of the Trust and the Trustee
67
 
Section 8.05
The Servicer Not to Resign
68
 
Section 8.06
Access to Certain Documentation and Information Regarding the Receivables
68
 
Section 8.07
Delegation of Duties
68
 
Section 8.08
Examination of Records
68
       
ARTICLE IX PAY OUT EVENTS
70
 
Section 9.01
Pay Out Events
70
 
Section 9.02
Additional Rights Upon the Occurrence of Certain Events
70
       
ARTICLE X SERVICER DEFAULTS
73
 
Section 10.01
Servicer Defaults
73
 
Section 10.02
Trustee to Act; Appointment of Successor
75
 
Section 10.03
Notification to Certificateholders
76
 
Section 10.04
Waiver of Past Defaults
76
       
ARTICLE XI THE TRUSTEE
77
 
Section 11.01
Duties of Trustee
77
 
Section 11.02
Certain Matters Affecting the Trustee
78
 
Section 11.03
Trustee Not Liable for Recitals in Certificates
80
 
Section 11.04
Trustee May Own Certificates
80
 
Section 11.05
The Servicer to Pay Trustee’s Fees and Expenses
80
 
Section 11.06
Eligibility Requirements for Trustee
80
 
Section 11.07
Resignation or Removal of Trustee
81
 
Section 11.08
Successor Trustee
81
 
Section 11.09
Merger or Consolidation of Trustee
82

 
ii

--------------------------------------------------------------------------------


 

 
Section 11.10
Appointment of Co-Trustee or Separate Trustee
82
 
Section 11.11
Tax Returns
83
 
Section 11.12
Trustee May Enforce Claims Without Possession of Certificates
84
 
Section 11.13
Suits for Enforcement
84
 
Section 11.14
Rights of Certificateholders to Direct Trustee
84
 
Section 11.15
Representations and Warranties of Trustee
84
 
Section 11.16
Maintenance of Office or Agency
85
       
ARTICLE XII TERMINATION
86
 
Section 12.01
Termination of Trust
86
 
Section 12.02
Optional Purchase
87
 
Section 12.03
Final Payment with Respect to any Series
88
 
Section 12.04
Termination Rights of Holder of Exchangeable Transferor Certificate
89
       
ARTICLE XIII MISCELLANEOUS PROVISIONS
90
 
Section 13.01
Amendment
90
 
Section 13.02
Protection of Right, Title and Interest to Trust
91
 
Section 13.03
Limitation on Rights of Certificateholders
92
 
Section 13.04
Governing Law
93
 
Section 13.05
Notices
93
 
Section 13.06
Severability of Provisions
93
 
Section 13.07
Assignment
93
 
Section 13.08
Certificates Non-Assessable and Fully Paid
94
 
Section 13.09
Further Assurances
94
 
Section 13.10
No Waiver; Cumulative Remedies
94
 
Section 13.11
Counterparts
94
 
Section 13.12
Third-Party Beneficiaries
94
 
Section 13.13
Actions by Certificateholders
94
 
Section 13.14
Rule 144A Information
94
 
Section 13.15
Merger and Integration
95
 
Section 13.16
Heading
95
 
Section 13.17
Characterization of the Trust
95
 
Section 13.18
Nonpetition Covenants
95
 
Section 13.19
Fiscal Year.
95
 
Section 13.20
Waiver of Jury Trial
95
       
ARTICLE XIV COMPLIANCE WITH REGULATION AB
96
 
Section 14.01
Intent of the Parties; Reasonableness
96
 
Section 14.02
Additional Representations and Warranties of the Trustee
96
 
Section 14.03
Information to Be Provided by the Trustee
96
 
Section 14.04
Trustee’s Report on Assessment of Compliance and Attestation.
97
 
Section 14.05
Additional Representations and Warranties of the Servicer
98
 
Section 14.06
Information to Be Provided by the Servicer
98
 
Section 14.07
Servicer’s Report on Assessment of Compliance and Attestation.
100
 
Section 14.08
Use of Subservicers and Servicing Participants.
101

 
iii

--------------------------------------------------------------------------------




EXHIBITS
   
Exhibit A
Form of Exchangeable Transferor Certificate
Exhibit B
Form of Assignment of Receivables in Additional Accounts
Exhibit C
Form of Monthly Servicer’s Certificate
Exhibit D
Form of Annual Servicer’s Certificate
Exhibit E
Form of Opinion of Counsel Regarding Additional Accounts
Exhibit F
Form of Annual Opinion of Counsel
Exhibit G
Form of Reassignment of Receivables
Exhibit H
Form of Reconveyance of Receivables
Exhibit I
Form of Trustee Annual Certification
Exhibit J
Servicing Criteria to be Addressed in Assessment of Compliance (Trustee)
Exhibit K
Servicing Criteria to be Addressed in Assessment of Compliance (Servicer)
Exhibit L
Form of Trustee’s Regulation AB Certificate
 
SCHEDULES
 
Schedule 1
List of Accounts [Deemed Incorporated]
   





iv

--------------------------------------------------------------------------------


 
THIRD AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as of December
19, 2007 (this “Agreement”), by and between CHASE BANK USA, NATIONAL ASSOCIATION
(successor to First USA Bank, National Association), a national banking
association, as Transferor and Servicer, and THE BANK OF NEW YORK (DELAWARE), a
banking corporation organized under the laws of the State of Delaware, as
Trustee.
 
WHEREAS, the predecessors to the Transferor, the Servicer and the Trustee have
heretofore executed and delivered a Pooling and Servicing Agreement, dated as of
September 1, 1992 (as amended, supplemented or otherwise modified, including by
the Merger and Assumption Agreement, dated as of September 17, 1999 by and
between First USA Bank, National Association, FCC National Bank, as the
successor Transferor and the Servicer, and the Trustee, the “Original Pooling
and Servicing Agreement”), by and between First USA Bank, National Association,
as the Transferor and Servicer, and the Trustee for the issuance by the First
USA Credit Card Master Trust (the “Trust”) of the Investor Certificates and the
Exchangeable Transferor Certificate;
 
WHEREAS, the parties to the Original Pooling and Servicing Agreement (or the
respective successor entities thereto) have heretofore executed and delivered an
Amended and Restated Pooling and Servicing Agreement, dated as of March 28,
2002, as amended by Amendment No. 1 thereto, dated as of February 1, 2006 (as
amended, supplemented or modified, the “Amended and Restated Pooling and
Servicing Agreement”), which amended and restated the Original Pooling and
Servicing Agreement in its entirety;
 
WHEREAS, the parties to the Amended and Restated Pooling and Servicing Agreement
(or the respective successor entities thereto) have heretofore executed and
delivered a Second Amended and Restated Pooling and Servicing Agreement, dated
as of March 14, 2006, as amended by Amendment No. 1 thereto, dated as of August
1, 2007 (as amended, supplemented or modified, the “Second Amended and Restated
Pooling and Servicing Agreement”), which amended and restated the Amended and
Restated Pooling and Servicing Agreement in its entirety;
 
WHEREAS, subsection 13.01(a) of the Second Amended and Restated Pooling and
Servicing Agreement provides that the Servicer, the Transferor and the Trustee,
without the consent of any of the Certificateholders, may amend the Second
Amended and Restated Pooling and Servicing Agreement from time to time so long
as (i) each Rating Agency shall have provided a written notification that such
action will not result in a reduction or withdrawal of the rating of any
outstanding Series or Class which it is then rating and (ii) the Trustee shall
have received an Opinion of Counsel to the effect that such amendment will not
adversely affect in any material respect the interests of the Investor
Certificateholders;
 
WHEREAS, (i) the Trustee, Transferor and Servicer have received from each Rating
Agency a letter confirming the current rating of each outstanding Series and
Class and (ii) the Trustee has received an Opinion of Counsel to the effect that
such amendments will not adversely affect in any material respect the interests
of the Investor Certificateholders; and
 

--------------------------------------------------------------------------------


 
WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.
 
NOW, THEREFORE, pursuant to subsection 13.01(a) of the Second Amended and
Restated Pooling and Servicing Agreement, the Servicer, the Transferor and the
Trustee hereby agree that effective on and as of the date hereof, the Second
Amended and Restated Pooling and Servicing Agreement is hereby amended and
restated in its entirety as follows:
 
In consideration of the mutual agreements herein contained, each party agrees as
follows for the benefit of the other parties and the Certificateholders:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01    Definitions.  Whenever used in this Agreement, the following
words and phrases shall have the following meanings:
 
“Account” shall mean each VISA® and MasterCard®  credit card account established
pursuant to a Credit Card Agreement between the Transferor and any Person
identified by account number and by the Receivable balance as of the Cut-Off
Date or as of an Addition Cut-Off Date in a list (in the form of a computer
file, microfiche list, CD-ROM or such other form as is agreed upon by the
Transferor and the Trustee) delivered to the Trustee by the Transferor pursuant
to Section 2.01 or 2.06.  The definition of Account shall include each
Transferred Account.  The term “Account” shall be deemed to refer to an
Additional Account only from and after the Addition Date with respect thereto,
and the term “Account” shall be deemed to refer to any Removed Account only
prior to the Removal Date with respect thereto.
 
“Account Information” shall have the meaning specified in subsection 2.02(b).
 
“Addition Cut-Off Date” shall mean, with respect to any Additional Account, the
date as of which the applicable Additional Accounts shall have been selected by
the Transferor for inclusion as Accounts pursuant to Section 2.06.
 
“Addition Date” shall mean each date as of which Additional Accounts will be
included as Accounts pursuant to Section 2.06.
 
“Additional Account” shall mean each VISA® and MasterCard® credit card account
established pursuant to a Credit Card Agreement between Chase USA and any Person
identified by account number and by the Receivable balance as of the relevant
Addition Cut-Off Date in the list (in the form of a computer file, microfiche
list, CD-ROM or such other form as is agreed upon between the Transferor and the
Trustee) delivered to or caused to be delivered to the Trustee by the Transferor
pursuant to Section 2.06, to be included as an Account pursuant to Section 2.06.
 
“Adjustment Payment” shall have the meaning specified in subsection 4.03(c).
 
2

--------------------------------------------------------------------------------


 
“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Aggregate Addition Limit” shall mean the aggregate number of accounts that may
be added as Additional Accounts without prior satisfaction of the Rating Agency
Condition, equal to the aggregate number of Accounts (exclusive of the aggregate
amount of Accounts that are Approved Accounts), which would either (x) with
respect to any consecutive three-month period, equal 15% of the aggregate number
of Accounts (inclusive of the aggregate number of Accounts that are Approved
Accounts added during such period) as of the first day of such three-month
period or (y) with respect to any twelve-month period, equal 20% of the
aggregate number of Accounts (inclusive of the aggregate number of Accounts that
are Approved Accounts added during such period) as of the first day of such
twelve-month period.
 
“Aggregate Invested Amount” shall mean, as of any date of determination, the sum
of the Invested Amounts of all Series of Certificates issued and outstanding on
such date of determination.
 
“Aggregate Investor Percentage” with respect to Principal Receivables, Finance
Charge Receivables and Receivables in Defaulted Accounts, as the case may be,
shall mean, as of any date of determination, the sum of such Investor
Percentages of all Series of Certificates issued and outstanding on such date of
determination; provided, however, that the Aggregate Investor Percentage shall
not exceed 100%.
 
“Agreement” shall mean this Third Amended and Restated Pooling and Servicing
Agreement and all amendments hereof and supplements hereto, including any
Supplement.
 
“Allocated Collections” shall have the meaning specified in subsection 4.03(f).
 
“Amended and Restated Pooling and Servicing Agreement” shall have the meaning
specified in the second recital to this Agreement.
 
“Amendment Closing Date” shall mean December 19, 2007.
 
“Amortization Period” shall mean, with respect to any Series, the period
following the related Revolving Period, which shall be the controlled
amortization period, rapid amortization period, controlled accumulation period,
rapid accumulation period or other amortization or accumulation period, in each
case as defined with respect to such Series in the related Supplement.
 
“Annual Membership Fee” shall have the meaning specified in the Credit Card
Agreement applicable to each Account for annual membership fees or similar
terms.
 
“Applicants” shall have the meaning specified in Section 6.07.
 
3

--------------------------------------------------------------------------------


 
“Appointment Day” shall have the meaning specified in subsection 9.02(a).
 
“Approved Accounts” shall mean each Additional Account added to the Trust with
respect to which the Rating Agency Condition has been satisfied.
 
“Assignment” shall have the meaning specified in subsection 2.06(c)(ii).
 
“Authorized Newspaper” shall mean a newspaper of general circulation in the
Borough of Manhattan, The City of New York printed in the English language and
customarily published on each Business Day, whether or not published on
Saturdays, Sundays and holidays.
 
“Average Principal Receivables” shall mean, for any period, an amount equal to
(a) the sum of the aggregate amount of Principal Receivables at the end of each
day during such period divided by (b) the number of days in such period.
 
“Bank Portfolio” shall mean the VISA® and MasterCard® credit card accounts
originated or owned by Chase USA.
 
“Bearer Certificates” shall have the meaning specified in Section 6.01.
 
“Bearer Rules” shall mean the provisions of the Internal Revenue Code, in effect
from time to time, governing the treatment of bearer obligations, including
sections 163(f), 871, 881, 1441, 1442 and 4701, and any regulations thereunder
including, to the extent applicable to any Series, proposed or temporary
regulations.
 
“BIF” shall mean the Bank Insurance Fund administered by the FDIC.
 
“Book-Entry Certificates” shall mean certificates evidencing a beneficial
interest in the Investor Certificates, ownership and transfers of which shall be
made through book entries by a Clearing Agency as described in Section 6.10;
provided, that after the occurrence of a condition whereupon book-entry
registration and transfer are no longer authorized and Definitive Certificates
are to be issued to the Certificate Owners, such certificates shall no longer be
“Book-Entry Certificates.”
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions in (a) New York, New York, (b) Newark, Delaware, (c)
with respect to any Series with respect to which payments to any
Certificateholders are to be made outside of the United States of America, the
city or cities in which the Paying Agents for such Series located outside of the
United States of America have their principal place of business, and (d) with
respect to any Series, any additional city specified in the related Supplement,
are authorized or obligated by law or executive order to be closed.
 
“Cash Advance Fees” shall have the meaning specified in the Credit Card
Agreement applicable to each Account for cash advance fees or similar terms.
 
“Certificate” shall mean any one of the Investor Certificates of any Series or
the Exchangeable Transferor Certificate.
 
4

--------------------------------------------------------------------------------


 
“Certificateholder” or “Holder” shall mean the Person in whose name a
Certificate is registered in the Certificate Register; if applicable, the holder
of any Bearer Certificate or Coupon, as the case may be; and, if used with
respect to the Exchangeable Transferor Certificate, the Person in whose name the
Exchangeable Transferor Certificate is registered in the Certificate Register or
the Person in whose name ownership of the uncertificated interest in the
Transferor Interest is recorded in the books and records of the Trustee.
 
“Certificate Interest” shall mean interest payable in respect of the Investor
Certificates of any Series pursuant to Article IV of the Supplement for such
Series.
 
“Certificate Owner” shall mean, with respect to a Book-Entry Certificate, the
Person who is the beneficial owner of such Book-Entry Certificate, as may be
reflected on the books of the Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency (directly or as an indirect
participant, in accordance with the rules of such Clearing Agency).
 
“Certificate Principal” shall mean principal payable in respect of the Investor
Certificates of any Series pursuant to Article IV of this Agreement.
 
“Certificate Rate” shall mean, with respect to any Series of Certificates (or,
for any Series with more than one class, for each class of such Series), the
percentage (or formula on the basis of which such rate shall be determined)
stated in the related Supplement; provided, that unless otherwise provided in a
Supplement, such rate shall be calculated on the basis of a 360-day year
consisting of twelve 30-day months.
 
“Certificate Register” shall mean the register maintained pursuant to Section
6.03, providing for the registration of the Certificates and transfers and
exchanges thereof.
 
“Chase USA” shall mean Chase Bank USA, National Association.
 
“Class” shall mean, with respect to any Series, any one of the classes of
Certificates of that Series as specified in the related Supplement.
 
“Clearing Agency” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Securities Exchange Act of 1934, as amended.
 
“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency or
Foreign Clearing Agency effects book-entry transfers and pledges of securities
deposited with the Clearing Agency or Foreign Clearing Agency.
 
“Clearstream” shall mean Clearstream Banking, société anonyme.
 
“Closing Date” shall mean, with respect to any Series, the date of issuance of
such Series of Certificates, as specified in the related Supplement.
 
“Collection Account” shall have the meaning specified in subsection 4.02(a).
 
5

--------------------------------------------------------------------------------


 
“Collections” shall mean all payments (including Recoveries of Principal
Receivables or Finance Charge Receivables and Insurance Proceeds) received by
the Servicer in respect of the Receivables, in the form of cash, checks, wire
transfers, ATM transfers or other form of payment in accordance with the Credit
Card Agreement in effect from time to time on any Receivables.  A Collection
processed on an Account in excess of the aggregate amount of Receivables in such
Account as of the Date of Processing of such Collection shall be deemed to be a
payment in respect of Principal Receivables to the extent of such
excess.  Collections with respect to any Monthly Period shall include the amount
of Interchange (if any) allocable to any Series of Certificates pursuant to any
Supplement with respect to such Monthly Period (to the extent received by the
Trust and deposited into the Finance Charge Account or any Series Account as the
case may be, on the Transfer Date following such Monthly Period), to be applied
as if such Collections were Finance Charge Receivables for all
purposes.  Collections with respect to any Monthly Period shall also include the
amount deposited by the Transferor into the Finance Charge Account (or Series
Account if provided in any Supplement) pursuant to Section 2.08.  Collections of
Recoveries will be treated as Collections of Principal Receivables; provided,
however, that to the extent the aggregate amount of Recoveries received with
respect to any Monthly Period exceeds the aggregate amount of Principal
Receivables (other than Ineligible Receivables) in Defaulted Accounts on the day
such Account became a Defaulted Account for each day in such Monthly Period, the
amount of such excess shall be treated as Collections of Finance Charge
Receivables.
 
“Commission” means the Securities and Exchange Commission, as from time to time
constituted and created under the Exchange Act, or, if at any time after the
execution of this Agreement such Commission is not existing, then the body
performing the duties of, and that is replacing the Commission at such date.
 
“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the date of the execution of this Agreement is located at White Clay
Center, Route 273, Newark, Delaware 19711, Attention: Corporate Trust
Department.
 
“Coupon” shall have the meaning specified in Section 6.01.
 
“Credit Adjustment” shall have the meaning specified in subsection 4.03(c).
 
“Credit Card Agreement” shall mean the Agreement and Federal Truth in Lending
Statement for VISA® and MasterCard® credit card accounts between any Obligor and
Chase USA as such agreements may be amended, modified or otherwise changed from
time to time.
 
“Credit Card Guidelines” shall mean Chase USA’s policies and procedures relating
to the operation of its credit card business, including, without limitation, the
policies and procedures for determining the creditworthiness of Chase USA’s
credit card customers, the extension of credit to credit card customers, and
relating to the maintenance of credit card accounts and collection of credit
card receivables, as such policies and procedures may be amended from time to
time.
 
6

--------------------------------------------------------------------------------


 
“Cut-Off Date” shall mean August 21, 1992.
 
“Date of Processing” shall mean, with respect to any transaction, the date on
which such transaction is first recorded on the Servicer’s computer master file
of VISA® and MasterCard® accounts (without regard to the effective date of such
recordation).
 
“Default Amount” shall mean for any Monthly Period, an amount (which shall not
be less than zero) equal to (a) the aggregate amount of Principal Receivables
(other than Ineligible Receivables) in Defaulted Accounts on the day such
Account became a Defaulted Account for each day in such Monthly Period minus (b)
the aggregate amount of Recoveries received in such Monthly Period.
 
“Defaulted Account” shall mean each Account with respect to which, in accordance
with the Credit Card Guidelines or the Servicer’s customary and usual servicing
procedures for servicing credit card receivables comparable to the Receivables,
the Servicer has charged off the Receivables in such Account as uncollectible;
an Account shall become a Defaulted Account on the day on which such Receivables
are recorded as charged off as uncollectible on the Servicer’s computer master
file of VISA® and MasterCard® accounts.  Notwithstanding any other provision
hereof, any Receivables in a Defaulted Account that are Ineligible Receivables
shall be treated as Ineligible Receivables rather than Receivables in Defaulted
Accounts.
 
“Definitive Certificate” shall have the meaning specified in Section 6.10.
 
“Delaware Act” means the Asset-Backed Securities Facilitation Act located in
Title 6, Chapter 27A of the Delaware Code.
 
“Depository” shall have the meaning specified in Section 6.10.
 
“Depository Agreement” shall mean, with respect to each Series, the agreement
among the Transferor, the Trustee and the Clearing Agency, or as otherwise
provided in the related Supplement.
 
“Determination Date” shall mean, unless otherwise specified in any Supplement
for the related Series, the first Business Day on or before the eighth calendar
day prior to each Distribution Date.
 
“Discount Receivables” shall mean on any Date of Processing, the sum of (a) the
aggregate Discount Receivables at the end of the prior Date of Processing plus
(b) any new Discount Receivables created on such Date of Processing minus (c)
any Discount Receivable Collections received on such Date of
Processing.  Discount Receivables created on any Date of Processing shall mean
the product of the amount of any Principal Receivables created on such Date of
Processing (without giving effect to the proviso in the definition of Principal
Receivables) and the Yield Factor.
 
“Discount Receivable Collections” shall mean on any Date of Processing, the
product of (a) a fraction the numerator of which is the amount of Discount
Receivables and the denominator of which is the sum of the Principal Receivables
and the Discount Receivables in
 
7

--------------------------------------------------------------------------------


 
each case (for both numerator and denominator) at the end of the prior Monthly
Period and (b) collections of Principal Receivables on such Date of Processing.
 
“Distribution Account” shall have the meaning specified in subsection 4.02(c).
 
“Distribution Date” shall mean, unless otherwise specified in any Supplement for
the related Series, the fifteenth day of each month or, if such fifteenth day is
not a Business Day, the next succeeding Business Day.
 
“Dollars,” “$” or “U.S.$” shall mean United States dollars.
 
“Eligible Account” shall mean, as of the Cut-Off Date (or, with respect to
Additional Accounts as of the relevant Addition Cut-Off Date), each Account
owned by Chase USA:
 
(a)           which was in existence and maintained with Chase USA  prior to its
selection for inclusion in the Trust;
 
(b)           which is payable in Dollars;
 
(c)           the Obligor on which has provided, as its most recent billing
address, an address which is located in the United States of America or its
territories or possessions or a Military Address;
 
(d)           which Chase USA has not classified on its electronic records as an
Account with respect to which the related card has been lost or stolen;
 
(e)           which has not been identified by Chase USA in its computer files
as being involved in a voluntary or involuntary bankruptcy proceeding;
 
(f)           which, in the case of Accounts identified on the Cut-Off Date, has
not been sold or pledged to any other party and which does not have receivables
which have been sold or pledged to any other party or, in the case of Accounts
identified on any Addition Cut-Off Date, at the time of transfer to the Trust is
not sold or pledged to any other party and does not have receivables which are
sold or pledged to any other party, except in accordance with the terms of the
Amended and Restated Pooling and Servicing Agreement as amended from time to
time prior to the Amendment Closing Date;
 
(g)           which is a VISA® or MasterCard® revolving credit card account; and
 
(h)           which Chase USA has not charged off in its customary and usual
manner for charging off such Accounts as of the Cut-Off Date (or, with respect
to Additional Accounts, as of the relevant Addition Cut-Off Date).
 
“Eligible Receivable” shall mean each Receivable:
 
8

--------------------------------------------------------------------------------


 
(a)           which has arisen under an Eligible Account (in the case of
Accounts the Receivables in which were conveyed to the Trust on the Initial
Closing Date as of the Cut-Off Date and in the case of Additional Accounts as of
the relevant Addition Cut-Off Date);
 
(b)           which was created in compliance, in all material respects, with
all Requirements of Law applicable to Chase USA and pursuant to a Credit Card
Agreement which complies, in all material respects, with all Requirements of Law
applicable to Chase USA;
 
(c)           with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by Chase USA in connection
with the creation of such Receivable or the execution, delivery and performance
by Chase USA of the Credit Card Agreement pursuant to which such Receivable was
created, have been duly obtained, effected or given and are in full force and
effect as of such date of creation;
 
(d)           as to which, as of the Closing Date, or in the case of Receivables
in Additional Accounts as of the relevant Addition Date, Chase USA, the
Transferor or the Trustee had good and marketable title thereto, free and clear
of all Liens arising under or through Chase USA, the Transferor or any of their
Affiliates (other than Liens permitted pursuant to subsection 2.05(b));
 
(e)           which is the legal, valid and binding payment obligation of the
Obligor thereon, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting the enforcement of creditors’ rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity); and
 
(f)           which constitutes an “account” under and as defined in Article 9
of the UCC as then in effect in the applicable jurisdiction.
 
“Enhancement” shall mean, with respect to any Series, the cash collateral
account or guaranty, letter of credit, guaranteed rate agreement, maturity
guaranty facility, tax protection agreement, interest rate swap or any other
contract or agreement for the benefit of the Certificateholders of such Series
(or Certificateholders of a Class within such Series) as designated in the
applicable Supplement.
 
“Enhancement Provider” shall mean, with respect to any Series, the Person, if
any, designated as such in the related Supplement.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“Euroclear Operator” shall mean Euroclear Bank, S.A./N.V., as operator of the
Euroclear System.
 
“Excess Amount Principal Allocation” shall have the meaning specified in
subsection 4.03(f).
 
9

--------------------------------------------------------------------------------


 
“Excess Principal Collections” shall mean, with respect to a Distribution Date,
the aggregate amount for all outstanding Series of Principal Collections which
the related Supplements specify are to be treated as “Excess Principal
Collections” for such Distribution Date.
 
“Exchange” shall mean the tender by the Transferor of the Exchangeable
Transferor Certificate to the Trustee in exchange for a reissued Exchangeable
Transferor Certificate as provided in Section 6.09.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Exchangeable Transferor Certificate” shall mean, if the Transferor elects to
evidence its interest in the Transferor Interest in certificated form pursuant
to Section 6.01, a certificate executed by the Transferor and authenticated by
the Trustee, substantially in the form of Exhibit A and exchangeable as provided
in Section 6.09; provided, that at any time there shall be only one Exchangeable
Transferor Certificate; provided, further, that in any Supplement, “Exchangeable
Transferor Certificate” shall mean either a certificate executed and delivered
by the Transferor and authenticated by the Trustee substantially in the form of
Exhibit A or the uncertificated interest in the Transferor Interest.
 
“Extended Trust Termination Date” shall have the meaning specified in subsection
12.01(a).
 
“FDIC” shall mean the Federal Deposit Insurance Corporation.
 
“Finance Charge Account” shall have the meaning specified in subsection 4.02(b).
 
“Finance Charge Receivables” shall mean Receivables created in respect of the
Periodic Finance Charges, Annual Membership Fees, Cash Advance Fees, Late Fees,
overlimit fees, return check fees and similar fees and charges and Discount
Receivables.  Finance Charge Receivables with respect to any Monthly Period
shall also include Interchange in an amount equal to the Interchange Amount (if
any) allocable to any Series of Certificates pursuant to any Supplement with
respect to such Monthly Period (to the extent received by the Trust and
deposited into the Finance Charge Account or any Series Account, as the case may
be, on the Transfer Date following such Monthly Period).
 
“Fitch” shall mean Fitch, Inc., doing business as Fitch Ratings, or its
successor.
 
“Foreign Clearing Agency” shall mean Clearstream and the Euroclear Operator.
 
“Global Certificate” shall have the meaning specified in Section 6.13.
 
“Group” shall mean, with respect to any Series, the group of Series in which the
related Supplement specifies such Series is to be included.
 
“Governmental Authority” shall mean the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
10

--------------------------------------------------------------------------------


 
“Holder of the Exchangeable Transferor Certificate” or “holder of the
Exchangeable Transferor Certificate” shall mean the Holder of the Exchangeable
Transferor Certificate or the Holder of any uncertificated interest in the
Transferor Interest.
 
“Ineligible Receivable” shall have the meaning specified in subsection
2.04(d)(iii).
 
“Initial Closing Date” shall mean September 24, 1992.
 
“Initial Invested Amount” shall mean, with respect to any Series of
Certificates, the amount stated in the related Supplement.
 
“Insolvency Event” shall have the meaning specified in subsection 9.02(a).
 
“Insurance Proceeds” shall mean any amounts recovered by the Servicer pursuant
to any credit insurance policies covering any Obligor with respect to
Receivables under such Obligor’s Account.
 
“Interchange” shall mean interchange fees payable to Chase USA, in its capacity
as credit card issuer, through VISA U.S.A., Inc. and MasterCard International
Inc. in connection with cardholder charges for goods and services with respect
to the Accounts, as calculated for a Series pursuant to the related Supplement.
 
“Interchange Amount” shall mean an amount equal to the product of (i) 1.3% or
such other percentage as may be specified by the Transferor from time to time
provided, that the Rating Agency Condition shall have been satisfied in
connection with such designation and (ii) the amount of Collections other than
Collections of Periodic Finance Charges, Annual Membership Fees, Cash Advance
Fees, Late Fees, overlimit fees, return check fees and similar fees and other
charges or Recoveries for such Monthly Period.
 
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
“Invested Amount” shall have, with respect to any Series of Certificates, the
meaning stated in the related Supplement.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time.
 
“Investor Account” shall mean each of the Finance Charge Account, the Principal
Account and the Distribution Account.
 
“Investor Certificate” shall mean any one of the certificates (including,
without limitation, the Bearer Certificates, the Registered Certificates or the
Global Certificates) executed by the Transferor and authenticated by the Trustee
substantially in the form (or forms in the case of a Series with multiple
classes) of the investor certificate attached to the related Supplement.
 
11

--------------------------------------------------------------------------------


 
“Investor Certificateholder” shall mean the Holder of record of an Investor
Certificate.
 
“Investor Default Amount” shall have, with respect to any Series of
Certificates, the meaning stated in the related Supplement.
 
“Investor Monthly Servicing Fee” shall have, with respect to each Series, the
meaning specified in Section 3.02.
 
“Investor Percentage” shall have, with respect to Principal Receivables, Finance
Charge Receivables and Receivables in Defaulted Accounts, and any Series of
Certificates, the meaning stated in the related Supplement.
 
“Issuing Entity” shall mean the Chase Issuance Trust, a Delaware statutory
trust.
 
“Late Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for late fees or similar terms.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, participation or equity interest, deposit arrangement, encumbrance,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC (other than
any such financing statement filed for informational purposes only) or
comparable law of any jurisdiction to evidence any of the foregoing; provided,
however, that any assignment pursuant to Section 7.02 or security interest or
ownership interest of Chase USA or the Trust in the Trust Assets shall be deemed
not to constitute a Lien.
 
“Master Trust” shall mean a master trust or other securitization special purpose
entity for which Chase USA or an Affiliate acts as transferor or seller or
servicer, established pursuant to a Pooling Agreement.
 
“Military Address” shall mean any mailing address on any United States of
America armed forces military base of operations, including APO and FPO
addresses.
 
“Minimum Aggregate Principal Receivables” shall mean, unless otherwise specified
in any Supplement for the related Series, as of any date of determination, an
amount equal to (i) the sum of the numerators used to calculate the Investor
Percentages with respect to the allocation of Collections of Principal
Receivables for each Outstanding Series on such date minus (ii) the amount then
on deposit in the Collection Account equal to the excess of the Minimum
Transferor Interest over the Transferor Interest retained therein pursuant to
subsections 4.03(b) and (f) and any similar provision in any Supplement.
 
“Minimum Transferor Interest” shall have the meaning specified in subsection
2.06(a).
 
12

--------------------------------------------------------------------------------


 
“Monthly Period” shall mean, unless otherwise defined in any Supplement, the
period from and including the first day of a calendar month to and including the
last day of a calendar month.
 
“Monthly Transferor Servicing Fee” shall have the meaning specified in Section
3.02.
 
“Monthly Servicing Fee” shall have the meaning specified in Section 3.02.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or its successor.
 
“Most Recent Quarterly Filing Date” shall mean each date on which a revised base
prospectus is filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations under the Securities Act which shall be (a) each February 1, May 1,
August 1 and November 1 or, if any such date is not a Business Day, the next
succeeding Business Day, unless five Business Days prior to such date the
Transferor shall have notified the Trustee that such date shall not be a “Most
Recent Quarterly Filing Date” and (b) any other Business Day designated by the
Transferor upon at least five Business Days’ prior notice to the Trustee.
 
“New Issuance” shall have the meaning specified in subsection 6.09(b).
 
“New Issuance Date” shall have the meaning specified in subsection 6.09(b).
 
“New Issuance Notice” shall have the meaning specified in subsection 6.09(b).
 
“Notice Date” shall have the meaning specified in subsection 2.06(c)(i).
 
“Obligor” shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof.
 
“Officer’s Certificate” shall mean a certificate signed by any Vice President or
more senior officer of the Transferor or Servicer and delivered to the Trustee.
 
“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for or an employee of the Person providing the opinion, and who shall be
reasonably acceptable to the Trustee.
 
“Original Pooling and Servicing Agreement” shall have the meaning specified in
the first recital to this Agreement.
 
“Outstanding Series” shall have the meaning specified in subsection 4.03(f).
 
“Paying Agent” shall mean any paying agent appointed pursuant to Section 6.06
and shall initially be the Trustee.
 
“Pay Out Event” shall mean, with respect to each Series, a Trust Pay Out Event
or a Series Pay Out Event.
 
13

--------------------------------------------------------------------------------


 
“Periodic Finance Charges” shall have the meaning specified in the Credit Card
Agreement applicable to each Account for finance charges (due to periodic rate)
or any similar term.
 
“Permitted Activities” shall mean the primary activities of the Trust, which
shall be:
 
(a)           holding Receivables transferred from the Transferor and other
assets of the Trust, including any Enhancement with respect to any Series and
passive derivative financial instruments that pertain to beneficial interests
issued or sold to parties other than the Transferor, its Affiliates or its
agents;
 
(b)           issuing Certificates and other interests in the Trust Assets;
 
(c)           receiving Collections and making payments on such Certificates and
interests in accordance with the terms of this Agreement and any Supplement; and
 
(d)           engaging in other activities that are necessary or incidental to
accomplish these limited purposes.
 
“Permitted Investments” shall mean, unless otherwise provided in the Supplement
with respect to any Series, (a) negotiable instruments or securities represented
by instruments in bearer or registered form which evidence (i) obligations of or
fully guaranteed by the United States of America; (ii) time deposits, promissory
notes, or certificates of deposit of any depository institution or trust company
incorporated under the laws of the United States of America or any state thereof
and subject to supervision and examination by federal or state banking or
depository institution authorities; provided, however, that at the time of the
Trust’s investment or contractual commitment to invest therein, the certificates
of deposit or short-term deposits of such depository institution or trust
company shall have a credit rating from Moody’s and Standard & Poor’s of “P-1”
and “A-1+,” respectively; (iii) commercial paper having, at the time of the
Trust’s investment or contractual commitment to invest therein, a rating from
Moody’s and Standard & Poor’s of “P-1” and “A-1+,” respectively; (iv) bankers
acceptances issued by any depository institution or trust company described in
clause (a)(ii) above; and (v) investments in money market funds rated “AAA-m” or
“AAA-mg” by Standard & Poor’s and “P-1” by Moody’s or otherwise approved in
writing by each Rating Agency; (b) demand deposits in the name of the Trust or
the Trustee in any depository institution or trust company referred to in clause
(a)(ii) above; (c) securities not represented by an instrument that are
registered in the name of the Trustee upon books maintained for that purpose by
or on behalf of the issuer thereof and identified on books maintained for that
purpose by the Trustee as held for the benefit of the Trust or the
Certificateholders, and consisting of shares of an open end diversified
investment company which is registered under the Investment Company Act which
(i) invests its assets exclusively in obligations of or guaranteed by the United
States of America or any instrumentality or agency thereof having in each
instance a final maturity date of less than one year from their date of purchase
or other Permitted Investments, (ii) seeks to maintain a constant net asset
value per share, (iii) has aggregate net assets of not less than $100,000,000 on
the date of purchase of such shares and (iv) each Rating Agency designates in
writing will not result in a withdrawal or downgrading of its then current
rating of any Series rated by it; and (d) any other
 
14

--------------------------------------------------------------------------------


 
investment if the Rating Agency confirms in writing that such investment will
not adversely affect its then current rating of the Investor Certificates.
 
“Person” shall mean any legal person, including any individual, corporation,
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of similar nature.
 
“Pooling Agreement” shall mean a pooling and servicing agreement (including
without limitation this Agreement), indenture or other agreement for the
issuance of securities from time to time from a Master Trust and the servicing
of the receivables in such Master Trust, as such agreement may be amended,
restated and supplemented from time to time.
 
“Principal Account” shall have the meaning specified in subsection 4.02(b).
 
“Principal Receivable” shall mean each Receivable other than (i) Periodic
Finance Charges, Annual Membership Fees, Cash Advance Fees, Late Fees, overlimit
fees, return check fees and similar fees and charges, (ii) Receivables in
Defaulted Accounts and (iii) Discount Receivables.  A Receivable shall be deemed
to have been created at the end of the day on the Date of Processing of such
Receivable.  In calculating the aggregate amount of Principal Receivables on any
day, the amount of Principal Receivables shall be reduced by the aggregate
amount of credit balances in the Accounts on such day.  Any Receivable which the
Transferor is unable to transfer as provided in subsection 2.05(c) shall not be
included in calculating the aggregate amount of Principal Receivables.
 
“Principal Shortfalls” shall mean, with respect to a Distribution Date, the
aggregate amount of all outstanding Series which the related Supplements specify
are “Principal Shortfalls” for such Distribution Date.
 
“Principal Terms” shall have the meaning, with respect to any Series issued
pursuant to an Exchange, specified in subsection 6.09(c).
 
“Publication Date” shall have the meaning specified in subsection 9.02(a).
 
“Qualified Institution” shall have the meaning specified in subsection
4.02(a)(ii).
 
“Rating Agency” shall mean, with respect to each Series, the rating agency or
agencies, if any, specified in the related Supplement.
 
“Rating Agency Condition” shall mean, at any time with respect to a Series, the
written confirmation of the Rating Agency that a specified event or modification
of the terms of such Series will not result in the withdrawal or downgrade of
the rating of the Certificates of any Series then in effect.
 
“Reassignment” shall have the meaning specified in subsection 2.07(b)(ii).
 
“Reassignment Date” shall have the meaning specified in subsection 2.04(e).
 
15

--------------------------------------------------------------------------------


 
“Receivable” shall mean any amount owing by the Obligors including, without
limitation, amounts owing for the payment of goods and services, cash advances,
access checks, Annual Membership Fees, Cash Advance Fees, Periodic Finance
Charges, Late Fees, overlimit fees, return check fees and credit insurance
premiums and special fees, if any.
 
“Record Date” shall mean, with respect to any Distribution Date, the last
Business Day of the preceding Monthly Period.
 
“Recoveries” shall mean all amounts received by the Transferor or the Servicer
with respect to Receivables in Defaulted Accounts, including amounts received by
the Transferor or the Servicer from the purchaser or transferee with respect to
the sale or other dispositions of Receivables in Defaulted Accounts and all
rights (but not obligations) under any agreement to sell or transfer such
Receivables (including any rights to payment from any purchaser or transferee in
connection with such sale or other disposition).  In the event of any such sale
or disposition of such Receivables, Recoveries shall not include amounts
received by the purchaser or transferee of such Receivables but shall be limited
to amounts received by the Transferor or the Servicer from the purchaser or
transferee and all rights of the Transferor and the Servicer against the
purchaser or transferee, including any right to payment.
 
“Registered Certificates” shall have the meaning specified in Section 6.01.
 
“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, and all related rules and
regulations of the Commission, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
 
“Removal Cut-Off Date” shall mean, with respect to any Removed Account, the date
as of which the Receivables in such Removed Account shall have been selected by
the Transferor for removal from the Trust pursuant to Section 2.07; provided,
however, that in no event shall a Removal Cut-Off Date be greater than ten
months prior to the related Removal Date.
 
“Removal Date” shall mean the date on which Receivables in certain designated
Removed Accounts will be reassigned by the Trustee to the Transferor.
 
“Removal Notice Date” shall mean the day no later than the fifth Business Day
prior to a Removal Date.
 
“Removed Accounts” shall have the meaning specified in subsection 2.07(a).
 
“Requirements of Law” for any Person shall mean the certificate of incorporation
or articles of association and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, in each case
applicable to or binding upon such Person or to which such Person is subject,
whether federal, state or local (including, without limitation, usury laws, the
federal
 
16

--------------------------------------------------------------------------------


 
Truth in Lending Act and Regulation Z and Regulation B of the Board of Governors
of the Federal Reserve System).
 
“Responsible Officer” shall mean any officer within the Corporate Trust Office
(or any successor group of the Trustee), including any Vice President or any
other officer of the Trustee customarily performing functions similar to those
performed by any person who at the time shall be an above-designated officer and
who shall have direct responsibility for the administration of this Agreement.
 
“Retired Series” shall have the meaning specified in subsection 4.03(f).
 
“Revolving Period” shall have, with respect to each Series, the meaning
specified in the related Supplement.
 
“SAIF” shall mean the Savings Association Insurance Fund administered by the
FDIC.
 
“Sarbanes Certification” shall mean the certification specified in paragraph (2)
of Exchange Act Rules 13a-14 and 15d-14 as set forth in Item 601(31)(ii) of
Regulation S-K as such may be amended from time to time or any successor or
replacement specified by the Commission or its staff from time to time.
 
“Second Amended and Restated Pooling and Servicing Agreement” shall have the
meaning specified in the third recital to this Agreement.
 
“Secured Obligations” shall have the meaning specified in Section 2.01.
 
“Securities” shall mean, collectively, the Certificates and any other securities
issued pursuant to any Pooling Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Securitization Transaction” shall mean any New Issuance or new notes issued by
the Issuing Entity, whether publicly offered or privately placed, rated or
unrated.
 
“Series” shall mean any series of Investor Certificates, which may include
within any such Series a Class or Classes of Investor Certificates subordinate
to another such Class or Classes of Investor Certificates.
 
“Series Account” shall mean any account or accounts established pursuant to a
Supplement for the benefit of such Series.
 
“Series Pay Out Event” shall have, with respect to any Series, the meaning
specified pursuant to the Supplement for the related Series.
 
“Series Servicing Fee Percentage” shall mean, with respect to any Series, the
amount specified in the related Supplement.
 
17

--------------------------------------------------------------------------------


 
“Series Termination Date” shall mean, with respect to any Series of
Certificates, the date stated in the related Supplement.
 
“Servicer” shall mean initially Chase USA, and its permitted successors and
assigns and thereafter any Person appointed as successor as herein provided to
service the Receivables.
 
“Servicer Default” shall have the meaning specified in Section 10.01.
 
“Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.
 
“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may from time to time be amended.
 
“Servicing Participant” shall mean the Servicer, any Subservicer or any Person
that participates in any of the servicing functions specified in Item 1122(d) of
Regulation AB with respect to Accounts; provided, however, that “Servicing
Participant” shall not include the Trustee, whose obligations in relation to
Item 1122(d) of Regulation AB are set forth in Article XIV, but are not
contained in Sections 14.07 or 14.08 hereof.
 
“Servicing Party” shall have the meaning specified in subsection 14.06(a).
 
 
“SFAS 140” shall mean Statement of Financial Accounting Standards No. 140,
Accounting for Transfers and Servicing of Financial Assets and Extinguishments
of Liabilities (or any replacement Financial Accounting Standards Board
statement, or amendment or interpretation thereof).
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, or its
successor.
 
“Static Pool Information” shall mean static pool information as described in
Items 1105(b) and 1105(c) of Regulation AB.
 
“Subservicer” shall mean any Person that services the Receivables on behalf of
the Servicer or any other Subservicer and is responsible for the performance
(whether directly or through Subservicers or Servicing Participants) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under this Agreement or any Supplement that are identified in
Item 1122(d) of Regulation AB.  For the avoidance of doubt, “Subservicer” shall
not include the Trustee.
 
“Successor Servicer” shall have the meaning specified in subsection 10.02(a).
 
“Supplement” or “Series Supplement” shall mean, with respect to any Series, a
supplement to this Agreement complying with the terms of Section 6.09 of this
Agreement, executed in conjunction with any issuance of any Series of
Certificates (or, in the case of the issuance of Certificates on the Initial
Closing Date, the supplement executed in connection with the issuance of such
Certificates).
 
18

--------------------------------------------------------------------------------


 
“Termination Notice” shall have, with respect to any Series, the meaning
specified in Section 10.01.
 
“Transfer Agent and Registrar” shall have the meaning specified in Section 6.03
and shall initially be the Trustee’s Corporate Trust Office.
 
“Transfer Date” shall mean, with respect to any Series, the Business Day
immediately prior to each Distribution Date.
 
“Transferor” shall mean Chase USA.
 
“Transferor Financing Statement” shall have the meaning specified in Section
2.01.
 
“Transferor Interest” shall mean, on any date of determination, the aggregate
amount of Principal Receivables at the end of the day immediately prior to such
date of determination, minus the Aggregate Invested Amount at the end of such
day.
 
“Transferor Percentage” shall mean, on any date of determination, when used with
respect to Principal Receivables, Finance Charge Receivables and Receivables in
Defaulted Accounts, a percentage equal to 100% minus the Aggregate Investor
Percentage with respect to such categories of Receivables.
 
“Transferred Account” shall mean (a) an Account with respect to which a new
credit account number has been issued by the Servicer under circumstances
resulting from a lost or stolen credit card or from the transfer from one
affinity group to another affinity group or otherwise and not requiring standard
application and credit evaluation procedures under the Credit Card Guidelines or
(b) an Eligible Account resulting from a status change including the conversion
of an Account that was a standard account to a premium account or from a premium
account to a standard account, and which in either case can be traced or
identified by reference to or by way of the lists (in the form of a computer
file, microfiche list, CD-ROM or in such other form as is agreed upon between
the Transferor and the Trustee) delivered to the Trustee pursuant to Section
2.01 or 2.06 as an account into which an Account has been transferred.
 
“Trust” shall mean the trust created by this Agreement, the corpus of which
shall consist of the Trust Assets.
 
“Trust Assets” shall have the meaning specified in Section 2.01.
 
“Trust Extension” shall have the meaning specified in subsection 12.01(a).
 
“Trust Pay Out Event” shall have, with respect to each Series, the meaning
specified in Section 9.01.
 
19

--------------------------------------------------------------------------------


 
“Trust Termination Date” shall mean the earliest to occur of (i) unless a Trust
Extension shall have occurred, the day after the Distribution Date with respect
to the last remaining outstanding Series following the date on which funds shall
have been deposited in the Distribution Account or the applicable Series Account
for the payment of Investor Certificateholders of such Series sufficient to pay
in full the Aggregate Invested Amount plus interest accrued at the applicable
Certificate Rate through the end of the related Monthly Period prior to the
Distribution Date with respect to each such Series, (ii) if a Trust Extension
shall have occurred, the Extended Trust Termination Date, and (iii) August 1,
2032.
 
“Trustee” shall mean The Bank of New York (Delaware), a banking corporation
organized under the laws of the State of Delaware, and its successors and any
Person resulting from or surviving any consolidation or merger to which it or
its successors may be a party and any successor trustee appointed as herein
provided.
 
“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.
 
“Unallocated Principal Collections” shall have the meaning specified in
subsection 4.03(f).
 
“Undivided Interest” shall mean the undivided interest in the Trust evidenced by
an Investor Certificate.
 
“Yield Factor” shall mean the fixed percentage designated by the Servicer
pursuant to Section 2.08.
 
Section 1.02    Other Definitional Provisions.
 
(a)         All terms defined in any Supplement or this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
 
(b)         As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in Section
1.01, and accounting terms partially defined in Section 1.01 to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles or regulatory accounting principles, as
applicable.  To the extent that the definitions of accounting terms herein are
inconsistent with the meanings of such terms under generally accepted accounting
principles or regulatory accounting principles, the definitions contained herein
shall control.  In the event that the UCC, as in effect on the date hereof is
revised, any reference herein to specific sections of the UCC shall be deemed to
be references to such successor sections.
 
(c)         The agreements, representations and warranties of Chase USA in this
Agreement and in any Supplement, in each of its capacities as Transferor and
Servicer, shall be deemed to be the agreements, representations and warranties
of Chase USA solely, in each such capacity, for so long as Chase USA acts in
each such capacity under this Agreement.
 
20

--------------------------------------------------------------------------------


 
(d)         The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to any Supplement or this
Agreement as a whole and not to any particular provision of this Agreement or
any Supplement; and Section, subsection, Schedule and Exhibit references
contained in this Agreement or any Supplement are references to Sections,
subsections, Schedules and Exhibits in or to this Agreement or any Supplement
unless otherwise specified, the term “including” means “including without
limitation”; references to any law or regulation refer to that law or regulation
as amended from time to time and include any successor law or regulation;
references to any Person include that Person’s successors and assigns; and
references to any agreement refer to such agreement, as amended, supplemented or
otherwise modified from time to time.  The monthly Servicer’s certificate, the
form of which is attached as Exhibit C to this Agreement, shall be in
substantially the form of Exhibit C, with such changes as the Servicer may
determine to be necessary or desirable; provided, however, that no such change
shall serve to exclude information required by the Agreement or any Supplement.
The Servicer shall, upon making such determination, deliver to the Trustee and
each Rating Agency an Officer’s Certificate to which shall be annexed the form
of the related Exhibit, as so changed. Upon the delivery of such Officer’s
Certificate to the Trustee, the related Exhibit, as so changed, shall for all
purposes of this Agreement constitute such Exhibit.  The Trustee may
conclusively rely upon such Officer’s Certificate in determining whether the
related Exhibit, as changed, conforms to the requirements of this Agreement.
 
[End of Article I]


 
21

--------------------------------------------------------------------------------


 
ARTICLE II
 
CONVEYANCE OF RECEIVABLES;
ISSUANCE OF CERTIFICATES
 
Section 2.01    Conveyance of Receivables.  By execution of the Original Pooling
and Servicing Agreement, the Transferor transferred, assigned, set-over, and
otherwise conveyed to the Trustee for the benefit of the Certificateholders,
without recourse, all of its right, title and interest in and to the Receivables
existing on the Initial Closing Date and thereafter created and arising in
connection with the Accounts (other than Receivables in Additional Accounts),
all monies due or to become due with respect thereto (including, without
limitation, the right to all Recoveries and Collections of Finance Charge
Receivables and Principal Receivables), Interchange, all proceeds (including
“proceeds” as defined in the UCC as in effect in the State of Delaware and any
other applicable jurisdiction) of such Receivables and Insurance Proceeds
relating to such Receivables.  The property described in the preceding sentence
and all Receivables arising in each Additional Account designated on and after
each applicable Addition Date, together with all monies and the other property
credited to the Collection Account, the Principal Account, the Finance Charge
Account and the Distribution Account or any other Series Account shall
constitute the assets of the Trust (collectively, the “Trust Assets”).  The
foregoing transfer, assignment, set-over and conveyance does not constitute and
is not intended to result in a creation or an assumption by the Trust, the
Trustee or any Investor Certificateholder of any obligation of the Transferor,
the Servicer or any other Person in connection with the Accounts or Receivables
or any agreement or instrument relating thereto, including, without limitation,
any obligation to any Obligors, merchant banks, merchants clearance systems,
VISA U.S.A., Inc., MasterCard International Inc. or any insurers. The parties
hereto intend to treat the foregoing transfer, assignment, set-over and
conveyance as a sale, and not as a secured borrowing, for accounting purposes.
 
In connection with such initial transfer, assignment, set-over and conveyance,
the Transferor has (i) recorded and filed a financing statement and certain
continuation statements, and agrees to record and file, at its own expense, any
additional continuation statements with respect to such financing statement when
applicable (such financing statement, including any continuation statements with
respect thereto, the “Transferor Financing Statement”) with respect to the
Receivables existing on the Initial Closing Date and thereafter created for the
transfer of accounts (as defined in Article 9 of the UCC as in effect in the
applicable jurisdiction) meeting the requirements of applicable state law in
such manner and in such jurisdictions as are necessary to perfect, and maintain
perfection of, the assignment of the Receivables to the Trust, (ii) named the
Transferor, as Transferor, and the Trustee, as secured party, with respect to
the Receivables, in such financing statement, and (iii) delivered, or will
deliver, when applicable, a file-stamped copy of such financing statement or
continuation statements or other evidence of such filing (which may, for
purposes of this Section 2.01, consist of telephone confirmation of such filing)
to the Trustee on or prior to the date of issuance of the Certificates, and in
the case of any continuation statements filed pursuant to this Section 2.01,
will deliver as soon as practicable after receipt thereof by the
Transferor.  The foregoing transfer, assignment, set-over and conveyance to the
Trust has been made to the Trustee, on behalf of the Trust, and each reference
 
22

--------------------------------------------------------------------------------


 
in this Agreement to such transfer, assignment, set-over and conveyance shall be
construed accordingly.
 
To the extent that the Transferor retained any right, title or interest in and
to the Trust Assets transferred to the Trust pursuant to the Second Amended and
Restated Pooling and Servicing Agreement or any Assignment executed prior to the
Amendment Closing Date (other than Receivables in Removed Accounts), the
Transferor does hereby transfer, assign, set-over, and otherwise convey to the
Trustee for the benefit of the Certificateholders, without recourse, all of its
right, title and interest in and to such Trust Assets.
 
In connection with such transfer, the Transferor has, at its own expense (x)
annotated and indicated in its computer files that Receivables created in
connection with the Accounts (other than any Additional Accounts) have been
transferred to the Trustee for the benefit of the Certificateholders and (y)
delivered to the Trustee a true and complete list (in the form of a computer
file, microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Trustee) of all such Accounts, identified by account number
and setting forth the Receivable balance as of February 28, 2002.  Such list has
been delivered to the Trustee as confidential and proprietary, and is hereby
incorporated into and made a part of this Agreement.  The Transferor further
agrees not to alter the file designation referenced in clause (x) of this
paragraph with respect to any Account during the term of this Agreement unless
and until such Account becomes a Removed Account.
 
The Transferor hereby grants and transfers to the Trustee a first priority
perfected security interest in all of the Transferor’s right, title and interest
in, to and under the Trust Assets, to secure a loan in an amount equal to the
unpaid principal amount of the Investor Certificates issued hereunder or to be
issued pursuant to this Agreement and the interest accrued at the related
certificate rate (the “Secured Obligations”), and that this Agreement shall
constitute a security agreement under applicable law.
 
The parties hereto agree that all such transfers are subject to, and shall be
treated in accordance with, the Delaware Act and each of the parties hereto
agrees that this Agreement has been entered into by the parties hereto in
express reliance upon the Delaware Act.  For purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be transferred, in whole or in part,
by Chase USA pursuant to this Agreement shall be deemed to no longer be the
property, assets or rights of Chase USA.  The parties hereto acknowledge and
agree that each such transfer is occurring in connection with a “securitization
transaction” within the meaning of the Delaware Act.
 
Pursuant to the request of the Transferor, the Trustee has caused Certificates
in authorized denominations evidencing the entire interest in the Trust to be
duly authenticated and delivered to or upon the order of the Transferor pursuant
to Section 6.02.
 
Section 2.02    Acceptance by Trustee.
 
(a)         The Trustee hereby acknowledges its acceptance, on behalf of the
Trust, of all right, title and interest previously held by the Transferor in and
to the Trust Assets,
 
23

--------------------------------------------------------------------------------


 
and declares that it shall maintain such right, title and interest, upon the
Trust herein set forth, for the benefit of all Certificateholders.  The Trustee
further acknowledges that, prior to or simultaneously with the execution and
delivery of this Agreement, Chase USA delivered to the Trustee the list (in the
form of a computer file, microfiche list, CD-ROM or such other form as is agreed
upon between the Transferor and the Trustee) described in Section 2.01.
 
(b)         The Trustee hereby agrees not to disclose to any Person any of the
account numbers or other information contained in any list delivered to the
Trustee by Chase USA pursuant to Sections 2.01, 2.06 and 2.07 (“Account
Information”) except as is required in connection with the performance of its
duties hereunder or in enforcing the rights of the Certificateholders or to a
Successor Servicer appointed pursuant to Section 10.02, any successor trustee
appointed pursuant to Section 11.08, any co-trustee or separate trustee
appointed pursuant to Section 11.10 or any other Person in connection with a UCC
search or as mandated pursuant to any Requirement of Law applicable to the
Trustee.  The Trustee agrees to take such measures as shall be reasonably
requested by Chase USA to protect and maintain the security and confidentiality
of such information, and, in connection therewith, shall allow Chase USA to
inspect the Trustee’s security and confidentiality arrangements from time to
time during normal business hours.  In the event that the Trustee is required by
law to disclose any Account Information, the Trustee shall provide Chase USA
with prompt written notice, unless such notice is prohibited by law, of any such
request or requirement so that Chase USA may request a protective order or other
appropriate remedy.  The Trustee shall make best efforts to provide Chase USA
with written notice no later than five days prior to any disclosure pursuant to
this subsection 2.02(b).
 
(c)         The Trustee shall have no power to create, assume or incur
indebtedness or other liabilities in the name of the Trust other than as
contemplated in this Agreement.
 
Section 2.03    Representations and Warranties of the Transferor.  The
Transferor hereby represents and warrants to the Trust as of the Amendment
Closing Date:
 
(a)         Organization and Good Standing.  The Transferor is an entity duly
organized and validly existing in good standing under the laws of the
jurisdiction of its organization and has full corporate power, authority and
legal right to own its properties and conduct its business as such properties
are at present owned and such business is at present conducted, and to execute,
deliver and perform its obligations under this Agreement and to execute and
deliver to the Trustee the Certificates pursuant hereto.
 
(b)         Due Qualification.  The Transferor is duly qualified to do business
and is in good standing (or is exempt from such requirement) in any state where
such qualification is required in order to conduct its business, and has
obtained all necessary licenses and approvals with respect to the Transferor
required under state and federal law; provided, however, that no representation
or warranty is made with respect to any qualifications, licenses or approvals
which the Trustee would have to obtain to do business in any state in which the
Trustee seeks to enforce any Receivable.
 
24

--------------------------------------------------------------------------------


 
(c)         Due Authorization.  The execution and delivery of this Agreement and
the execution and delivery to the Trustee of the Certificates by the Transferor
and the consummation of the transactions provided for in this Agreement have
been duly authorized by the Transferor by all necessary corporate action on its
part and this Agreement will remain, from the time of its execution, an official
record of the Transferor.
 
(d)         No Conflict.  The execution and delivery of this Agreement and the
Certificates, the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof that are applicable to the Transferor
will not conflict with, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
material default under, any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Transferor is a party or by which it or
any of its properties are bound.
 
(e)         No Violation.  The execution and delivery of this Agreement and the
Certificates, the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof that are applicable to the Transferor
will not conflict with or violate any Requirements of Law applicable to the
Transferor.
 
(f)         No Proceedings.  There are no proceedings or investigations pending
or, to the best knowledge of the Transferor, threatened against the Transferor
before any Governmental Authority (i) asserting the invalidity of this Agreement
or the Certificates, (ii) seeking to prevent the issuance of the Certificates or
the consummation of any of the transactions contemplated by this Agreement or
the Certificates, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Agreement, (iv)
seeking any determination or ruling that would materially and adversely affect
the validity or enforceability of this Agreement or the Certificates or (v)
seeking to affect adversely the income tax attributes of the Trust under the
United States federal or any state income tax systems.
 
(g)         All Consents Required.  All appraisals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority or
official required in connection with the execution and delivery by the
Transferor of this Agreement and the Certificates, the performance of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof by the Transferor, have been duly obtained, effected or given and are in
full force and effect.
 
The representations and warranties set forth in this Section 2.03 shall survive
the transfer and assignment of the respective Receivables to the Trust, and
termination of the rights and obligations of the Servicer pursuant to Section
10.01.  The representations and warranties set forth in this Section 2.03 made
by the Transferor prior to the Amendment Closing Date shall survive the
amendment hereto on the Amendment Closing Date.  The Transferor hereby
represents and warrants to the Trust, with respect to any Series of
Certificates, as of its Closing Date, unless otherwise stated in such
Supplement, that the representations and warranties of the Transferor set forth
in Section 2.03, are true and correct as of such date (for the purposes of such
representations and warranties, “Certificates” shall mean the Certificates
issued on the related Closing Date).  Upon discovery by the Transferor, the
Servicer or the Trustee of a breach of any
 
25

--------------------------------------------------------------------------------


 
of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice to the others.
 
Section 2.04    Representations and Warranties of the Transferor Relating to
this Agreement and the Receivables.
 
(a)         Binding Obligation; Valid Transfer and Assignment.  The Transferor
hereby represents and warrants to the Trust that, as of the Initial Closing Date
and the Amendment Closing Date:
 
(i)                 This Agreement constitutes a legal, valid and binding
obligation of the Transferor, enforceable against the Transferor in accordance
with its terms, except (A) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights in general
and the rights of creditors of entities such as the Transferor, and (B) as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
 
(ii)                 This Agreement constitutes either (A) a valid transfer,
assignment, set-over and conveyance to the Trust of all right, title and
interest of the Transferor in and to the Receivables now existing and hereafter
created and arising in connection with the Accounts (other than Receivables in
Additional Accounts), all proceeds of such Receivables and Insurance Proceeds
relating thereto and such Receivables and all proceeds thereof and Insurance
Proceeds relating thereto will be held by the Trust free and clear of any Lien
of any Person claiming through or under the Transferor or any of its Affiliates
except for (x) Liens permitted under subsection 2.05(b), (y) the interest of the
Transferor as Holder of the Exchangeable Transferor Certificate and (z) the
Transferor’s right, if any, to interest accruing on, and investment earnings, if
any, in respect of the Finance Charge Account, the Principal Account or any
Series Account, as provided in this Agreement or the related Supplement, or (B)
a valid transfer for security in such property to the Trust, which is
enforceable with respect to the existing Receivables (other than Receivables in
Additional Accounts), the proceeds thereof and Insurance Proceeds relating
thereto upon execution and delivery of this Agreement, and which will be
enforceable with respect to such Receivables hereafter created, the proceeds
thereof and Insurance Proceeds relating thereto, upon such creation.  Upon the
filing of the financing statement described in Section 2.01 and in the case of
the Receivables hereafter created and proceeds thereof and Insurance Proceeds
relating thereto, upon such creation, the Trust shall have a first priority
perfected security interest (as defined in the UCC as in effect in the
applicable jurisdiction) in such property (subject to the rules governing
proceeds set forth in the UCC as in effect in the applicable jurisdiction),
except for Liens permitted under subsection 2.05(b).  Neither the Transferor nor
any Person claiming through or under the Transferor shall have any claim to or
interest in the Principal Account, the Finance Charge Account, the Distribution
Account or any Series Account, except for the Transferor’s rights to receive
interest accruing on, and investment earnings, if any, in respect of, the
Finance Charge Account and Principal Account as provided in this Agreement (or,
if applicable, any Series Account as provided
 
26

--------------------------------------------------------------------------------


 
in any Supplement) and, if this Agreement constitutes the grant of a security
interest in such property, except for the interest of the Transferor in such
property as a debtor for purposes of the UCC as in effect in the State of
Delaware.
 
(b)         Eligibility of Receivables. The Transferor hereby represents and
warrants to the Trust that:
 
(i)                 As of the Cut-Off Date with respect to each Receivable in
Accounts selected on such date and as of the applicable Addition Cut-Off Date
with respect to each Receivable in Additional Accounts, such Receivable is an
Eligible Receivable.
 
(ii)                 As of the Cut-Off Date with respect to each Receivable in
Accounts selected on such date and as of the applicable Addition Cut-Off Date
with respect to each Receivable in Additional Accounts, such Receivable has been
conveyed to the Trustee free and clear of any Lien of any Person claiming
through or under the Transferor or any of its Affiliates (other than Liens
permitted under subsection 2.05(b)) and in compliance, in all material respects,
with all Requirements of Law applicable to the Transferor.
 
(iii)                 As of the Cut-Off Date with respect to each Receivable in
Accounts selected on such date and as of the applicable Addition Cut-Off Date
with respect to each Receivable in Additional Accounts, all consents, licenses,
approvals or authorizations of or registrations or declarations with any
Governmental Authority required to be obtained, effected or given by the
Transferor in connection with the conveyance of such Receivable to the Trust
have been duly obtained, effected or given and are in full force and effect.
 
(iv)                 On each day on which any new Receivable is created, the
Transferor shall be deemed to represent and warrant to the Trustee that (A) each
Receivable created on such day is an Eligible Receivable, (B) each Receivable
created on such day has been conveyed to the Trust in compliance, in all
material respects, with all Requirements of Law applicable to the Transferor,
(C) with respect to each such Receivable, all consents, licenses, approvals or
authorizations of or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by the Transferor in
connection with the conveyance of such Receivable to the Trust have been duly
obtained, effected or given and are in full force and effect and (D) the
representations and warranties set forth in subsection 2.04(a) are true and
correct with respect to each Receivable created on such day as if made on such
day.
 
(v)                 As of the Initial Closing Date, Schedule l to this
Agreement, and as of the applicable Addition Cut-Off Date with respect to
Additional Accounts, the related list (in the form of a computer file,
microfiche list, CD-ROM or such other form as is agreed upon by the Transferor
and the Trustee) referred to in Section 2.06, is an accurate and complete
listing in all material respects of all the Accounts as of such date, and the
information contained therein with respect to the identity of such Accounts and
 
27

--------------------------------------------------------------------------------


 
the Receivables existing thereunder is true and correct in all material respects
as of such date.
 
(c)         Notice of Breach.  The representations and warranties set forth in
this Section 2.04 shall survive the transfer and assignment of the respective
Receivables to the Trust.  Upon discovery by the Transferor, the Servicer or the
Trustee of a breach of any of the representations and warranties set forth in
this Section 2.04, the party discovering such breach shall give prompt written
notice to the other parties mentioned above.  The Transferor agrees to cooperate
with the Servicer and the Trustee in attempting to cure any such breach.
 
(d)         Transfer of Ineligible Receivables.
 
(i)                 Automatic Reconveyance.  In the event of a breach with
respect to a Receivable of any representations and warranties set forth in
subsection 2.04(b)(ii), or in the event that a Receivable is not an Eligible
Receivable as a result of the failure to satisfy the conditions set forth in
clause (d) of the definition of Eligible Receivable, and any of the following
three conditions is met:  (A) as a result of such breach or event such
Receivable is charged off as uncollectible or the Trust’s rights in, to or under
such Receivable or its proceeds are impaired or the proceeds of such Receivable
are not available for any reason to the Trust free and clear of any Lien; (B)
the Lien upon the subject Receivable (1) arises in favor of the United States of
America or any state or any agency or instrumentality thereof and involves taxes
or liens arising under Title IV of ERISA or (2) has been consented to by the
Transferor; or (C) the unsecured short-term debt rating of Chase USA is not at
least “P-1” by Moody’s and the Lien upon the subject Receivable ranks prior to
the Lien created pursuant to this Agreement; then, upon the earlier to occur of
the discovery of such breach or event by the Transferor or the Servicer or
receipt by the Transferor of written notice of such breach or event given by the
Trustee, each such Receivable shall be automatically reconveyed from the Trust
on the terms and conditions set forth in subsection 2.04(d)(iii).
 
(ii)                 Reconveyance After Cure Period.  In the event of a breach
of any of the representations and warranties set forth in subsection 2.04(b)
other than a breach or event as set forth in clause (d)(i) above, and as a
result of such breach the related Account becomes a Defaulted Account or the
Trust’s rights in, to or under the Receivable or its proceeds are impaired or
the proceeds of such Receivable are not available for any reason to the Trust
free and clear of any Lien, then, upon the expiration of 60 days (or such longer
period as may be agreed to by the Trustee in its sole discretion, but in no
event later than 120 days) from the earlier to occur of the discovery of any
such event by either the Transferor or the Servicer, or receipt by the
Transferor of written notice of any such event given by the Trustee, each such
Receivable shall be reconveyed from the Trust on the terms and conditions set
forth in subsection 2.04(d)(iii); provided, however, that no such reconveyance
shall be required to be made if, on any day within such applicable period, such
representations and warranties with respect to such Receivable shall then be
true and correct in all material respects as if such Receivable had been created
on such day.
 
28

--------------------------------------------------------------------------------


 
(iii)                 Procedures for Reconveyance.  When the provisions of
subsection 2.04(d)(i) or (ii) above require removal of a Receivable, the
Transferor shall accept reassignment of such Receivable (an “Ineligible
Receivable”) by directing the Servicer to deduct the principal balance of each
such Ineligible Receivable from the Principal Receivables in the Trust and to
decrease the Transferor Interest by such amount.  On and after the date of such
reconveyance, each Ineligible Receivable shall be deducted from the aggregate
amount of Principal Receivables used in the calculation of any Investor
Percentage, the Transferor Percentage or the Transferor Interest.  In the event
that the exclusion of an Ineligible Receivable from the calculation of the
Transferor Interest would cause the Transferor Interest to be reduced below zero
or would otherwise not be permitted by law, the Transferor shall immediately,
but in no event later than 10 Business Days after such event, make a deposit in
the Collection Account (for allocation as a Principal Receivable) in immediately
available funds prior to the next succeeding Transfer Date in an amount equal to
the amount by which the Transferor Interest would be reduced below zero.  The
portion of such deposit allocated to the Investor Certificates of each Series
shall be distributed to the Investor Certificateholders of each Series in the
manner specified in Article IV, if applicable, on the Distribution Date relating
to the Monthly Period in which such deposit is made.  Upon the reassignment to
the Transferor of an Ineligible Receivable, the Trust shall automatically and
without further action be deemed to transfer, assign, set-over and otherwise
convey to the Transferor, without recourse, representation or warranty, all the
right, title and interest of the Trust in and to such Ineligible Receivable, all
monies due or to become due with respect thereto and all proceeds thereof and
Insurance Proceeds relating thereto allocated to such Ineligible Receivable
pursuant to any Supplement.  Such reassigned Ineligible Receivable shall be
treated by the Trust as collected in full as of the date on which it was
transferred and the Transferor Interest was reduced as set forth in this clause
(iii) of subsection 2.04(d).  The Trustee shall execute such documents and
instruments of transfer or assignment and take other actions as shall reasonably
be requested by the Transferor to evidence the conveyance of such Ineligible
Receivable pursuant to this subsection 2.04(d)(iii) (and any costs or expenses
incurred by the Trustee in connection with such conveyance shall be reimbursed
by the Servicer).  The obligation of the Transferor, set forth in this
subsection 2.04(d)(iii), or the automatic reconveyance of such Receivable from
the Trust, as the case may be, shall constitute the sole remedy respecting any
breach of the representations and warranties set forth in the above-referenced
subsections with respect to such Receivable available to Certificateholders or
the Trustee on behalf of Certificateholders.
 
(iv)                 Proceeds Held by Servicer.  For the purposes of subsections
2.04(d)(i) and (ii) above, proceeds of a Receivable shall not be deemed to be
impaired hereunder solely because such proceeds are held by the Servicer (if the
Servicer is the Transferor) for more than the applicable period under Section
9-315(d) of the UCC as in effect in the State of Delaware.
 
(e)         Reassignment of Trust Portfolio.  In the event of a breach of any of
the representations and warranties set forth in subsection 2.04(a), either the
Trustee or the Holders of Investor Certificates evidencing Undivided Interests
aggregating more than 50% of the Aggregate Invested Amount, by notice then given
in writing to the Transferor and the Servicer (and to the Trustee and the
Servicer, if given by the Investor Certificateholders), may
 
29

--------------------------------------------------------------------------------


 
direct the Transferor to accept reassignment of an amount of Principal
Receivables (as specified below) within 60 days of such notice (or within such
longer period as may be specified in such notice), and the Transferor shall be
obligated to accept reassignment of such Principal Receivables on a Distribution
Date specified by the Transferor (such Distribution Date, the “Reassignment
Date”) occurring within such applicable period on the terms and conditions set
forth below; provided, however, that no such reassignment shall be required to
be made if, at any time during such applicable period, the representations and
warranties contained in subsection 2.04(a) shall then be true and correct in all
material respects.  The Transferor shall deposit on the Transfer Date preceding
the Reassignment Date an amount equal to the reassignment deposit amount for
such Receivables in the Distribution Account or Series Account, as provided in
the related Supplement, for distribution to the Investor Certificateholders
pursuant to Article XII.  The reassignment deposit amount with respect to each
Series for such reassignment, unless otherwise stated in the related Supplement,
shall be equal to (i) the Invested Amount of such Series at the end of the day
on the last day of the Monthly Period preceding the Reassignment Date, less the
amount, if any, previously allocated for payment of principal to such
Certificateholders on the related Distribution Date in the Monthly Period in
which the Reassignment Date occurs, plus (ii) an amount equal to all interest
accrued but unpaid on the Investor Certificates of such Series at the applicable
Certificate Rate through such last day, less the amount, if any, previously
allocated for payment of interest to the Certificateholders of such Series on
the related Distribution Date in the Monthly Period in which the Reassignment
Date occurs.  Payment of the reassignment deposit amount with respect to each
Series, and all other amounts in the Distribution Account or the applicable
Series Account in respect of the preceding Monthly Period shall be considered a
prepayment in full of the Receivables represented by the Investor
Certificates.  On the Distribution Date following the Transfer Date on which
such amount has been deposited in full into the Distribution Account or the
applicable Series Account, the Receivables and all monies due or to become due
with respect thereto and all proceeds of the Receivables and Insurance Proceeds
relating thereto and Interchange (if any) allocated to the Receivables pursuant
to any Supplement shall be released to the Transferor after payment of all
amounts otherwise due hereunder on or prior to such dates and the Trustee shall
execute and deliver such instruments of transfer or assignment, in each case
without recourse, representation or warranty, as shall be prepared by and as are
reasonably requested by the Transferor to vest in the Transferor, or its
designee or assignee, all right, title and interest of the Trust in and to the
Receivables, all monies due or to become due with respect thereto and all
proceeds of the Receivables and Insurance Proceeds relating thereto allocated to
the Receivables pursuant to any Supplement (and any costs or expenses incurred
by the Trustee in connection with such reassignment shall be reimbursed by the
Servicer).  If the Trustee or the Investor Certificateholders give notice
directing the Transferor to accept reassignment as provided above, the
obligation of the Transferor to accept reassignment of the Receivables and pay
the reassignment deposit amount pursuant to this subsection 2.04(e) shall
constitute the sole remedy respecting a breach of the representations and
warranties contained in subsection 2.04(a) available to the Investor
Certificateholders or the Trustee on behalf of the Investor Certificateholders.
 
Section 2.05    Covenants of the Transferor.  The Transferor hereby covenants
that:
 
(a)         Receivables to be Accounts.  The Transferor will take no action to
cause any Receivable to be evidenced by any instrument (as defined in the UCC as
in effect in
 
30

--------------------------------------------------------------------------------


 
the applicable jurisdiction).  Each Receivable shall be payable pursuant to a
contract which does not create a Lien on any goods purchased thereunder.  The
Transferor will take no action to cause any Receivable to be anything other than
an “account” (as defined in the UCC as in effect in the applicable
jurisdiction).  Each Receivable arises out of the use of a credit or charge card
or information contained on or for use with the card.
 
(b)         Security Interests.  Except for the conveyances hereunder, the
Transferor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Receivable,
whether now existing or hereafter created, or any interest therein; except with
respect to the conveyances hereunder, the Transferor will immediately notify the
Trustee of the existence of any Lien on any Receivable; and the Transferor shall
defend the right, title and interest of the Trust in, to and under the
Receivables, whether now existing or hereafter created, against all claims of
third parties claiming through or under the Transferor; provided, however, that
nothing in this subsection 2.05(b) shall prevent or be deemed to prohibit the
Transferor from suffering to exist upon any of the Receivables any Liens for
municipal or other local taxes if such taxes shall not at the time be due and
payable or if the Transferor shall currently be contesting the validity thereof
in good faith by appropriate proceedings and shall have set aside on its books
adequate reserves with respect thereto.
 
(c)         Account Allocations.
 
(i)                 In the event that the Transferor is unable for any reason to
transfer Receivables to the Trust in accordance with the provisions of this
Agreement (including, without limitation, by reason of the application of the
provisions of Section 9.02 or an order by any Governmental Authority having
regulatory authority over the Transferor or any court of competent jurisdiction
that the Transferor not transfer any additional Principal Receivables to the
Trust) then, in any such event, (A) the Transferor agrees to allocate and pay to
the Trust, after the date of such inability, all Collections with respect to
Principal Receivables, and all amounts which would have constituted Collections
with respect to Principal Receivables but for the Transferor’s inability to
transfer such Receivables (up to an amount equal to the aggregate amount of
Principal Receivables in the Trust on such date); (B) the Transferor agrees to
have such amounts applied as Collections in accordance with Article IV; and (C)
for only so long as all Collections and all amounts which would have constituted
Collections are allocated and applied in accordance with clauses (A) and (B)
above, Principal Receivables (and all amounts which would have constituted
Principal Receivables but for the Transferor’s inability to transfer Receivables
to the Trust) that are written off as uncollectible in accordance with this
Agreement shall continue to be allocated in accordance with Article IV, and all
amounts that would have constituted Principal Receivables but for the
Transferor’s inability to transfer Receivables to the Trust shall be deemed to
be Principal Receivables for the purpose of calculating (x) the applicable
Investor Percentage with respect to any Series and (y) the Aggregate Investor
Percentage thereunder.  If the Transferor is unable pursuant to any Requirement
of Law to allocate Collections as described above, the Transferor agrees that it
shall in any such event allocate, after the occurrence of such event, payments
on each Account with respect to the principal balance of such Account first to
the oldest principal balance of such Account and to have such payments applied
as Collections in accordance with Article IV.  The parties hereto agree
 
31

--------------------------------------------------------------------------------


 
that Finance Charge Receivables, whenever created, accrued in respect of
Principal Receivables that have been conveyed to the Trust, or that would have
been conveyed to the Trust but for the above described inability to transfer
such Receivables, shall continue to be a part of the Trust notwithstanding any
cessation of the transfer of additional Principal Receivables to the Trust and
Collections with respect thereto shall continue to be allocated and paid in
accordance with Article IV.
 
(ii)                 In the event that, pursuant to subsection 2.04(d), the
Transferor accepts reassignment of an Ineligible Receivable as a result of a
breach of the representations and warranties in subsection 2.04(b) relating to
such Receivable, then, in any such event, the Transferor agrees to account for
payments received with respect to such Ineligible Receivable separately from its
accounting for Collections on Principal Receivables retained by the Trust.  If
payments received from or on behalf of an Obligor are not specifically
applicable either to an Ineligible Receivable of such Obligor reassigned to the
Transferor or to the Receivables of such Obligor retained in the Trust, then the
Transferor agrees to allocate payments proportionately based on the total amount
of Principal Receivables of such Obligor retained in the Trust and the total
amount owing by such Obligor on any Ineligible Receivables reassigned to the
Transferor, and the portion allocable to any Principal Receivables retained in
the Trust shall be treated as Collections and deposited in accordance with the
provisions of Article IV.
 
(d)         Credit Card Agreements and Account Guidelines.  The Transferor shall
comply with and perform its obligations under the Credit Card Agreements
relating to the Accounts and the Credit Card Guidelines and all applicable rules
and regulations of VISA U.S.A., Inc. and MasterCard International Inc. except
insofar as any failure to comply or perform would not materially and adversely
affect the rights of the Trust or the Certificateholders hereunder or under the
Certificates.  The Transferor may change the terms and provisions of the Credit
Card Agreements or the Credit Card Guidelines in any respect (including, without
limitation, the reduction of the required minimum monthly payment, the
calculation of the amount, or the timing, of charge offs and the Periodic
Finance Charges and other fees to be assessed thereon) only if such change (i)
would not, in the reasonable belief of the Transferor, cause a Pay Out Event to
occur, and (ii) is made applicable to the comparable segment of the revolving
credit card accounts owned and serviced by the Transferor which have
characteristics the same as, or substantially similar to, the Accounts that are
the subject of such change, except as otherwise restricted by an endorsement,
sponsorship, or other agreement between the Transferor and an unrelated third
party or by the terms of the Credit Card Agreements.
 
(e)         Delivery of Collections.  The Transferor agrees to pay to the
Servicer all payments received by the Transferor in respect of the Receivables
as soon as practicable after receipt thereof by the Transferor.
 
(f)         Conveyance of Accounts.  The Transferor covenants and agrees that it
will not convey, assign, exchange or otherwise transfer the Accounts to any
Person prior to the earlier of the termination of this Agreement pursuant to
Article XII; provided, however, that the Transferor shall not be prohibited
hereby from conveying, assigning, exchanging or otherwise transferring the
Accounts in connection with a transaction complying with the provision of
Section 7.02.
 
32

--------------------------------------------------------------------------------


 
(g)         Change in State of Location.  In the event that the state of
organization of the Transferor changes from the State of Delaware or the
Transferor changes its corporate form, the Transferor shall promptly notify the
Trustee in writing of any such change.
 
Section 2.06    Addition of Accounts.
 
(a)         Required Additions.  If, (i) during any period of 30 consecutive
days, the Transferor Interest averaged over that period is less than 4% (or such
higher percentage as may be specified in any Supplement, such percentage the
“Minimum Transferor Interest”) of the Average Principal Receivables, the
Transferor shall designate Additional Accounts to be included as Accounts in a
sufficient amount such that the average of the Transferor Interest as a
percentage of the Average Principal Receivables for such 30-day period, computed
by assuming that the amount of the Average Principal Receivables of such
Additional Accounts shall be deemed to be outstanding in the Trust during each
day of such 30-day period, is at least equal to the Minimum Transferor Interest,
or (ii) on any Record Date the aggregate amount of Principal Receivables is less
than the Minimum Aggregate Principal Receivables, the Transferor shall designate
Additional Accounts to be included as Accounts in a sufficient amount such that
the aggregate amount of Principal Receivables will be equal to or greater than
the Minimum Aggregate Principal Receivables.  Receivables from such Additional
Accounts shall be transferred to the Trust on or before the tenth Business Day
following such thirty-day period or Record Date, as the case may be.
 
(b)         Permitted Additions.  In addition to its obligation under subsection
2.06(a), the Transferor may, but shall not be obligated to, designate from time
to time Additional Accounts to be included as Accounts.
 
(c)         Conditions to Additions.  The Transferor agrees that any such
transfer of Receivables from Additional Accounts under subsection 2.06(a) or
2.06(b) shall satisfy the following conditions (to the extent provided below):
 
(i)                 on or before the fifth Business Day prior to the Addition
Date with respect to additions pursuant to subsection 2.06(a) and on or before
the tenth Business Day prior to the Addition Date with respect to additions
pursuant to subsection 2.06(b) (the “Notice Date”), the Transferor shall give
the Trustee, each Rating Agency and the Servicer written notice that such
Additional Accounts will be included, which notice shall specify the approximate
aggregate amount of the Receivables to be transferred;
 
(ii)                 on or before the Addition Date, the Transferor shall have
delivered to the Trustee a written assignment (including an acceptance by the
Trustee on behalf of the Trust for the benefit of the Investor
Certificateholders) in substantially the form of Exhibit B (the “Assignment”)
and shall have indicated in its computer files that the Receivables created in
connection with the Additional Accounts have been transferred to the Trustee, on
behalf of the Trust.  Within five Business Days after the Addition Date, the
Transferor shall have delivered to the Trustee a true and complete list (in the
form of a computer file, microfiche list, CD-ROM or such other form as is agreed
upon between the Transferor and the Trustee) of all Additional Accounts,
identified by
 
33

--------------------------------------------------------------------------------


 
account number and the aggregate amount of the Receivables in each such
Additional Account as of the Addition Cut-Off Date, which list shall, as of the
Addition Date, modify and amend and be incorporated into and made a part of such
Assignment and this Agreement;
 
(iii)                 the Transferor shall represent and warrant that (x) each
Additional Account is, as of the Addition Cut-Off Date, an Eligible Account, and
each Receivable in such Additional Account, is, as of the Addition Cut-Off Date,
an Eligible Receivable, (y) no selection procedures believed by the Transferor
to be materially adverse to the interests of the Investor Certificateholders
were utilized in selecting the Additional Accounts from the available Eligible
Accounts from the Bank Portfolio, and (z) as of the Addition Date, the
Transferor is not insolvent;
 
(iv)                 the Transferor shall represent and warrant that, as of the
Addition Date, the Assignment constitutes either (x) a valid transfer and
assignment to the Trustee of all right, title and interest of the Transferor in
and to the Receivables then existing and thereafter created in the
Additional Accounts, and all proceeds (as defined in the UCC as in effect in the
applicable jurisdiction) of such Receivables and Insurance Proceeds relating
thereto and such Receivables and all proceeds thereof and Insurance Proceeds
relating thereto will be held by the Trustee free and clear of any Lien of any
Person claiming through or under the Transferor or any of its Affiliates, except
for (A) Liens permitted under subsection 2.05(b), (B) the interest of the
Transferor as Holder of the Exchangeable Transferor Certificate and (C) the
Transferor’s right to receive interest accruing on, and investment earnings in
respect of, the Finance Charge Account and the Principal Account, or any Series
Account as provided in this Agreement and any related Supplement or (y) a valid
transfer for security (under the UCC as in effect in the applicable
jurisdiction) in such property to the Trustee, which is enforceable with respect
to then existing Receivables of the Additional Accounts, the proceeds (as
defined in the UCC as in effect in the applicable jurisdiction) thereof and
Insurance Proceeds relating thereto upon the conveyance of such Receivables to
the Trustee, and which will be enforceable with respect to the Receivables
thereafter created in respect of Additional Accounts conveyed on such Addition
Date, the proceeds (as defined in the UCC as in effect in the applicable
jurisdiction) thereof and Insurance Proceeds relating thereto upon such
creation; and (z) upon the filing of a financing statement as described in
Section 2.01 with respect to such Receivables thereafter created in such
Additional Accounts and the proceeds (as defined in the UCC as in effect in the
applicable jurisdiction) thereof, and Insurance Proceeds relating thereto, upon
such creation, the Trustee shall have a first priority perfected security
interest (as defined in the UCC as in effect in the applicable jurisdiction) in
such property (subject to the rules governing proceeds set forth in the UCC as
in effect in the applicable jurisdiction), except for Liens permitted under
subsection 2.05(b);
 
(v)                 the Transferor shall deliver an Officer’s Certificate
substantially in the form of Schedule 2 to Exhibit B to the Trustee;
 
(vi)                 on or before the Addition Date, the Transferor shall
deliver to the Trustee (with a copy to each Rating Agency) an Opinion of Counsel
with respect to
 
34

--------------------------------------------------------------------------------


 
the Receivables arising in Accounts included as Additional Accounts during the
preceding three-month period substantially in the form of Exhibit E; and
 
(vii)                 if (x) with respect to any three-month period or with
respect to any twelve-month period, the aggregate number of Accounts designated
to have their Receivables added to the Trust shall exceed the applicable
Aggregate Addition Limit or (y) the Accounts designated to have their
Receivables added to the Trust were not originated by the Transferor, the
Transferor shall have received notice from Standard & Poor’s, Moody’s and Fitch
that the inclusion pursuant to subsection 2.06(b) of accounts as Additional
Accounts in excess of the applicable Aggregate Addition Limit or not originated
by the Transferor will not result in the reduction or withdrawal of its then
existing rating of any Series of Investor Certificates then issued and
outstanding and shall have delivered such notice to the Trustee.
 
Section 2.07    Removal of Accounts.
 
(a)         Subject to the conditions set forth below, the Transferor may, but
shall not be obligated to, designate Receivables from certain Accounts (the
“Removed Accounts”) for deletion and removal from the Trust.  On or before the
fifth Business Day (the “Removal Notice Date”) prior to the date on which the
designated Removed Accounts will be reassigned by the Trustee to the Transferor
(the “Removal Date”), the Transferor shall give the Trustee, the Servicer and
each Rating Agency written notice that the Receivables from such Removed
Accounts are to be reassigned to the Transferor.
 
(b)         The Transferor shall be permitted to designate and require
reassignment to it of the Receivables from Removed Accounts only upon
satisfaction of the following conditions:
 
(i)                 the removal of any Receivables of any Removed Accounts on
any Removal Date shall not, in the reasonable belief of the Transferor, cause a
Pay Out Event to occur or the Transferor Interest to be an amount less than
zero;
 
(ii)                 on or prior to the Removal Date, the Transferor shall have
delivered to the Trustee for execution a written assignment in substantially the
form of Exhibit G (the “Reassignment”) and the Transferor shall have, within
five Business Days after the Removal Date, delivered to the Trustee a true and
complete list (in the form of a computer file, microfiche list, CD-ROM or such
other form as is agreed upon between the Transferor and the Trustee) of all
Removed Accounts identified by account number and the aggregate amount of the
Receivables in each such Removed Account as of the Removal Cut-Off Date, which
list shall, as of the Removal Date, modify and amend and be incorporated into
and made a part of such Reassignment and this Agreement;
 
(iii)                 the Transferor shall represent and warrant that (x) no
selection procedures believed by the Transferor to be materially adverse to the
interests of the Investor Certificateholders were utilized in selecting the
Removed Accounts to be removed from the Trust and (y) (I) a random selection
procedure was used by the Transferor in selecting the Removed Accounts and only
one such removal of randomly
 
35

--------------------------------------------------------------------------------


 
selected Accounts shall occur in the then current Monthly Period, (II) the
Removed Accounts arose pursuant to an affinity, private-label, agent-bank,
co-branding or other arrangement with a third party that has been cancelled by
such third party or has expired without renewal and which by its terms permits
the third party to repurchase the Accounts subject to such arrangement, upon
such cancellation or non-renewal and the third party has exercised such
repurchase right or (III) the Removed Accounts were selected using another
method that will not preclude transfers of Receivables to the Trust from being
accounted for as sales under generally accepted accounting principles or prevent
the Trust from continuing to qualify as a qualifying special purpose entity in
accordance with SFAS 140 and the Transferor shall have delivered to the Trustee
and each Enhancement Provider an Officer’s Certificate, dated the Removal Date,
to that effect;
 
(iv)                 on or prior to the Removal Date, the Transferor shall have
received notice from each Rating Agency that such proposed removal will not
result in a downgrade or withdrawal of its then current rating of any
outstanding Series of the Investor Certificates; and
 
(v)                 the Transferor shall have delivered to the Trustee an
Officer’s Certificate confirming the items set forth in clauses (i) through (iv)
above.  The Trustee may conclusively rely on such Officer’s Certificate, shall
have no duty to make inquiries with regard to the matters set forth therein and
shall incur no liability in so relying.
 
Upon satisfaction of the above conditions, the Trustee shall execute and deliver
the Reassignment to the Transferor, and the Receivables from the Removed
Accounts shall no longer constitute a part of the Trust.
 
Section 2.08    Discount Receivables.  (a)  The Transferor shall designate a
fixed percentage (the “Yield Factor”) of all Receivables outstanding on any date
of determination, other than Periodic Finance Charges, Annual Membership Fees,
Cash Advance Fees, Late Fees, overlimit fees, return check fees and similar fees
and other charges and Receivables in Defaulted Accounts, to be treated as
Finance Charge Receivables (“Discount Receivables”).  The Yield Factor shall
equal zero or such other percentage as may be determined pursuant to subclause
(c) hereof.
 
(b)         The Transferor, in accordance with Section 4.03, shall (i) deposit,
or cause to be deposited, into the Collection Account in immediately available
funds an amount equal to the product of (x) the Aggregate Investor Percentages
for all Series with respect to Finance Charge Receivables and (y) the aggregate
amount of the Discount Receivable Collections processed on such day and (ii) pay
to the Holder of the Exchangeable Transferor Certificate an amount equal to the
product of (A) the Transferor Percentage and (B) the aggregate amount of such
Discount Receivable Collections.  The deposit made by the Transferor into the
Collection Account under the preceding sentence shall be considered a payment of
such Discount Receivables and shall be applied as Finance Charge Receivables in
accordance with Article IV.
 
36

--------------------------------------------------------------------------------


 
(c)         The Transferor shall have the option to increase or decrease the
Yield Factor to an amount not greater than 4%.  The Transferor shall provide to
the Servicer, the Trustee, any Enhancement Provider and the Rating Agency 30
days’ prior written notice of such designation, and such designation shall
become effective on the date designated therein (i) unless such designation in
the reasonable belief of the Transferor would cause a Pay Out Event to occur, or
an event which, with notice or the lapse of time or both, would constitute a Pay
Out Event and (ii) only if each Rating Agency shall have delivered a letter to
the Transferor and the Trustee confirming that its then current rating of the
Investor Certificates of any Series then outstanding will not be reduced or
withdrawn as a result of such designation.
 
[End of Article II]


 
37

--------------------------------------------------------------------------------


 
ARTICLE III

 
ADMINISTRATION AND SERVICING
OF RECEIVABLES
 
Section 3.01    Acceptance of Appointment and Other Matters Relating to the
Servicer.
 
(a)         Chase USA agrees to act as the Servicer under this Agreement.  The
Investor Certificateholders of each Series by their acceptance of the related
Certificates consent to Chase USA acting as Servicer.
 
(b)         The Servicer shall service and administer the Receivables and shall
collect payments due under the Receivables in accordance with its customary and
usual servicing procedures for servicing credit card receivables comparable to
the Receivables and in accordance with the Credit Card Guidelines and shall have
full power and authority, acting alone or through any party properly designated
by it hereunder, to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable.  Without limiting the
generality of the foregoing and subject to Section 10.01, the Servicer is hereby
authorized and empowered (i) to make withdrawals from the Collection Account as
set forth in this Agreement, (ii) unless such power and authority is revoked by
the Trustee on account of the occurrence of a Servicer Default pursuant to
Section 10.01, to instruct the Trustee to make withdrawals and payments, from
the Finance Charge Account, the Principal Account and any Series Account, in
accordance with such instructions as set forth in this Agreement, (iii) unless
such power and authority is revoked by the Trustee on account of the occurrence
of a Servicer Default pursuant to Section 10.01, to instruct the Trustee in
writing, as set forth in this Agreement, (iv) to execute and deliver, on behalf
of the Trust for the benefit of the Certificateholders, any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Receivables and, after the
delinquency of any Receivable and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Receivables and (v) to make any filings,
reports, notices, applications, registrations with, and to seek any consents or
authorizations from the Commission and any state securities authority on behalf
of the Trust as may be necessary or advisable to comply with any federal or
state securities or reporting requirements.  The Trustee agrees that it shall
promptly follow the instructions of the Servicer to withdraw funds from the
Principal Account, the Finance Charge Account or any Series Account and to take
any action required under any Enhancement at such time as required under this
Agreement.  The Trustee shall execute at the Servicer’s written request such
documents prepared by the Transferor and acceptable to the Trustee as may be
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder.
 
(c)         In the event that the Transferor is unable for any reason to
transfer Receivables to the Trust in accordance with the provisions of this
Agreement (including, without limitation, by reason of the application of the
provisions of Section 9.02 or the order of any
 
38

--------------------------------------------------------------------------------


 
federal governmental agency having regulatory authority over the Transferor or
any court of competent jurisdiction that the Transferor not transfer any
additional Principal Receivables to the Trust) then, in any such event, (A) the
Servicer agrees to allocate, after such date, all Collections with respect to
Principal Receivables, and all amounts which would have constituted Collections
with respect to Principal Receivables but for the Transferor’s inability to
transfer such Receivables (up to an aggregate amount equal to the aggregate
amount of Principal Receivables in the Trust as of such date) in accordance with
subsection 2.05(c); (B) the Servicer agrees to apply such amounts as Collections
in accordance with Article IV; and (C) for only so long as all Collections and
all amounts which would have constituted Collections are allocated and applied
in accordance with clauses (A) and (B) above, Principal Receivables (and all
amounts which would have constituted Principal Receivables but for the
Transferor’s inability to transfer Receivables to the Trust) that are written
off as uncollectible in accordance with this Agreement shall continue to be
allocated in accordance with Article IV, and all amounts which would have
constituted Principal Receivables but for the Transferor’s inability to transfer
Receivables to the Trust shall be deemed to be Principal Receivables for the
purpose of calculating the applicable Investor Percentage thereunder.  If the
Servicer is unable pursuant to any Requirement of Law to allocate payments on
the Accounts as described above, the Servicer agrees that it shall in any such
event allocate, after the occurrence of such event, payments on each Account
with respect to the principal balance of such Account first to the oldest
principal balance of such Account and to have such payments applied as
Collections in accordance with Article IV.  The parties hereto agree that
Finance Charge Receivables, whenever created, accrued in respect of Principal
Receivables which have been conveyed to the Trust, or which would have been
conveyed to the Trust but for the above described inability to transfer such
Receivables, shall continue to be a part of the Trust notwithstanding any
cessation of the transfer of additional Principal Receivables to the Trust and
Collections with respect thereto shall continue to be allocated and paid in
accordance with Article IV.
 
(d)         In the event that pursuant to subsection 2.04(d), the Transferor
accepts reassignment of an Ineligible Receivable as a result of a breach of the
representations and warranties in subsection 2.04(b) relating to such
Receivable, then, in any such event, the Servicer agrees to account for payments
received with respect to such Ineligible Receivable separately from its
accounting for Collections on Principal Receivables retained by the Trust.  If
payments received from or on behalf of an Obligor are not specifically
applicable either to an Ineligible Receivable of such Obligor reassigned to the
Transferor or to Receivables of such Obligor retained in the Trust, then the
Servicer agrees to allocate payments proportionately based on the total amount
of Principal Receivables of such Obligor retained in the Trust and the total
amount owing by such Obligor on any Ineligible Receivables purchased by the
Transferor, and the portion allocable to any Principal Receivables retained in
the Trust shall be treated as Collections and deposited in accordance with the
provisions of Article IV.
 
(e)         The Servicer shall not be obligated to use separate servicing
procedures, offices, employees or accounts for servicing the Receivables from
the procedures, offices, employees and accounts used by the Servicer in
connection with servicing other credit card receivables.
 
(f)         The Servicer shall maintain fidelity bond coverage insuring against
losses through wrongdoing of its officers and employees who are involved in the
servicing of
 
39

--------------------------------------------------------------------------------


 
credit card receivables covering such actions and in such amounts as the
Servicer believes to be reasonable from time to time.
 
Section 3.02    Servicing Compensation.  As compensation for its servicing
activities hereunder and reimbursement for its expenses as set forth in the
immediately following paragraph, the Servicer shall be entitled to receive a
monthly servicing fee in respect of any Monthly Period prior to the termination
of the Trust pursuant to Section 12.01 (with respect to each Monthly Period, the
“Monthly Servicing Fee”).  The share of the Monthly Servicing Fee allocable to
each Series of Investor Certificateholders with respect to any Monthly Period
(or portion thereof) shall be payable on the related Transfer Date and, with
respect to each Series (unless otherwise provided in the related Supplement),
shall be equal to one-twelfth of the product of (A) the applicable Series
Servicing Fee Percentage per annum and (B) the Invested Amount of such Series as
of the last day of the Monthly Period preceding such Transfer Date (the
“Investor Monthly Servicing Fee”) and shall be paid to the Servicer pursuant to
Article IV.  The servicing fee payable by the Holder of the Exchangeable
Transferor Certificate shall be equal to the product of one-twelfth of the
product of (I) the Transferor Interest and (II) the weighted average of the
Series Servicing Fee Percentages with respect to each Series of Investor
Certificates then outstanding (the “Monthly Transferor Servicing Fee”).  The
Monthly Servicing Fee shall equal the sum of (x) the aggregate amount of
Investor Monthly Servicing Fees with respect to each Series then outstanding and
(y) the Monthly Transferor Servicing Fee.  The Investor Monthly Servicing Fee
with respect to any Series is payable in arrears on the related Transfer Date
(unless otherwise provided in the related Supplement) and the Monthly Transferor
Servicing Fee is payable in arrears no later than the last Transfer Date with
respect to any Series occurring in a Monthly Period.  The Monthly Transferor
Servicing Fee and, unless otherwise provided in a Supplement, each Investor
Monthly Servicing Fee, shall be calculated on the basis of a 360-day year
consisting of twelve 30-day months.
 
The Servicer’s expenses include the amounts due to the Trustee pursuant to
Section 11.05 and the reasonable fees and disbursements of independent public
accountants and all other expenses incurred by the Servicer in connection with
its activities hereunder; provided, that the Servicer shall not be liable for
any liabilities, costs or expenses of the Trust, the Investor Certificateholders
or the Certificate Owners arising under any tax law, including without
limitation any federal, state or local income or franchise taxes or any other
tax imposed on or measured by income (or any interest or penalties with respect
thereto or arising from a failure to comply therewith).  The Servicer shall be
required to pay such expenses for its own account and shall not be entitled to
any payment therefor other than the Monthly Servicing Fee.
 
Section 3.03    Representations and Warranties of the Servicer.  Chase USA, as
initial Servicer, hereby makes, as of the Amendment Closing Date, and any
Successor Servicer by its appointment hereunder shall make, as of the date of
such appointment, the following representations and warranties on which the
Trustee has relied in accepting the Receivables in trust and in authenticating
the Certificates:
 
(a)         Organization and Good Standing.  The Servicer is a national banking
association duly organized and validly existing in good standing under the laws
of the United States of America and has full corporate power, authority and
legal right to own its properties and conduct its credit card business as such
properties are at present owned and such
 
40

--------------------------------------------------------------------------------


 
business is at present conducted, and to execute, deliver and perform its
obligations under this Agreement.
 
(b)         Due Qualification.  The Servicer is not required to qualify nor
register as a foreign corporation in any state in order to service the
Receivables as required by this Agreement and has obtained all licenses and
approvals necessary in order to so service the Receivables as required under
federal law.  If the Servicer shall be required by any Requirement of Law to so
qualify or register or obtain such license or approval, then it shall do so.
 
(c)         Due Authorization.  The execution, delivery, and performance of this
Agreement have been duly authorized by the Servicer by all necessary corporate
action on the part of the Servicer and this Agreement will remain, from the time
of its execution, an official record of the Servicer.
 
(d)         Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
affecting the enforcement of creditors’ rights in general and the rights of
creditors of national banking associations.
 
(e)         No Violation.  The execution and delivery of this Agreement by the
Servicer, and the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof applicable to the Servicer, will not
conflict with, violate, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, any Requirement of Law applicable to the Servicer or any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Servicer is a party or by which it is bound.
 
(f)         No Proceedings.  There are no proceedings or investigations pending
or, to the best knowledge of the Servicer, threatened against the Servicer
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality seeking to prevent the issuance of the Certificates
or the consummation of any of the transactions contemplated by this Agreement,
seeking any determination or ruling that, in the reasonable judgment of the
Servicer, would materially and adversely affect the performance by the Servicer
of its obligations under this Agreement, or seeking any determination or ruling
that would materially and adversely affect the validity or enforceability of
this Agreement.
 
(g)         Compliance with Requirements of Law.  The Servicer shall duly
satisfy all obligations on its part to be fulfilled under or in connection with
each Receivable and the related Account, will maintain in effect all
qualifications required under Requirements of Law in order to service properly
each Receivable and the related Account and will comply in all material respects
with all other Requirements of Law in connection with servicing each Receivable
and the related Account the failure to comply with which would have a material
adverse effect on the Certificateholders or any Enhancement Provider.
 
(h)         Protection of Certificateholders’ Rights.  The Servicer shall take
no action which, nor omit to take any action the omission of which, would impair
the rights of
 
41

--------------------------------------------------------------------------------


 
Certificateholders in any Receivable or the related Account or the rights of any
Enhancement Provider, nor shall it reschedule, revise or defer payments due on
any Receivable except in accordance with the Credit Card Guidelines.
 
(i)         All Consents.  All authorizations, consents, order or approvals of
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Servicer in connection with the execution and
delivery of this Agreement by the Servicer and the performance of the
transactions contemplated by this Agreement by the Servicer, have been duly
obtained, effected or given and are in full force and effect.
 
(j)         Rescission or Cancellation.  The Servicer shall not permit any
rescission or cancellation of any Receivable except as ordered by a court of
competent jurisdiction or other Governmental Authority or in accordance with the
normal operating procedures of the Servicer.
 
(k)         Receivables Not To Be Evidenced by Promissory Notes.  Except in
connection with its enforcement or collection of an Account, the Servicer will
take no action to cause any Receivable to be evidenced by an instrument or
chattel paper (as defined in the UCC as in effect in the State of Delaware).
 
Section 3.04    Reports and Records for the Trustee.
 
(a)         Daily Reports.  On each Business Day, the Servicer, with prior
notice, shall prepare and make available at the office of the Servicer for
inspection by the Trustee a record setting forth (i) the aggregate amount of
Collections processed by the Servicer on the preceding Business Day and (ii) the
aggregate amount of Receivables as of the close of business on the preceding
Business Day.
 
(b)         Monthly Servicer’s Certificate. Unless otherwise stated in the
related Supplement with respect to any Series, on each Determination Date the
Servicer shall forward, as provided in Section 13.05, to the Trustee, the Paying
Agent, any Enhancement Provider and each Rating Agency, a certificate of a
Servicing Officer in the form of Exhibit C (which includes the Schedule thereto
specified as such in each Supplement) setting forth (i) the aggregate amount of
Collections processed during the preceding Monthly Period, (ii) the aggregate
amount of the applicable Investor Percentage of Collections of Principal
Receivables processed by the Servicer pursuant to Article IV during the
preceding Monthly Period with respect to each Series then outstanding, (iii) the
aggregate amount of the applicable Investor Percentage of Collections of Finance
Charge Receivables processed by the Servicer pursuant to Article IV during the
preceding Monthly Period with respect to each Series then outstanding, (iv) the
aggregate amount of Principal Receivables outstanding as of the end of the last
day of the preceding Monthly Period, (v) the balance on deposit in the Finance
Charge Account and the Principal Account or any Series Account applicable to any
Series then outstanding on such Determination Date with respect to Collections
processed by the Servicer during the preceding Monthly Period, (vi) the
aggregate amount, if any, of withdrawals, drawings or payments under any
Enhancement, if any, for each Series then outstanding required to be made with
respect to the previous Monthly Period in the manner provided in the related
Supplement, (vii) the sum of all amounts payable to the Investor
Certificateholders of each Series on the succeeding
 
42

--------------------------------------------------------------------------------


 
Distribution Date in respect of Certificate Principal and Certificate Interest
and (viii) such other matters as are set forth in Exhibit C.
 
Section 3.05    Annual Servicer’s Certificate.
 
(a)         Servicer Compliance Statement.  Within the earlier of 90 days after
the end of each fiscal year of the Servicer or such date as required by
Regulation AB, beginning after the end of fiscal year 2006, the Servicer will
deliver to the Trustee, any Enhancement Provider and each Rating Agency, the
statement of compliance required under Item 1123 of Regulation AB with respect
to such fiscal year , which statement shall be in the form of an Officer’s
Certificate of the Servicer to the effect that (i) a review of the activities of
the Servicer during such fiscal year and of its performance under this Agreement
was made under the supervision of the officer signing such certificate and (ii)
to the best of such officer’s knowledge, based on such review, the Servicer has
fulfilled all of its obligations under this Agreement throughout such fiscal
year, or, if there has been a failure to fulfill any such obligation in any
material respect, specifying each such failure known to such officer and the
nature and status thereof.  A copy of such statement may be obtained by any
Investor Certificateholder by a request in writing to the Trustee addressed to
the Corporate Trust Office.
 
(b)         Report of Assessment of Compliance with Servicing Criteria.  Within
the earlier of 90 days after the end of each fiscal year of the Servicer or such
date as required by Regulation AB, beginning after the end of fiscal year 2006,
the Servicer will deliver to the Trustee, any Enhancement Provider and each
Rating Agency, a report of compliance with servicing criteria required under
Item 1122 of Regulation AB with respect to such fiscal year, which report will
be in the form of an Officer’s Certificate of the Servicer to the effect that
(i) the Servicer is responsible for assessing compliance with the servicing
obligations under this Agreement; (ii) the Servicer has used the criteria in
paragraph (d) of Item 1122 of Regulation AB to assess compliance with the
servicing obligations under this Agreement; (iii) the Servicer has assessed
compliance with the servicing obligations under this Agreement as of and for the
period ending the end of such fiscal year and has disclosed any material
instance of noncompliance identified by the Servicer; and (iv) a registered
public accounting firm has issued an attestation report on the Servicer’s
assessment of compliance with the servicing obligations under this Agreement as
of and for the period ending the end of such fiscal year.  A copy of such report
may be obtained by any Investor Certificateholder by a request in writing to the
Trustee addressed to the Corporate Trust Office.
 
Section 3.06    Annual Independent Accountants’ Servicing Report.
 
(a)         Within the  earlier of 90 days after the end of each fiscal year of
the Servicer or such date as required by Regulation AB, beginning after the end
of fiscal year 2006, the Servicer shall cause a registered public accounting
firm (who may also render other services to the Servicer or the Transferor) to
furnish to the Trustee, any Enhancement Provider and each Rating Agency an
attestation report on each assessment of compliance with the servicing criteria
with respect to the Servicer or any Affiliate thereof during the related fiscal
year delivered by such accountants pursuant to Rule 13(a)-18 or Rule 15(d)-18 of
the Exchange Act and Item 1122 of Regulation AB.
 
43

--------------------------------------------------------------------------------


 
(b)         [RESERVED].
 
Section 3.07    Tax Treatment.  The Transferor has structured this Agreement
and, unless otherwise specified in the related Supplement with respect to any
Class of Investor Certificates, the Investor Certificates with the intention
that the Investor Certificates will qualify under applicable federal, state,
local and foreign tax law as indebtedness.  Unless otherwise specified in the
related Supplement with respect to any Class of Investor Certificates, the
Transferor, the Servicer, the Holder of the Exchangeable Transferor Certificate,
each Investor Certificateholder, and each Certificate Owner, agree to treat and
to take no action inconsistent with the treatment of the Investor Certificates
(or beneficial interest therein) as indebtedness for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income.  Unless otherwise specified in the related Supplement with
respect to any Class of Investor Certificates, each Investor Certificateholder,
by its acceptance of its Certificate, and the Holder of the Exchangeable
Transferor Certificate, by acquisition of its interest in the Transferor
Interest, and each Certificate Owner, by acquisition of a beneficial interest in
a Certificate, agree to be bound by the provisions of this Section 3.07.  Unless
otherwise specified in the related Supplement with respect to any Class of
Investor Certificates, each Certificateholder agrees that it will cause any
Certificate Owner acquiring an interest in a Certificate through it to comply
with this Agreement as to treatment as indebtedness under applicable tax law, as
described in this Section 3.07.  Furthermore, the Trustee shall treat the Trust
as a security device only, and shall not file tax returns or obtain an employer
identification number on behalf of the Trust.
 
Section 3.08    Notices to the Transferor.  Any Successor Servicer appointed
pursuant to Section 10.02 shall deliver or make available to the Transferor each
certificate and report required to be prepared, forwarded or delivered
thereafter pursuant to Sections 3.04, 3.05 and 3.06.
 
[End of Article III]


 
44

--------------------------------------------------------------------------------


 
ARTICLE IV
 
RIGHTS OF CERTIFICATEHOLDERS AND ALLOCATION
AND APPLICATION OF COLLECTIONS
 
Section 4.01    Rights of Certificateholders.  Each Series of Investor
Certificates shall represent Undivided Interests in the Trust, including the
benefits of any Enhancement issued with respect to such Series and the right to
receive the Collections and other amounts at the times and in the amounts
specified in this Article IV to be deposited in the Investor Accounts or to be
paid to the Investor Certificateholders of such Series; provided, however, that
the aggregate interest represented by such Certificates at any time in the
Principal Receivables shall not exceed an amount equal to the Invested Amount at
such time.  The Exchangeable Transferor Certificate or, as the case may be, the
uncertificated interest in the Transferor Interest shall represent the remaining
undivided interest in the Trust, including the right to receive the Collections
and other amounts at the times and in the amounts specified in this Article IV
to be paid to the Holder of the Exchangeable Transferor Certificate; provided,
however, that if the Transferor elects to have its interest in the Transferor
Interest be uncertificated as provided in Section 6.01, then such uncertificated
interest shall represent the Transferor Interest; provided, further, that the
aggregate interest represented by such Exchangeable Transferor Certificate in
the Principal Receivables or, as the case may be, the aggregate uncertificated
interest of the Transferor in the Principal Receivables, shall not exceed the
Transferor Interest at any time and such Exchangeable Transferor Certificate or,
as the case may be, such uncertificated interest shall not represent any
interest in the Investor Accounts, except as provided in this Agreement, or have
the benefit of any Enhancement issued with respect to any Series.
 
Section 4.02    Establishment of Accounts.
 
(a)         The Collection Account.  The Servicer, for the benefit of the
Certificateholders, shall establish in the name of the Trustee, on behalf of the
Trust, a non-interest bearing segregated account (the “Collection Account”)
bearing a designation clearly indicating that the funds deposited therein are
held in trust for the benefit of the Certificateholders, and shall cause such
Collection Account to be established and maintained, (i) in a segregated trust
account with the corporate trust department of a depository institution or trust
company (which may include the Trustee or an Affiliate of the Servicer)
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia and with deposit insurance provided
by BIF or SAIF which at all times maintains a long-term deposit rating of at
least “Baa3” by Moody’s and having corporate trust powers and acting as trustee
for funds deposited therein; provided, however, that such account need not be
maintained as a segregated trust account with the corporate trust department of
such institution if at all times the certificates of deposit, short-term
deposits or commercial paper or the long-term unsecured debt obligations (other
than such obligation whose rating is based on collateral or on the credit of a
Person other than such institution or trust company) of such depository
institution or trust company shall have a credit rating from Moody’s and
Standard & Poor’s of “P-1” and “A-1+,” respectively, in the case of the
certificates of deposit, short-term deposits or commercial paper, or a rating
from Moody’s of at least “Aa2” and from Standard & Poor’s of “AAA” in the case
of the long-term unsecured debt obligations, or (ii) with a depository
institution, which may
 
45

--------------------------------------------------------------------------------


 
include the Trustee, which is acceptable to the Rating Agency (a “Qualified
Institution”); provided, further, that upon the insolvency of the Servicer, the
Collection Account shall not be permitted to be maintained with the
Servicer.  The Collection Account shall be under the “control” (within the
meaning of Sections 8-106 and 9-104 of the UCC as in effect in the applicable
jurisdiction) of the Trustee.  Pursuant to authority granted to it pursuant to
subsection 3.01(b), the Servicer shall have the revocable power to withdraw
funds from the Collection Account for the purposes of carrying out its duties
hereunder.
 
(b)         The Finance Charge and Principal Accounts.  The Trustee, for the
benefit of the Investor Certificateholders, shall establish and maintain with
the Trustee in the name of the Trustee two segregated trust accounts (the
“Finance Charge Account” and the “Principal Account,” respectively), bearing a
designation clearly indicating that the funds therein are held for the benefit
of the Investor Certificateholders.  The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Finance Charge
Account and the Principal Account and in all proceeds thereof.  The Finance
Charge Account and the Principal Account shall be under the sole dominion and
“control” (within the meaning of Sections 8-106 and 9-104 of the UCC as in
effect in the applicable jurisdiction) of the Trustee for the benefit of the
Investor Certificateholders.  Pursuant to authority granted to it hereunder, the
Servicer shall have the revocable power to instruct the Trustee to withdraw
funds from the Finance Charge Account and the Principal Account for the purpose
of carrying out the Servicer’s or the Trustee’s duties hereunder.  The Trustee
at all times shall maintain accurate records reflecting each transaction in the
Principal Account and the Finance Charge Account and that funds held therein
shall at all times be held in trust for the benefit of the Investor
Certificateholders.
 
(c)         The Distribution Account.  The Trustee, for the benefit of the
Investor Certificateholders, shall cause to be established and maintained in the
name of the Trustee, with an office or branch of a Qualified Institution (other
than the Transferor), a non-interest bearing segregated demand deposit account
(the “Distribution Account”) bearing a designation clearly indicating that the
funds deposited therein are held in trust for the benefit of the Investor
Certificateholders.  The Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Distribution Account and in all
proceeds thereof.  The Distribution Account shall be under the sole dominion and
“control” (within the meaning of Sections 8-106 and 9-104 of the UCC as in
effect in the applicable jurisdiction) of the Trustee for the benefit of the
Investor Certificateholders.
 
(d)         Administration of the Investor Accounts.  Funds on deposit in the
Principal Account and the Finance Charge Account shall at all times be invested
in Permitted Investments.  Any such investment shall mature and such funds shall
be available for withdrawal on or prior to the Transfer Date following the
Record Date occurring in the Monthly Period in which such funds were processed
for collection.  The Trustee shall maintain for the benefit of the Investor
Certificateholders possession of the negotiable instruments or securities
evidencing the Permitted Investments described in clause (a) of the definition
thereof from the time of purchase thereof until the time of sale or maturity;
provided, that no such investment shall be disposed of prior to its maturity
date.  At the end of each month, all interest and earnings (net of losses and
investment expenses) on funds on deposit in the Principal Account and the
Finance Charge Account shall be deposited by the Trustee in a separate deposit
account with a Qualified Institution in the name of the Servicer, or a Person
designated in writing by the Servicer, which
 
46

--------------------------------------------------------------------------------


 
shall not constitute a part of the Trust, or shall otherwise be turned over by
the Trustee to the Servicer not less frequently than monthly.  Subject to the
restrictions set forth above, the Servicer, or a Person designated in writing by
the Servicer, of which the Trustee shall have received written notification
thereof, shall have the authority to instruct the Trustee with respect to the
investment of funds on deposit in the Principal Account and the Finance Charge
Account.  For purposes of determining the availability of funds or the balances
in the Finance Charge Account and the Principal Account for any reason under
this Agreement, all investment earnings on such funds shall be deemed not to be
available or on deposit.
 
Section 4.03    Collections and Allocations.
 
(a)         Collections.  Except as provided below, the Servicer shall deposit
all Collections in the Collection Account as promptly as possible after the Date
of Processing of such Collections, but in no event later than the second
Business Day following such Date of Processing.  Immediately upon the occurrence
of the insolvency of the Servicer and thereafter, the Servicer shall deposit all
Collections into the Collection Account which shall be established and
maintained with a Qualified Institution other than the Servicer in accordance
with subsection 4.02(a), and in no such event shall the Servicer deposit any
Collections thereafter into any account established, held or maintained with the
Servicer.
 
The Servicer shall allocate such amounts to each Series of Investor Certificates
and to the Holder of the Exchangeable Transferor Certificate in accordance with
this Article IV and shall withdraw the required amounts from the Collection
Account or pay such amounts to the Holder of the Exchangeable Transferor
Certificate in accordance with this Article IV, in both cases as modified by any
Supplement.  The Servicer shall make such deposits or payments on the date
indicated therein by wire transfer or as otherwise provided in the Supplement
for any Series of Certificates with respect to such Series.
 
Notwithstanding anything in this Agreement to the contrary, for so long as, and
only so long as, Chase USA shall remain the Servicer hereunder, and (x) (i) the
Servicer provides to the Trustee a letter of credit or other form of Enhancement
covering the risk of collection of the Servicer, and (ii) the Transferor shall
not have received a notice from any Rating Agency that such a letter of credit
or other form of Enhancement would result in the lowering or withdrawal of such
Rating Agency’s then-existing rating of the Investor Certificates, or (y) the
Servicer shall have and maintain a certificate of deposit or short-term deposit
rating of “P-1” by Moody’s and of “A-1” by Standard & Poor’s and deposit
insurance provided by BIF or SAIF, the Servicer need not deposit Collections
into the Collection Account, the Principal Account, the Finance Charge Account
or any Series Account, as provided in any Supplement, or make payments to the
Holder of the Exchangeable Transferor Certificate, as provided in Article IV,
but may make such deposits, payments and withdrawals on each Transfer Date in an
amount equal to the net amount of such deposits, payments and withdrawals which
would have been made but for the provisions of this paragraph.
 
(b)         Allocations for the Exchangeable Transferor Certificate.  Throughout
the existence of the Trust, unless otherwise stated in any Supplement, the
Servicer shall allocate to the Holder of the Exchangeable Transferor Certificate
an amount equal to the product of (A) the Transferor Percentage and (B) the
aggregate amount of such Collections
 
47

--------------------------------------------------------------------------------


 
allocated to Principal Receivables and Finance Charge Receivables, respectively,
in respect of each Monthly Period; provided, however, that amounts payable to
the Holder of the Exchangeable Transferor Certificate pursuant to this clause
(b) shall instead be deposited in the Collection Account to the extent that the
Transferor Interest is less than the Minimum Transferor
Interest.  Notwithstanding anything in this Agreement to the contrary, unless
otherwise stated in any Supplement, the Servicer need not deposit this amount or
any other amounts so allocated to the Exchangeable Transferor Certificate
pursuant to any Supplement into the Collection Account and shall pay, or be
deemed to pay, such amounts as collected to the Holder of the Exchangeable
Transferor Certificate.
 
(c)         Adjustments for Miscellaneous Credits and Fraudulent Charges.  The
Servicer shall be obligated to reduce on a net basis each Monthly Period the
aggregate amount of Principal Receivables used to calculate the Transferor
Interest as provided in this subsection 4.03(c) (a “Credit Adjustment”) with
respect to any Principal Receivable (i) which was created in respect of
merchandise refused or returned by the Obligor thereunder or as to which the
Obligor thereunder has asserted a counterclaim or defense, (ii) which is reduced
by the Servicer by any rebate, refund, charge-back or adjustment (including
Servicer errors) or (iii) which was created as a result of a fraudulent or
counterfeit charge.
 
In the event that the inclusion of the amount of a Credit Adjustment in the
calculation of the Transferor Interest would cause the Transferor Interest to be
an amount less than zero, the Transferor shall make a deposit, no later than the
Business Day following the Date of Processing of such Credit Adjustment, in the
Principal Account (for allocation as a Principal Receivable pursuant to Article
IV) in immediately available funds in an amount equal to the amount by which
such Credit Adjustment exceeds the Transferor Interest on such Date of
Processing (each such deposit, an “Adjustment Payment”).
 
(d)         Reconveyance of Receivables in Defaulted Accounts.  Unless otherwise
provided in any Supplement, in consideration of receiving Recoveries as provided
in subsection 4.03(g) hereof, on the date on which an Account becomes a
Defaulted Account, the Trust shall automatically and without further action or
consideration be deemed to transfer, set over, and otherwise convey to the
Transferor, without recourse, representation or warranty, all the right, title
and interest of the Trust in and to the Receivables in such Defaulted Account,
all monies due or to become due with respect thereto, all proceeds thereof
allocable to the Trust with respect to such Receivables, excluding Recoveries
relating thereto, which shall remain an asset of the Trust.
 
(e)         Allocation for Series.  On each Determination Date, Collections for
the preceding Monthly Period shall be allocated to each Series as follows.  Each
Series’ allocable share of such Collections in respect of Finance Charge
Receivables, Principal Receivables and Principal Receivables in Defaulted
Accounts, respectively, shall be determined by multiplying the aggregate amount
of such Collections by such Investor Percentage with respect to such type of
Receivables and such Monthly Period.  Adjustment Payments and Unallocated
Principal Collections shall be allocated on each Determination Date to each
Series in the same manner as Collections of Principal Receivables.  The Servicer
shall, prior to the close of business on the day any Collections are deposited
into the Collection Account, withdraw the required amounts from the Collection
Account and deposit such amounts into the Principal Account or the Finance
 
48

--------------------------------------------------------------------------------


 
Charge Account or pay such amounts to the Holder of the Exchangeable Transferor
Certificate in accordance with the provisions of Article IV.
 
(f)         Unallocated Principal Collections.  If, pursuant to any provisions
of Article IV, Collections allocated to Principal Receivables with respect to
any Series would cause such Series (a “Retired Series”) to be paid in full or
if, pursuant to such provisions, Collections of Principal Receivables are
allocated to the Holder of the Exchangeable Transferor Certificate and the
Transferor Interest is equal to or less than the Minimum Transferor Interest or
the payment of such amount to the Transferor would cause the Transferor Interest
to be equal to or less than the Minimum Transferor Interest (any such
Collections being referred to as “Allocated Collections”) or any Adjustment
Payment is made, any Collections of Principal Receivables allocated to a Retired
Series in excess of the amount required to pay such Series in full, or to the
Transferor Interest if the Transferor Interest is or would be caused to be less
than the Minimum Transferor Interest or any Adjustment Payment (“Unallocated
Principal Collections”) shall be retained in the Collection Account.  If on any
Business Day following a Business Day on which Unallocated Principal Collections
were retained in the Collection Account the Transferor Interest is greater than
the Minimum Transferor Interest, such Unallocated Principal Collections may be
released to the Holder of the Exchangeable Transferor Certificate.  On each
Transfer Date with respect to each Series in the Monthly Period succeeding the
Monthly Period in which Unallocated Principal Collections were retained in the
Collection Account, such Unallocated Principal Collections shall be reallocated
to outstanding Series (any such allocation, an “Excess Amount Principal
Allocation,” and any such Series, an “Outstanding Series”).  Any Excess Amount
Principal Allocation shall be performed assuming that (A) the characterization
of Unallocated Principal Collections as Principal Receivables shall not be
altered, (B) the Investor Percentages with respect to any Outstanding Series
shall be recalculated assuming that the Retired Series has been retired and that
only the Outstanding Series are outstanding, (C) Allocated Collections have been
paid to the Retiring Series, (D) if the payment of Allocated Collections as
described above causes a Pay Out Event to occur, Unallocated Principal
Collections shall be allocated as if such Pay Out Event has occurred and (E) the
Unallocated Principal Collections available on any Transfer Date with respect to
any Series shall be applied as if they were available on the last Business Day
of the preceding Monthly Period.  On each Transfer Date immediately preceding
each Distribution Date related to the Amortization Period for any Series,
Unallocated Principal Collections will be deposited in the Principal Account for
such Series to the extent of the lesser of (x) the Principal Shortfall on the
last Business Day of the preceding Monthly Period for such Series and (y) the
aggregate amount of Unallocated Principal Collections retained in the Collection
Account on such day.  If more than one Series is in its Amortization Period,
Unallocated Principal Collections retained in the Collection Account shall be
allocated to each outstanding Series pro rata based on the Principal Shortfall,
if any, for each such Series on the last Business Day of the preceding Monthly
Period, and then, at the option of the Transferor, any remainder may be applied
as principal with respect to any Series of variable funding certificates.  The
Servicer shall pay any remaining Unallocated Principal Collections on such
Transfer Date to the Transferor; provided, that if the Transferor Interest as
determined on such Business Day does not exceed the Minimum Transferor Interest,
then such remaining Unallocated Principal Collections shall be deposited in the
Collection Account in an amount equal to the lesser of (i) the remaining
Unallocated Principal Collections and (ii) the excess of the Minimum Transferor
Interest over the Transferor Interest on such Business Day.
 
49

--------------------------------------------------------------------------------


 
(g)         Recoveries.  On or prior to the earliest Determination Date in each
Monthly Period, the Transferor shall notify the Servicer of the amount of
Recoveries to be included as Collections with respect to the preceding Monthly
Period.  On the earliest Transfer Date in each Monthly Period, the Transferor
shall pay to the Servicer and the Servicer shall deposit into the Collection
Account, the amount of Recoveries to be so included as Collections with respect
to the preceding Monthly Period; provided, however, that such deposit need be
made only to the extent that such funds are required to be retained in the
Principal Account or the Finance Charge Account for the benefit of any Series
pursuant to the provisions of Article IV of this Agreement or any Series
Supplement and any such amount that is not so deposited shall be paid to the
Transferor.
 
(h)         Interchange.  On or prior to the earliest Determination Date in each
Monthly Period, Chase USA shall notify the Servicer of the Interchange Amount,
if any, which is required to be included as Finance Charge Collections with
respect to the preceding Monthly Period.  On the earliest Transfer Date in each
Monthly Period, Chase USA shall pay to the Servicer and the Servicer shall
deposit into the Collection Account, in immediately available funds, the
Interchange Amount to be so included as Finance Charge Collections with respect
to the preceding Monthly Period; provided, however, that such deposit need be
made only to the extent that such funds are required to be retained in the
Finance Charge Account for the benefit of any Series pursuant to the provisions
of Article IV of this Agreement or any Series Supplement and any such amount
that is not so deposited shall be paid to the Transferor.
 
[THE REMAINDER OF ARTICLE IV IS RESERVED AND SHALL BE
SPECIFIED IN ANY SUPPLEMENT WITH RESPECT TO ANY SERIES]
 
[End of Article IV]


 
50

--------------------------------------------------------------------------------


 
ARTICLE V
 
[ARTICLE V IS RESERVED AND SHALL BE SPECIFIED
IN ANY SUPPLEMENT WITH RESPECT TO ANY SERIES]
 
[End of Article V]


 
51

--------------------------------------------------------------------------------


 
ARTICLE VI
 
THE CERTIFICATES
 
Section 6.01    The Certificates.  Subject to Sections 6.10 and 6.13, the
Investor Certificates of each Series and any Class thereof may be issued in
bearer form (the “Bearer Certificates”) with attached interest coupons and a
special coupon (collectively, the “Coupons”) or in fully registered form (the
“Registered Certificates”), and shall be substantially in the form of the
exhibits with respect thereto attached to the related Supplement.  The
Transferor may elect at any time, by written notice to the Trustee, to have its
interest in the Transferor Interest be (i) an uncertificated interest or (ii)
evidenced by an Exchangeable Transferor Certificate in certificated form.  If
the Transferor elects to have its interest in the Exchangeable Transferor
Interest be uncertificated, it shall deliver to the Trustee for cancellation any
Exchangeable Transferor Certificate previously issued.  If the Transferor elects
to have its interest in the Transferor Interest be evidenced by an Exchangeable
Transferor Certificate in certificated form, the Exchangeable Transferor
Certificate shall be issued pursuant hereto or to Section 6.09 or Section 6.10,
substantially in the form of Exhibit A and shall upon issue be executed and
delivered by the Transferor to the Trustee for authentication and redelivery as
provided in Sections 2.01 and 6.02.  The Investor Certificates shall, upon issue
pursuant hereto or to Section 6.09 or Section 6.10, be executed and delivered by
the Transferor to the Trustee for authentication and redelivery as provided in
Section 2.01 and Section 6.02.  Any Investor Certificate shall be issuable in a
minimum denomination of $1,000 Undivided Interest and integral multiples
thereof, unless otherwise specified in any Supplement, and shall be issued upon
original issuance in an original principal amount equal to the Initial Invested
Amount.  The Exchangeable Transferor Certificate, if applicable, shall be issued
as a single certificate.  Each Certificate shall be executed by manual or
facsimile signature on behalf of the Transferor by its President or any Vice
President.  Certificates bearing the manual or facsimile signature of the
individual who was, at the time when such signature was affixed, authorized to
sign on behalf of the Transferor or the Trustee shall not be rendered invalid,
notwithstanding that such individual has ceased to be so authorized prior to the
authentication and delivery of such Certificates or does not hold such office at
the date of such Certificates.  No Certificate shall be entitled to any benefit
under this Agreement, or be valid for any purpose, unless there appears on such
Certificate a certificate of authentication substantially in the form provided
for herein, executed by or on behalf of the Trustee by the manual signature of a
duly authorized signatory, and such certificate upon any Certificate shall be
conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder.  All Certificates shall be dated the date
of their authentication except Bearer Certificates which shall be dated the
applicable New Issuance Date.
 
Section 6.02    Authentication of Certificates.  Contemporaneously with the
initial assignment and transfer of the Receivables, whether now existing or
hereafter created (other than Receivables in Additional Accounts) and the other
components to the Trust, the Trustee shall authenticate and deliver the initial
Series of Investor Certificates, upon the written order of the Transferor, to
the underwriters for the sale of the Book-Entry Certificates evidenced by such
Investor Certificates, and against payment to the Transferor of the Initial
Invested Amount (net of any purchase or underwriting discount).  Upon the
receipt of such payment and the issuance of
 
52

--------------------------------------------------------------------------------


 
the Investor Certificates, such Investor Certificates shall be fully paid and
non-assessable.  If the Transferor elects to have its interest in the Transferor
Interest be evidenced by an Exchangeable Transferor Certificate in certificated
form, the Trustee shall authenticate and deliver the Exchangeable Transferor
Certificate to the Transferor simultaneously with its delivery to the Transferor
of the initial Series of Investor Certificates.  Upon an Exchange as provided in
Section 6.09 and the satisfaction of certain other conditions specified therein,
the Trustee shall authenticate and deliver the Investor Certificates of
additional Series (with the designation provided in the related Supplement),
upon the order of the Transferor, to the persons designated in such
Supplement.  Upon the order of the Transferor, the Certificates of any Series
shall be duly authenticated by or on behalf of the Trustee, in authorized
denominations equal to (in the aggregate) the Initial Invested Amount of such
Series of Investor Certificates.  If specified in the related Supplement for any
Series, the Trustee shall authenticate and deliver outside the United States of
America the Global Certificate that is issued upon original issuance thereof,
upon the written order of the Transferor, to the Depository against payment of
the purchase price therefor.  If specified in the related Supplement for any
Series, the Trustee shall authenticate Book-Entry Certificates that are issued
upon original issuance thereof, upon the written order of the Transferor, to a
Clearing Agency or its nominee as provided in Section 6.10 against payment of
the purchase price thereof.
 
Section 6.03    Registration of Transfer and Exchange of Certificates.
 
(a)         The Trustee shall cause to be kept at the office or agency to be
maintained by a transfer agent and registrar (the “Transfer Agent and
Registrar”), in accordance with the provisions of Section 11.16, a register (the
“Certificate Register”) in which, subject to such reasonable regulations as it
may prescribe, the Transfer Agent and Registrar shall provide for the
registration of the Investor Certificates of each Series (unless otherwise
provided in the related Supplement) and of transfers and exchanges of the
Investor Certificates as herein provided.  The Trustee is hereby initially
appointed Transfer Agent and Registrar for the purposes of registering the
Investor Certificates and transfers and exchanges of the Investor Certificates
as herein provided.  If any form of Investor Certificate is issued as a Global
Certificate, the Trustee may or, if and so long as any Series of Investor
Certificates are listed on the Luxembourg Stock Exchange and such exchange shall
so require, the Trustee shall appoint a co-transfer agent and co-registrar in
Luxembourg or another European city.  Any reference in this Agreement to the
Transfer Agent and Registrar shall include any co-transfer agent and
co-registrar unless the context otherwise requires.  The Trustee shall be
permitted to resign as Transfer Agent and Registrar upon 30 days’ written notice
to the Servicer.  In the event that the Trustee shall no longer be the Transfer
Agent and Registrar, the Transferor shall appoint a successor Transfer Agent and
Registrar.
 
Upon surrender for registration of transfer of any Certificate at any office or
agency of the Transfer Agent and Registrar, the Transferor shall execute,
subject to the provisions of subsection 6.03(c), and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Certificates in authorized denominations of like
aggregate Undivided Interests; provided, that the provisions of this paragraph
shall not apply to Bearer Certificates.
 
53

--------------------------------------------------------------------------------


 
At the option of an Investor Certificateholder, Investor Certificates may be
exchanged for other Investor Certificates of the same Series in authorized
denominations of like aggregate Undivided Interests, upon surrender of the
Investor Certificates to be exchanged at any such office or agency.  At the
option of any Holder of Registered Certificates, Registered Certificates may be
exchanged for other Registered Certificates of the same Series in authorized
denominations of like aggregate Undivided Interests in the Trust, upon surrender
of the Registered Certificates to be exchanged at any office or agency of the
Transfer Agent and Registrar maintained for such purpose.  At the option of a
Holder of a Bearer Certificate, subject to applicable laws and regulations
(including without limitation, the Bearer Rules), Bearer Certificates may be
exchanged for other Bearer Certificates or Registered Certificates of the same
Series in authorized denominations of like aggregate Undivided Interests in the
Trust, in the manner specified in the Supplement for such Series, upon surrender
of the Bearer Certificates to be exchanged at an office or agency of the
Transfer Agent and Registrar located outside the United States of America.  Each
Bearer Certificate surrendered pursuant to this Section 6.03 shall have attached
thereto (or be accompanied by) all unmatured Coupons, provided that any Bearer
Certificate so surrendered after the close of business on the Record Date
preceding the relevant Distribution Date after the related Series Termination
Date need not have attached the Coupons relating to such Distribution Date.
 
Whenever any Investor Certificates of any Series are so surrendered for
exchange, the Transferor shall execute, and the Trustee shall authenticate and
(unless the Transfer Agent and Registrar is different from the Trustee, in which
case the Transfer Agent and Registrar shall) deliver, the Investor Certificates
of such Series which the Certificateholder making the exchange is entitled to
receive.  Every Investor Certificate presented or surrendered for registration
of transfer or exchange shall be accompanied by a written instrument of transfer
in a form satisfactory to the Trustee and the Transfer Agent and Registrar duly
executed by the Certificateholder thereof or his attorney-in-fact duly
authorized in writing.
 
The preceding provisions of this Section 6.03 notwithstanding, the Trustee or
the Transfer Agent and Registrar, as the case may be, shall not be required to
register the transfer of or exchange any Investor Certificate of any Series for
a period of 15 days preceding the due date for any payment with respect to the
Investor Certificates of such Series.
 
Unless otherwise provided in the related Supplement, no service charge shall be
made for any registration of transfer or exchange of Certificates, but the
Transfer Agent and Registrar may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
transfer or exchange of Certificates.
 
All Investor Certificates (together with any Coupons attached to Bearer
Certificates) surrendered for registration of transfer and exchange shall be
canceled by the Transfer Agent and Registrar and disposed of in a manner
satisfactory to the Trustee.  The Trustee shall cancel and destroy the Global
Certificate upon its exchange in full for Definitive Certificates and shall
deliver a certificate of destruction to the Transferor.  Such certificate shall
also state that a certificate or certificates of each Foreign Clearing Agency to
the effect referred to in Section 6.12 was received with respect to each portion
of the Global Certificate exchanged for Definitive Certificates.
 
54

--------------------------------------------------------------------------------


 
The Transferor shall execute and deliver to the Trustee or the Transfer Agent
and Registrar, as applicable, Bearer Certificates and Registered Certificates in
such amounts and at such times as are necessary to enable the Trustee to fulfill
its responsibilities under this Agreement and the Certificates.
 
(b)         Except as provided in Section 6.09 or 7.02 or in any Supplement, in
no event shall the Exchangeable Transferor Certificate or any interest therein
or, as the case may be, the uncertificated interest in the Transferor Interest
or any interest therein, be transferred, sold, exchanged, pledged, participated
or otherwise assigned hereunder, in whole or in part, unless the Transferor
shall have consented in writing to such transfer and unless the Trustee shall
have received (x) an Opinion of Counsel that such transfer (i) does not
adversely affect the conclusions reached in any of the federal income tax
opinions dated the applicable Closing Date issued in connection with the
original issuance of any Series of Investor Certificates and (ii) will not cause
the Trust to be deemed to be an association or “publicly traded partnership”
(within the meaning of Section 7704(b) of the Internal Revenue Code) taxable as
a corporation and (y) with respect to any such transfer, sale, exchange, pledge,
participation or assignment to an entity which is not an Affiliate of the
Transferor, confirmation in writing from each Rating Agency that such transfer
will not result in a lowering or withdrawal of its then-existing rating of any
Series of Investor Certificates.  The Transferor shall give each Rating Agency
notice of any such transfer, sale, exchange, pledge, participation or assignment
to an Affiliate of the Transferor.
 
(c)         Unless otherwise provided in the related Supplement, registration of
transfer of Registered Certificates containing a legend relating to the
restrictions on transfer of such Registered Certificates (which legend shall be
set forth in the Supplement relating to such Investor Certificates) shall be
effected only if the conditions set forth in such related Supplement are
satisfied.
 
Whenever a Registered Certificate containing the legend set forth in the related
Supplement is presented to the Transfer Agent and Registrar for registration of
transfer, the Transfer Agent and Registrar shall promptly seek instructions from
the Servicer regarding such transfer.  The Transfer Agent and Registrar and the
Trustee shall be entitled to receive written instructions signed by a Servicing
Officer prior to registering any such transfer or authenticating new Registered
Certificates, as the case may be.  The Servicer hereby agrees to indemnify the
Transfer Agent and Registrar and the Trustee and to hold each of them harmless
against any loss, liability or expense incurred without negligence or bad faith
on their part arising out of or in connection with actions taken or omitted by
them in reliance on any such written instructions furnished pursuant to this
subsection 6.03(c).
 
(d)         The Transfer Agent and Registrar will maintain an office or offices
or an agency or agencies where Investor Certificates of such Series may be
surrendered for registration of transfer or exchange.
 
Section 6.04    Mutilated, Destroyed, Lost or Stolen Certificates.  If (a) any
mutilated Certificate (together, in the case of Bearer Certificates, with all
unmatured Coupons, if any, appertaining thereto) is surrendered to the Transfer
Agent and Registrar, or the Transfer Agent and Registrar receives evidence to
its satisfaction of the destruction, loss or theft of any Certificate and (b)
there is delivered to the Transfer Agent and Registrar and the Trustee such
 
55

--------------------------------------------------------------------------------


 
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Trustee that such Certificate has been
acquired by a protected purchaser, the Transferor shall execute and the Trustee
shall authenticate and (unless the Transfer Agent and Registrar is different
from the Trustee, in which case the Transfer Agent and Registrar shall) deliver
(in compliance with applicable law), in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
tenor and aggregate Undivided Interest.  In connection with the issuance of any
new Certificate under this Section 6.04, the Trustee or the Transfer Agent and
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee and the Transfer Agent
and Registrar) connected therewith.  Any duplicate Certificate issued pursuant
to this Section 6.04 shall constitute complete and indefeasible evidence of
ownership in the Trust, as if originally issued, whether or not the lost, stolen
or destroyed Certificate shall be found at any time.
 
Section 6.05    Persons Deemed Owners.  Prior to due presentation of a
Certificate for registration of transfer, the Trustee, the Paying Agent, the
Transfer Agent and Registrar and any agent of any of them may treat the Person
in whose name any Certificate is registered as the owner of such Certificate for
the purpose of receiving distributions pursuant to Article V (as described in
any Supplement) and for all other purposes whatsoever, and none of the Trustee,
the Paying Agent, the Transfer Agent and Registrar or any agent of any of them
shall be affected by any notice to the contrary; provided, however, that in
determining whether the holders of Investor Certificates evidencing the
requisite Undivided Interests have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Investor Certificates owned by
the Transferor, the Servicer or any Affiliate thereof shall be disregarded and
deemed not to be outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Investor Certificates which a
Responsible Officer in the Corporate Trust Office of the Trustee knows to be so
owned shall be so disregarded.  Investor Certificates so owned that have been
pledged in good faith shall not be disregarded as outstanding, if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Investor Certificates and that the pledgee is not the
Transferor, the Servicer or an Affiliate thereof.
 
In the case of a Bearer Certificate, the Trustee, the Paying Agent, the Transfer
Agent and Registrar and any agent of any of them may treat the holder of a
Bearer Certificate or Coupon as the owner of such Bearer Certificate or Coupon
for the purpose of receiving distributions pursuant to Article IV and Article
XII and for all other purposes whatsoever, and none of the Trustee, the Paying
Agent, the Transfer Agent and Registrar or any agent of any of them shall be
affected by any notice to the contrary.  Certificates so owned which have been
pledged in good faith shall not be disregarded and may be regarded as
outstanding, if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to such Investor Certificates and that
the pledgee is not the Transferor, the Servicer or an Affiliate thereof.
 
Section 6.06    Appointment of Paying Agent.
 
(a)         The Paying Agent shall make distributions to Investor
Certificateholders from the appropriate account or accounts maintained for the
benefit of
 
56

--------------------------------------------------------------------------------


 
Certificateholders as specified in this Agreement or the related Supplement for
any Series pursuant to Articles IV and V hereof.  Any Paying Agent shall have
the revocable power to withdraw funds from such appropriate account or accounts
for the purpose of making distributions referred to above.  The Trustee (or the
Servicer if the Trustee is the Paying Agent) may revoke such power and remove
the Paying Agent, if the Trustee (or the Servicer if the Trustee is the Paying
Agent) determines in its sole discretion that the Paying Agent shall have failed
to perform its obligations under this Agreement in any material respect or for
other good cause.  The Trustee (or the Servicer if the Trustee is the Paying
Agent) shall notify Moody’s of the removal of any Paying Agent.  The Paying
Agent, unless the Supplement with respect to any Series states otherwise, shall
initially be the Trustee.  If any form of Investor Certificate is issued as a
Global Certificate, or if and so long as any Series of Investor Certificates are
listed on the Luxembourg Stock Exchange and the Trustee shall have received
written notice that such exchange shall so require, the Trustee shall appoint a
co-paying agent in Luxembourg or another European city.  The Trustee shall be
permitted to resign as Paying Agent upon 30 days’ written notice to the
Servicer.  In the event that the Trustee shall no longer be the Paying Agent,
the Transferor shall appoint a successor to act as Paying Agent (which shall be
a bank or trust company).  The provisions of Sections 11.01, 11.02 and 11.03
shall apply to the Trustee also in its role as Paying Agent, for so long as the
Trustee shall act as Paying Agent.  Any reference in this Agreement to the
Paying Agent shall include any co-paying agent unless the context requires
otherwise.  Any costs or expenses incurred by the Trustee in connection with the
appointment of a co-paying agent or successor paying agent shall be reimbursed
by the Servicer.
 
If specified in the related Supplement for any Series, so long as the Investor
Certificates of such Series are outstanding, the Transferor shall maintain a
co-paying agent in New York City (for Registered Certificates only) or any other
city designated in such Supplement which, if and so long as any Series of
Investor Certificates is listed on the Luxembourg Stock Exchange or other stock
exchange and such exchange so requires, shall be in Luxembourg or the location
required by such other stock exchange.
 
(b)         The Trustee shall cause the Paying Agent (other than itself) to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee that such Paying Agent will hold all sums, if any,
held by it for payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders and shall agree, and if the Trustee is the Paying Agent it
hereby agrees, that it shall comply with all requirements of the Internal
Revenue Code regarding the withholding by the Trustee of payments in respect of
federal income taxes due from Certificate Owners.
 
Section 6.07    Access to List of Certificateholders’ Names and Addresses.  The
Trustee will furnish or cause to be furnished by the Transfer Agent and
Registrar to the Servicer or the Paying Agent, within five Business Days after
receipt by the Trustee of a request therefor from the Servicer or the Paying
Agent, respectively, in writing, a list in such form as the Servicer or the
Paying Agent may reasonably require, of the names and addresses of the Investor
Certificateholders as of the most recent Record Date for payment of
distributions to Investor Certificateholders.  Unless otherwise provided in the
related Supplement, holders of Investor Certificates evidencing Undivided
Interests aggregating not less than 10% of the Invested Amount of the Investor
Certificates of any Series (the “Applicants”) may apply in writing to the
 
57

--------------------------------------------------------------------------------


 
Trustee, and if such application states that the Applicants desire to
communicate with other Investor Certificateholders of any Series with respect to
their rights under this Agreement or under the Investor Certificates and is
accompanied by a copy of the communication which such Applicants propose to
transmit, then the Trustee, after having been adequately indemnified by such
Applicants for its costs and expenses, shall afford or shall cause the Transfer
Agent and Registrar to afford such Applicants access during normal business
hours to the most recent list of Certificateholders held by the Trustee and
shall give the Servicer notice that such request has been made, within five
Business Days after the receipt of such application.  Such list shall be as of a
date no more than 45 days prior to the date of receipt of such Applicants’
request.  Every Certificateholder, by receiving and holding a Certificate,
agrees with the Trustee that neither the Trustee, the Transfer Agent and
Registrar, nor any of their respective agents shall be held accountable by
reason of the disclosure of any such information as to the names and addresses
of the Certificateholders hereunder, regardless of the source from which such
information was obtained.
 
Section 6.08    Authenticating Agent.
 
(a)         The Trustee may appoint one or more authenticating agents with
respect to the Certificates which shall be authorized to act on behalf of the
Trustee in authenticating the Certificates in connection with the issuance,
delivery, registration of transfer, exchange or repayment of the
Certificates.  Whenever reference is made in this Agreement to the
authentication of Certificates by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Trustee by an authenticating agent and a certificate of
authentication executed on behalf of the Trustee by an authenticating agent.
Each authenticating agent must be acceptable to the Transferor.
 
(b)         Any institution succeeding to the corporate agency business of an
authenticating agent shall continue to be an authenticating agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such authenticating agent.
 
(c)         An authenticating agent may at any time resign by giving written
notice of resignation to the Trustee and to the Transferor.  The Trustee may at
any time terminate the agency of an authenticating agent by giving notice of
termination to such authenticating agent and to the Transferor.  Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
an authenticating agent shall cease to be acceptable to the Trustee or the
Transferor, the Trustee promptly may appoint a successor authenticating
agent.  Any successor authenticating agent upon acceptance of its appointment
hereunder shall become vested with all the rights, powers and duties of its
predecessor hereunder, with like effect as if originally named as an
authenticating agent.  No successor authenticating agent shall be appointed
unless acceptable to the Trustee and the Transferor.
 
(d)         The Trustee agrees to pay each authenticating agent from time to
time reasonable compensation for its services under this Section 6.08, and the
Trustee shall be entitled to be reimbursed and the Servicer shall reimburse the
Trustee for such reasonable payments actually made, subject to the provisions of
Section 11.05.
 
58

--------------------------------------------------------------------------------


 
(e)         The provisions of Sections 11.01, 11.02 and 11.03 shall be
applicable to any authenticating agent.
 
(f)         Pursuant to an appointment made under this Section 6.08, the
Certificates may have endorsed thereon, in lieu of the Trustee’s certificate of
authentication, an alternate certificate of authentication in substantially the
following form:
 
This is one of the certificates described in the Third Amended and Restated
Pooling and Servicing Agreement.
 

     
as Authenticating Agent
   
for the Trustee,
         
By:
     
Authorized Officer

 
Section 6.09    Tender of Exchangeable Transferor Certificate.
 
(a)         Upon any Exchange, the Trustee shall issue to the Holder of the
Exchangeable Transferor Certificate under Section 6.01, for execution and
redelivery to the Trustee for authentication under Section 6.02, one or more new
Series of Investor Certificates.  Each Investor Certificate of any such Series
of Investor Certificates shall be substantially in the form specified in the
related Supplement and shall bear, upon its face, the designation for such
Series to which it belongs, as selected by the Transferor.  Except as specified
in any Supplement for a related Series, all Investor Certificates of any Series
shall rank pari passu and be equally and ratably entitled as provided herein to
the benefits hereof (except that the Enhancement provided for any Series shall
not be available for any other Series) without preference, priority or
distinction on account of the actual time or times of authentication and
delivery, all in accordance with the terms and provisions of this Agreement and
the related Supplement.
 
(b)         The Holder of the Exchangeable Transferor Certificate may permit
Investor Certificates of one or more new Series to be issued (each, a “New
Issuance”) by notifying the Trustee in writing at least three days in advance (a
“New Issuance Notice”) of the date upon which the New Issuance is to occur (a
“New Issuance Date”).  Any New Issuance shall state the designation of any
Series (and Class thereof, if applicable) to be issued on the New Issuance Date
and, with respect to such Series:  (x) its Initial Invested Amount (or the
method for calculating such Initial Invested Amount), which at any time may not
be greater than the current principal amount of the Exchangeable Transferor
Certificate at such time, (y) its Certificate Rate (or the method for allocating
interest payments or other cash flows to such Series), if any, and (z) the
Enhancement Provider, if any, with respect to such Series.  On the New Issuance
Date, the Trustee shall authenticate and deliver the Investor Certificates of
any such Series only upon delivery to it of the following:  (i) a Supplement
satisfying the criteria set forth in subsection 6.09(c) executed by the
Transferor and specifying the Principal Terms of such Series, (ii) the
applicable Enhancement, if any, (iii) the agreement, if any, pursuant to which
the Enhancement Provider agrees to provide any Enhancement, (iv) an Opinion of
Counsel to the effect that,
 
59

--------------------------------------------------------------------------------


 
unless otherwise specified in the related Supplement, the Investor Certificates
of the newly issued Series will be treated as debt for Federal income tax
purposes and that the issuance of the newly issued Series will not adversely
affect the Federal income tax characterization of the Holder of any outstanding
Series of Investor Certificates or any Certificate Owner, (v) written
confirmation from each Rating Agency that the New Issuance will not result in
such Rating Agency’s reducing or withdrawing its rating on any then outstanding
Series as to which it is a Rating Agency and (vi) an Officer’s Certificate
signed by a Vice President (or any more senior officer) of the Transferor, that
on the New Issuance Date (A) the Transferor, after giving effect to such New
Issuance, would not be required to add Additional Accounts pursuant to
subsection 2.06(a) and (B) after giving effect to such New Issuance, the
Transferor Interest would be at least equal to the Minimum Transferor
Interest.  Upon satisfaction of such conditions, the Trustee shall issue the
Investor Certificates of such Series and, if there is a currently existing
Exchangeable Transferor Certificate, upon presentation of such Exchangeable
Transferor Certificate to the Trustee for cancellation, a new Exchangeable
Transferor Certificate, if applicable, dated the New Issuance Date, as provided
above.  There is no limit to the number of New Issuances that may be performed
under this Agreement. In addition, the Transferor agrees to provide notice of
new issuances of Series of Investor Certificates as may be required by and in
accordance with Item 1121(a)(14) of Regulation AB.
 
(c)         In conjunction with a New Issuance, the parties hereto shall execute
a Supplement, which shall specify the relevant terms with respect to the
Investor Certificates of any newly issued Series, which may include without
limitation:  (i) its name or designation, (ii) the Initial Invested Amount or
the method of calculating the Initial Invested Amount, (iii) the Certificate
Rate (or formula for the determination thereof), (iv) the Closing Date, (v) the
rating agency or agencies rating such Series, (vi) the name of the Clearing
Agency, if any, (vii) the rights of the Holder of the Exchangeable Transferor
Certificate that have been transferred to the Holders of such Series pursuant to
such New Issuance (including any rights to allocations of Collections of Finance
Charge Receivables and Principal Receivables), (viii) the interest payment date
or dates and the date or dates from which interest shall accrue, (ix) the method
of allocating Collections with respect to Principal Receivables for such Series
and, if applicable, with respect to other Series and the method by which the
principal amount of Investor Certificates of such Series shall amortize or
accrete and the method for allocating Collections with respect to Finance Charge
Receivables and Receivables in Defaulted Accounts, (x) the names of any accounts
to be used by such Series and the terms governing the operation of any such
account, (xi) the Series Servicing Fee Percentage, (xii) the Minimum Transferor
Interest, (xiii) the Series Termination Date, (xiv) the terms of any Enhancement
with respect to such Series, (xv) the Enhancement Provider, if applicable, (xvi)
the base rate applicable to such Series, (xvii) the terms on which the
Certificates of such Series may be repurchased or remarketed to other investors,
(xviii) any deposit into any account provided for such Series, (xix) the number
of Classes of such Series, and if more than one Class, the rights and priorities
of each such Class, (xx) whether Interchange or other fees will be included in
the funds available to be paid for such Series, (xxi) the priority of any Series
with respect to any other Series, (xxii) the Minimum Aggregate Principal
Receivables, (xxiii) whether such Series will be part of a Group, and (xxiv) any
other relevant terms of such Series (including whether or not such Series will
be pledged as collateral for an issuance of any other securities, including
commercial paper) (all such terms, the “Principal Terms” of such Series).  The
terms of such Supplement may modify or amend the terms of this Agreement solely
as applied to such new Series.  If on the date of the issuance of
 
60

--------------------------------------------------------------------------------


 
such series there is issued and outstanding one or more Series of Investor
Certificates and no Series of Investor Certificates is currently rated by a
Rating Agency, then as a condition to such New Issuance a nationally recognized
investment banking firm or commercial bank shall also deliver to the Trustee an
officer’s certificate stating, in substance, that the Exchange will not have an
adverse effect on the timing or distribution of payments to the Investor
Certificates of such other Series then issued and outstanding.
 
Section 6.10    Book-Entry Certificates.  Unless otherwise provided in any
related Supplement, the Investor Certificates, upon original issuance, shall be
issued in the form of typewritten Certificates representing the Book-Entry
Certificates, to be delivered to the depository specified in such Supplement
(the “Depository”) which shall be the Clearing Agency or Foreign Clearing
Agency, by or on behalf of such Series.  The Investor Certificates of each
Series shall, unless otherwise provided in the related Supplement, initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency or Foreign Clearing Agency.  No Certificate Owner will receive a
definitive certificate representing such Certificate Owner’s interest in the
related Series of Investor Certificates, except as provided in Section
6.12.  Unless and until definitive, fully registered Investor Certificates of
any Series (“Definitive Certificates”) have been issued to Certificate Owners
pursuant to Section 6.12:
 
(i)                 the provisions of this Section 6.10 shall be in full force
and effect with respect to each such Series;
 
(ii)                 the Transferor, the Servicer, the Paying Agent, the
Transfer Agent and Registrar and the Trustee may deal with the Clearing Agency
and the Clearing Agency Participants for all purposes (including the making of
distributions on the Investor Certificates of each such Series) as the
authorized representatives of the Certificate Owners;
 
(iii)                 to the extent that the provisions of this Section 6.10
conflict with any other provisions of this Agreement, the provisions of this
Section 6.10 shall control with respect to each such Series; and
 
(iv)                 the rights of Certificate Owners of each such Series shall
be exercised only through the Clearing Agency or Foreign Clearing Agency and the
applicable Clearing Agency Participants and shall be limited to those
established by law and agreements between such Certificate Owners and the
Clearing Agency or Foreign Clearing Agency and/or the Clearing Agency
Participants.  Pursuant to the Depository Agreement applicable to a Series,
unless and until Definitive Certificates of such Series are issued pursuant to
Section 6.12, the initial Clearing Agency will make book-entry transfers among
the Clearing Agency Participants and receive and transmit distributions of
principal and interest on the Investor Certificates to such Clearing Agency
Participants.
 
Section 6.11    Notices to Clearing Agency.  Whenever notice or other
communication to the Certificateholders is required under this Agreement, unless
and until Definitive Certificates shall have been issued to Certificate Owners
pursuant to Section 6.12, the Trustee shall give all such notices and
communications specified herein to be given to Holders of
 
61

--------------------------------------------------------------------------------


 
the Investor Certificates to the Clearing Agency or Foreign Clearing Agency for
distribution to Holders of Investor Certificates.
 
Section 6.12    Definitive Certificates.  If (i) (A) the Transferor advises the
Trustee in writing that the Clearing Agency or Foreign Clearing Agency is no
longer willing or able to discharge properly its responsibilities under the
applicable Depository Agreement, and (B) the Transferor is unable to locate a
qualified successor, (ii) the Transferor, at its option, advises the Trustee in
writing that it elects to terminate the book-entry system through the Clearing
Agency or Foreign Clearing Agency with respect to any Series of Certificates or
(iii) after the occurrence of a Servicer Default, Certificate Owners of a Series
representing beneficial interests aggregating not less than 50% of the Invested
Amount of such Series advise the Trustee and the applicable Clearing Agency or
Foreign Clearing Agency through the applicable Clearing Agency Participants in
writing that the continuation of a book-entry system through the applicable
Clearing Agency or Foreign Clearing Agency is no longer in the best interests of
the Certificate Owners, the Trustee shall notify all Certificate Owners of such
Series, through the applicable Clearing Agency Participants, of the occurrence
of any such event and of the availability of Definitive Certificates to
Certificate Owners of such Series requesting the same.  Upon surrender to the
Trustee of the Investor Certificates of such Series by the applicable Clearing
Agency or Foreign Clearing Agency, accompanied by registration instructions from
the applicable Clearing Agency or Foreign Clearing Agency for registration, the
Trustee shall issue the Definitive Certificates of such Series.  Neither the
Transferor nor the Trustee shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions.  Upon the issuance of Definitive Certificates of such Series
all references herein to obligations imposed upon or to be performed by the
applicable Clearing Agency or Foreign Clearing Agency shall be deemed to be
imposed upon and performed by the Trustee, to the extent applicable with respect
to such Definitive Certificates, and the Trustee shall recognize the Holders of
the Definitive Certificates of such Series as Certificateholders of such Series
hereunder.
 
Section 6.13    Global Certificate.  If specified in the related Supplement for
any Series, the Investor Certificates may be initially issued in the form of a
single temporary Global Certificate (the “Global Certificate”) in bearer form,
without interest coupons, in the denomination of the Initial Invested Amount and
substantially in the form attached to the related Supplement.  Unless otherwise
specified in the related Supplement, the provisions of this Section 6.13 shall
apply to such Global Certificate.  The Global Certificate will be authenticated
by the Trustee upon the same conditions, in substantially the same manner and
with the same effect as the Definitive Certificates.  The Global Certificate may
be exchanged in the manner described in the related Supplement for Registered or
Bearer Certificates in definitive form.
 
Section 6.14    Meetings of Certificateholders.  To the extent provided by the
Supplement for any Series issued in whole or in part in Bearer Certificates, the
Servicer or the Trustee may at any time call a meeting of the Certificateholders
of such Series, to be held at such time and at such place as the Servicer or the
Trustee, as the case may be, shall determine, for the purpose of approving a
modification of or amendment to, or obtaining a waiver of, any covenant or
condition set forth in this Agreement with respect to such Series or in the
Certificates of such Series, subject to Section 13.01 of this Agreement.
 
62

--------------------------------------------------------------------------------


 
[End of Article VI]


 
63

--------------------------------------------------------------------------------


 
ARTICLE VII
 
OTHER MATTERS RELATING TO THE TRANSFEROR
 
Section 7.01    Liability of the Transferor.  The Transferor shall be liable in
accordance herewith to the extent of the obligations specifically undertaken by
the Transferor.
 
Section 7.02    Merger or Consolidation of, or Assumption of the Obligations of,
the Transferor.
 
(a)         The Transferor shall not consolidate with or merge into any other
entity or convey or transfer its properties and assets substantially (except
pursuant to the transactions contemplated herein with respect to the
Receivables) as an entirety to any Person, unless:
 
(i)                 the entity formed by such consolidation or into which the
Transferor is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Transferor substantially as an entirety shall be,
if the Transferor is not the surviving entity, organized and existing under the
laws of the United States of America or any state or the District of Columbia,
and shall be a national banking association, state banking corporation or other
entity which is not subject to the bankruptcy laws of the United States of
America, or a special purpose entity whose powers and activities are limited
and, if such Transferor is not the surviving entity, shall expressly assume, by
an agreement supplemental hereto, executed and delivered to the Trustee, in form
satisfactory to the Trustee, the performance of every covenant and obligation of
the Transferor, as applicable hereunder and shall benefit from all the rights
granted to the Transferor, as applicable hereunder.  To the extent that any
right, covenant or obligation of the Transferor, as applicable hereunder, is
inapplicable to the successor entity, such successor entity shall be subject to
such covenant or obligation, or benefit from such right, as would apply, to the
extent practicable, to such successor entity.  In furtherance hereof, in
applying this Section 7.02 to a successor entity, Section 9.02 hereof shall be
applied by reference to events of bankruptcy, liquidation, receivership or
conservatorship applicable to such successor entity as shall be set forth in the
Officer’s Certificate described in subsection 7.02(a)(ii);
 
(ii)                 the Transferor shall have delivered to the Trustee an
Officer’s Certificate signed by a Vice President (or any more senior officer) of
the Transferor stating that such consolidation, merger, conveyance or transfer
and such supplemental agreement comply with this Section 7.02 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and an Opinion of Counsel that such supplemental agreement is
legal, valid and binding; and
 
(iii)                 the Transferor shall have delivered notice to the Rating
Agency of such consolidation, merger, conveyance or transfer.
 
64

--------------------------------------------------------------------------------


 
(b)         The obligations of the Transferor hereunder shall not be assignable
nor shall any Person succeed to the obligations of the Transferor hereunder
except for mergers, consolidations, assumptions or transfers in accordance with
the provisions of the foregoing paragraph.
 
Section 7.03    Limitation on Liability.  The officers, employees or agents of
the Transferor shall not be under any liability to the Trust, the Trustee, the
Certificateholders, any Enhancement Provider or any other Person hereunder or
pursuant to any document delivered hereunder, it being expressly understood that
all such liability is expressly waived and released as a condition of, and as
consideration for, the execution of this Agreement and any Supplement and the
issuance of the Certificates; provided, however, that this provision shall not
protect the officers, employees, or agents of the Transferor against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.  The Transferor shall not be
under any liability to the Trust, the Trustee, the Certificateholders, any
Enhancement Provider or any other Person for any action taken or for refraining
from the taking of any action in its capacity as Transferor pursuant to this
Agreement or any Supplement whether arising from express or implied duties under
this Agreement or any Supplement; provided, however, that this provision shall
not protect the Transferor against any liability which would otherwise be
imposed by reason of willful misfeasance, bad faith or gross negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties hereunder.  The Transferor and any officer, employee or agent may rely in
good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.
 
Section 7.04    Liabilities.  By entering into this Agreement, the Transferor
agrees to be liable, directly to the injured party, for the entire amount of any
losses, claims, damages or liabilities (other than those incurred by an Investor
Certificateholder as a result of defaults in payment of the Receivables) arising
out of or based on the arrangement created by this Agreement and the actions of
the Servicer taken pursuant hereto as though this Agreement created a
partnership under the New York Uniform Partnership Act in which the Transferor
is a partner.  The Transferor agrees to pay, indemnify and hold harmless each
Investor Certificateholder against and from any and all such losses, claims,
damages and liabilities except to the extent that they arise from any action by
such Investor Certificateholder.  In the event of a service transfer, the
Successor Servicer will indemnify and hold harmless the Transferor against and
from any losses, claims, damages and liabilities of the Transferor as described
in this Section arising from the actions or omissions of such Successor
Servicer.
 
[End of Article VII]


 
65

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
OTHER MATTERS RELATING
TO THE SERVICER
 
Section 8.01    Liability of the Servicer.  The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer in such capacity herein.
 
Section 8.02    Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer.  The Servicer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person, unless:
 
(i)                 the corporation formed by such consolidation or into which
the Servicer is merged or the Person which acquires by conveyance or transfer
the properties and assets of the Servicer substantially as an entirety shall be
a corporation organized and existing under the laws of the United States of
America or any state or the District of Columbia, and shall be a state or
national banking association or other entity which is not subject to the
bankruptcy laws of the United States of America or shall be a special purpose
entity whose powers and activities are limited and, if the Servicer is not the
surviving entity, shall expressly assume, by an agreement supplemental hereto,
executed and delivered to the Trustee in form satisfactory to the Trustee, the
performance of every covenant and obligation of the Servicer hereunder (to the
extent that any right, covenant or obligation of the Servicer, as applicable
hereunder, is inapplicable to the successor entity, such successor entity shall
be subject to such covenant or obligation, or benefit from such right, as would
apply, to the extent practicable, to such successor entity);
 
(ii)                 the Servicer shall have delivered to the Trustee an
Officer’s Certificate that such consolidation, merger, conveyance or transfer
and such supplemental agreement comply with this Section 8.02 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and an Opinion of Counsel that such supplemental agreement is
legal, valid and binding with respect to the Servicer; and
 
(iii)                 the Servicer shall have delivered notice to the Rating
Agency of such consolidation, merger, conveyance or transfer.
 
Section 8.03    Limitation on Liability of the Servicer and Others.  The
directors, officers, employees or agents of the Servicer shall not be under any
liability to the Trust, the Trustee, the Certificateholders, any Enhancement
Provider or any other Person hereunder or pursuant to any document delivered
hereunder, it being expressly understood that all such liability is expressly
waived and released as a condition of, and as consideration for, the execution
of this Agreement and any Supplement and the issuance of the Certificates;
provided, however, that this provision shall not protect the directors,
officers, employees and agents of the
 
66

--------------------------------------------------------------------------------


 
Servicer against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
or by reason of reckless disregard of obligations and duties hereunder.  Except
as provided in Section 8.04 with respect to the Trust and the Trustee, its
officers, directors, employees and agents, the Servicer shall not be under any
liability to the Trust, the Trustee, its officers, directors, employees and
agents, the Certificateholders or any other Person for any action taken or for
refraining from the taking of any action in its capacity as Servicer pursuant to
this Agreement or any Supplement; provided, however, that this provision shall
not protect the Servicer against any liability which would otherwise be imposed
by reason of willful misfeasance, bad faith or gross negligence in the
performance of duties or by reason of its reckless disregard of its obligations
and duties hereunder or under any Supplement.  The Servicer may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder.  The Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its duties to service the Receivables in accordance with this
Agreement which in its reasonable opinion may involve it in any expense or
liability.
 
Section 8.04    Servicer Indemnification of the Trust and the Trustee.  The
Servicer shall indemnify and hold harmless the Trust, the Investor
Certificateholders and the Trustee, its officers, directors, employees and
agents, from and against any reasonable loss, liability, expense, damage or
injury suffered or sustained by reason of any acts or omissions or alleged acts
or omissions of the Servicer with respect to activities of the Trust or the
Trustee pursuant to this Agreement or any Supplement, or by reason of the
acceptance of this Trust by the Trustee, the issuance by the Trust of the
Certificates, any Servicer Default, any termination of the rights and
obligations of the Servicer including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided, however, that the Servicer shall not indemnify the Trustee or
the Investor Certificateholders if such acts, omissions or alleged acts or
omissions constitute or are caused by fraud, negligence, or willful misconduct
by the Trustee; provided, further, that the Servicer shall not indemnify the
Trust, the Investor Certificateholders or the Certificate Owners for any
liabilities, costs or expenses of the Trust with respect to any action taken by
the Trustee at the request of the Investor Certificateholders; provided,
further, that the Servicer shall not indemnify the Trust, the Investor
Certificateholders or the Certificate Owners as to any losses, claims or damages
incurred by any of them in their capacities as investors, including without
limitation losses incurred as a result of Defaulted Accounts or Receivables
which are written off as uncollectible; and provided, further, that the Servicer
shall not indemnify the Trust, the Investor Certificateholders or the
Certificate Owners for any liabilities, costs or expenses of the Trust, the
Investor Certificateholders or the Certificate Owners arising under any tax law,
including without limitation, any federal, state, local or foreign income or
franchise taxes or any other tax imposed on or measured by income (or any
interest or penalties with respect thereto or arising from a failure to comply
therewith) required to be paid by the Trust, the Investor Certificateholders or
the Certificate Owners in connection herewith to any taxing authority.  Any such
indemnification shall not be payable from the assets of the Trust.  The
provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof and shall survive the
resignation or removal of the Servicer, the resignation or removal of the
Trustee and/or the termination of the Trust.
 
67

--------------------------------------------------------------------------------


 
Section 8.05    The Servicer Not to Resign.  The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which the Servicer could
take to make the performance of its duties hereunder permissible under
applicable law.  Any such determination permitting the resignation of the
Servicer shall be evidenced as to clause (i) above by an Opinion of Counsel to
such effect delivered to the Trustee.  No such resignation shall become
effective until the Trustee or a Successor Servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with Section
10.02.  If the Trustee is unable within 120 days of the date of such
determination to appoint a Successor Servicer, the Trustee shall serve as
Successor Servicer hereunder (but shall have continued authority to appoint
another Person as Successor Servicer).
 
Section 8.06    Access to Certain Documentation and Information Regarding the
Receivables.  The Servicer shall provide to the Trustee access to the
documentation regarding the Accounts and the Receivables in such cases where the
Trustee is required in connection with the enforcement of the rights of the
Investor Certificateholders, or by applicable statutes or regulations, to review
such documentation, such access being afforded without charge but only (i) upon
reasonable request, (ii) during normal business hours, (iii) subject to the
Servicer’s normal security and confidentiality procedures and (iv) at offices
designated by the Servicer.  Nothing in this Section 8.06 shall derogate from
the obligation of the Transferor, the Trustee or the Servicer to observe any
applicable law prohibiting disclosure of information regarding the Obligors and
the failure of the Servicer to provide access as provided in this Section 8.06
as a result of such obligations shall not constitute a breach of this Section
8.06.
 
Section 8.07    Delegation of Duties.  In the ordinary course of business, the
Servicer may at any time delegate any duties hereunder to any Person who agrees
to conduct such duties in accordance with the Credit Card Guidelines.  Any such
delegations shall not relieve the Servicer of its liability and responsibility
with respect to such duties, and shall not constitute a resignation within the
meaning of Section 8.05 hereof.  If any such delegation is to a party other than
First Data Resources, Inc., a credit card processor located in Omaha, Nebraska,
Total Systems Services, Inc., a credit card processor located in Georgia, or an
Affiliate of the Servicer, notification thereof shall be given to each Rating
Agency.
 
Section 8.08    Examination of Records.  The Servicer shall clearly and
unambiguously identify each Account (including any Additional Account designated
pursuant to Section 2.06) in its computer or other records to reflect that the
Receivables arising in such Account have been conveyed to the Trust pursuant to
this Agreement.  The Servicer shall, prior
 
68

--------------------------------------------------------------------------------


 
to the sale or other transfer to a third party of any receivable held in its
custody, examine its computer and other records to determine that such
receivable is not a Receivable.
 
[End of Article VIII]


 
69

--------------------------------------------------------------------------------


 
ARTICLE IX

 
PAY OUT EVENTS
 
Section 9.01    Pay Out Events.  If any one of the following events (each, a
“Trust Pay Out Event”) shall occur:
 
(a)         The Transferor shall consent to the appointment of a bankruptcy
trustee or conservator or receiver or liquidator in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to all or substantially all of its property, or a
decree or order of a court or agency or supervisory authority having
jurisdiction in the premises for the appointment of a bankruptcy trustee or
conservator or receiver or liquidator in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Transferor; or the Transferor shall admit in writing
its inability to pay its debts generally as they become due, file a petition
under any applicable bankruptcy, insolvency or reorganization statute, make an
assignment for the benefit of its creditors or voluntarily suspend payment of
its obligations; or the Transferor shall become unable for any reason to
transfer Receivables to the Trust in accordance with the provisions of this
Agreement; or
 
(b)         The Trust shall become subject to regulation by the Commission as an
“investment company” within the meaning of the Investment Company Act;
 
then a Pay Out Event with respect to all Series of Certificates shall occur
without any notice or other action on the part of the Trustee or the Investor
Certificateholders immediately upon the occurrence of such event.
 
Section 9.02    Additional Rights Upon the Occurrence of Certain Events.
 
(a)         If the Transferor shall consent to the appointment of a conservator
or receiver or liquidator for the winding-up or liquidation of its affairs, or a
decree or order of a court or agency or supervisory authority having
jurisdiction in the premises for the appointment of a conservator or receiver or
liquidator for the winding-up or liquidation of its affairs shall have been
entered against the Transferor (an “Insolvency Event”), the Transferor shall on
the day of such Insolvency Event (the “Appointment Day”) immediately cease to
transfer Principal Receivables to the Transferor and shall promptly give notice
to the Trustee of such Insolvency Event.  Notwithstanding any cessation of the
transfer to the Trust of additional Principal Receivables, Finance Charge
Receivables, whenever created, accrued in respect of Principal Receivables which
have been transferred to the Trust shall continue to be a part of the Trust, and
Collections with respect thereto shall continue to be allocated and paid in
accordance with Article IV.  For so long as any Series issued prior to the
Amendment Closing Date remains outstanding, within 15 days of the Appointment
Day, the Trustee shall (i) publish a notice in an Authorized Newspaper that an
Insolvency Event has occurred and that the Trustee intends to sell, dispose of
or otherwise liquidate the Receivables in a commercially reasonable manner and
(ii) send written notice to the Investor Certificateholders describing the
provisions of this Section 9.02 and requesting instructions from such Holders,
which notice shall request each Investor
 
70

--------------------------------------------------------------------------------


 
Certificateholder to advise the Trustee in writing that it elects one of the
following options:  (A) the Investor Certificateholder wishes the Trustee to
instruct the Servicer not to sell, dispose of or otherwise liquidate the
Receivables, or (B) the Investor Certificateholder wishes the Trustee to
instruct the Servicer to sell, dispose of or otherwise liquidate the Receivables
and to instruct the Servicer to reconstitute the Trust upon the same terms and
conditions set forth herein, or (C) the Investor Certificateholder refuses to
advise the Trustee as to the specific action the Trustee shall instruct the
Servicer to take.  If after 60 days from the day notice pursuant to clause (i)
above is first published (the “Publication Date”), the Trustee shall not have
received written instructions of Holders of Investor Certificates representing
Undivided Interests aggregating in excess of 50% of the related Invested Amount
of each Series (or in the case of a series having more than one class of
investor certificates, each class of such series) to the effect that the Trustee
shall not instruct the Servicer to sell, dispose of, or otherwise liquidate the
Receivables and to instruct the Servicer to reconstitute the Trust upon the same
terms and conditions as set forth herein, the Trustee shall instruct the
Servicer to proceed to sell, dispose of, or otherwise liquidate the Receivables
in a commercially reasonable manner and on commercially reasonable terms, which
shall include the solicitation of competitive bids and the Servicer shall
proceed to consummate the sale, liquidation or disposition of the Receivables as
provided above with the highest bidder for the Receivables.  If, however, with
respect to the portion of the Receivables allocable to any outstanding Series,
the Holders of more than 50% of the principal amount of each class of such
Series instruct the Trustee not to sell the portion of the Receivables allocable
to such Series, the Trust shall continue with respect to such Series pursuant to
the terms of this Agreement and the related Supplement.  None of the Transferor,
any Affiliate of the Transferor or any agent of the Transferor shall be
permitted to purchase such Receivables in such case.  The portion of the
Receivables allocable to any Series shall be equal to the sum of (1) the product
of (x) the Transferor Percentage, (y) the aggregate outstanding Principal
Receivables and (z) a fraction, the numerator of which is the related Investor
Percentage of Collections of Finance Charge Receivables and the denominator of
which is the sum of all Investor Percentages with respect to Collections of
Finance Charge Receivables for all Series outstanding and (2) the Invested
Amount of such Series.  The Trustee may obtain a prior determination from any
such bankruptcy trustee, conservator, receiver or liquidator that the terms and
manner of any proposed sale, disposition or liquidation are commercially
reasonable.  The provisions of Section 9.01 and this Section 9.02 shall not be
deemed to be mutually exclusive.
 
(b)         The proceeds from the sale, disposition or liquidation of the
Receivables pursuant to subsection 9.02(a) shall be treated as Collections on
the Receivables and shall be allocated and deposited in accordance with the
provisions of Article IV; provided, however that the proceeds from any such
sale, disposition or liquidation of Receivables with respect to a Series but not
all of the outstanding Series shall be applied solely to make payments to such
Series; provided further, that the Trustee shall determine conclusively in its
sole discretion the amount of such proceeds which are allocable to Finance
Charge Receivables and the amount of such proceeds which are allocable to
Principal Receivables.  Unless the Trustee receives written instructions from
Investor Certificateholders of one or more Series to continue the Trust with
respect to such Series as provided in subsection 9.02(a), on the day following
the last Distribution Date in the Monthly Period during which such proceeds are
distributed to the Investor Certificateholders of each Series, the Trust shall
terminate.
 
71

--------------------------------------------------------------------------------


 
(c)         The Trustee may appoint an agent or agents to assist with its
responsibilities pursuant to this Article IX with respect to competitive bids.
 
(d)         The foregoing subsections 9.02(a), (b) and (c) shall no longer apply
on and after the day following the Distribution Date on which the Aggregate
Invested Amount plus interest accrued at the applicable Certificate Rate through
the day prior to such Distribution Date has been paid in full with respect to
the last remaining Series that was outstanding prior to the Amendment Closing
Date.
 
[End of Article IX]


 
72

--------------------------------------------------------------------------------


 
ARTICLE X
 
SERVICER DEFAULTS
 
Section 10.01    Servicer Defaults.  If any one of the following events (a
“Servicer Default”) shall occur and be continuing:
 
(a)         any failure by the Servicer to make any payment, transfer or deposit
or to give instructions or notice to the Trustee pursuant to Article IV or to
instruct the Trustee to make any required drawing, withdrawal, or payment under
any Enhancement on or before the date occurring five Business Days after the
date such payment, transfer, deposit, withdrawal or drawing or such instruction
or notice is required to be made or given, as the case may be, under the terms
of this Agreement;
 
(b)         failure on the part of the Servicer duly to observe or perform in
any respect any other covenants or agreements of the Servicer set forth in this
Agreement, which has a material adverse effect on the Investor
Certificateholders of any Series and which continues unremedied for a period of
60 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Servicer by the Trustee, or to
the Servicer and the Trustee by the Holders of Investor Certificates evidencing
Undivided Interests aggregating not less than 50% of the Invested Amount of any
Series adversely affected thereby and continues to materially adversely affect
such Investor Certificateholders for such period; or the Servicer shall delegate
its duties under this Agreement, except as permitted by Section 8.07;
 
(c)         any representation, warranty or certification made by the Servicer
in this Agreement or in any certificate delivered pursuant to this Agreement
shall prove to have been incorrect when made, which has a material adverse
effect on the Investor Certificateholders of any Series and which continues to
be incorrect in any material respect for a period of 60 days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Servicer by the Trustee, or to the Servicer and the
Trustee by the Holders of Investor Certificates evidencing Undivided Interests
aggregating not less than 50% of the Invested Amount of any Series adversely
affected thereby and continues to materially adversely affect such Investor
Certificateholders for such period; or
 
(d)         the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Servicer or
of or relating to all or substantially all of its property, or a decree or order
of a court or agency or supervisory authority having jurisdiction in the
premises for the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Servicer, and such decree or order shall have
remained in force undischarged or unstayed for a period of 60 days; or the
Servicer shall admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make any assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;
 
73

--------------------------------------------------------------------------------


 
then, so long as such Servicer Default shall not have been remedied, either the
Trustee, or the Holders of Investor Certificates evidencing Undivided Interests
aggregating more than 50% of the Aggregate Invested Amount, by notice then given
in writing to the Servicer (and to the Trustee if given by the Investor
Certificateholders) (a “Termination Notice”), may terminate all of the rights
and obligations of the Servicer as Servicer under this Agreement.  After receipt
by the Servicer of such Termination Notice, and on the date that a Successor
Servicer shall have been appointed by the Trustee pursuant to Section 10.02, all
authority and power of the Servicer under this Agreement shall pass to and be
vested in a Successor Servicer; and, without limitation, the Trustee is hereby
authorized and empowered (upon the failure of the Servicer to cooperate) to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments upon the failure of the Servicer
to execute or deliver such documents or instruments, and to do and accomplish
all other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights and obligations.  The Servicer agrees to cooperate
with the Trustee and such Successor Servicer in effecting the termination of the
responsibilities and rights of the Servicer to conduct servicing hereunder
including, without limitation, the transfer to such Successor Servicer of all
authority of the Servicer to service the Receivables provided for under this
Agreement, including, without limitation, all authority over all Collections
which shall on the date of transfer be held by the Servicer for deposit, or
which have been deposited by the Servicer, in the Collection Account, the
Finance Charge Account or the Principal Account and any Series Account, or which
shall thereafter be received with respect to the Receivables, and in assisting
the Successor Servicer and in enforcing all rights to Insurance Proceeds and
Interchange (if any) applicable to the Trust.  The Servicer shall promptly
transfer its electronic records or electronic copies thereof relating to the
Receivables to the Successor Servicer in such electronic form as the Successor
Servicer may reasonably request and shall promptly transfer to the Successor
Servicer all other records, correspondence and documents necessary for the
continued servicing of the Receivables in the manner and at such times as the
Successor Servicer shall reasonably request.  To the extent that compliance with
this Section 10.01 shall require the Servicer to disclose to the Successor
Servicer information of any kind which the Servicer reasonably deems to be
confidential, the Successor Servicer shall be required to enter into such
customary licensing and confidentiality agreements as the Servicer shall deem
necessary to protect its interests.  The Servicer shall, on the date of any
servicing transfer, transfer all of its rights and obligations under the
Enhancement with respect to any Series to the Successor Servicer.
 
Notwithstanding the foregoing, a delay in or failure of performance referred to
in subsection 10.01(a) for a period of 10 Business Days or under subsection
10.01(b) or (c) for a period of 60 Business Days, shall not constitute a
Servicer Default if such delay or failure could not be prevented by the exercise
of reasonable diligence by the Servicer and such delay or failure was caused by
an act of God or the public enemy, acts of declared or undeclared war, public
disorder, rebellion, riot or sabotage, epidemics, landslides, lightning, fire,
hurricanes, tornadoes, earthquakes, nuclear disasters or meltdowns, floods,
power outages or similar causes.  The preceding sentence shall not relieve the
Servicer from using its best efforts to perform its obligations in a timely
manner in accordance with the terms of this Agreement and the Servicer shall
provide the Trustee, any Enhancement Provider, the Transferor and the Holders of
Investor Certificates with an Officer’s Certificate giving prompt notice of such
failure or delay by it, together with a description of the cause of such failure
or delay and its efforts so to perform its obligations.
 
74

--------------------------------------------------------------------------------


 
Section 10.02    Trustee to Act; Appointment of Successor.
 
(a)         On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 10.01, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or otherwise specified by the Trustee in writing or, if no such date is
specified in such Termination Notice, or otherwise specified by the Trustee,
until a date mutually agreed upon by the Servicer and the Trustee.  The Trustee
shall notify each Rating Agency of such removal of the Servicer.  The Trustee
shall, as promptly as possible after the giving of a Termination Notice, appoint
a successor servicer (the “Successor Servicer”), and such Successor Servicer
shall accept its appointment by a written assumption in a form acceptable to the
Trustee.  The Trustee may obtain bids from any potential successor Servicer.  If
the Trustee is unable to obtain any bids from any potential successor Servicer
and the Servicer delivers an Officer’s Certificate to the effect that it cannot
in good faith cure the Servicer Default which gave rise to a transfer of
servicing, and if the Trustee is legally unable to act as Successor Servicer,
then the Trustee shall notify each Enhancement Provider of the proposed sale of
the Receivables and shall provide each such Enhancement Provider an opportunity
to bid on the Receivables.  None of the Transferor, any Affiliate of the
Transferor or any agent of the Transferor shall be permitted to purchase such
Receivables in such case.  The proceeds of such sale shall be deposited into the
Distribution Account or any Series Account, as provided in the related
Supplement, for distribution to the Investor Certificateholders of each
Outstanding Series pursuant to Section 12.03 of this Agreement.  In the event
that a Successor Servicer has not been appointed and has not accepted its
appointment at the time when the Servicer ceases to act as Servicer, the Trustee
without further action shall automatically be appointed the Successor Servicer
(but shall have continued authority to appoint another Person as Successor
Servicer).  Notwithstanding the above, the Trustee shall, if it is legally
unable to act, petition a court of competent jurisdiction to appoint any
established financial institution having, in the case of an entity that is
subject to risk-based capital adequacy requirements, risk-based capital of at
least $50,000,000 or, in the case of an entity that is not subject to risk-based
capital requirements, having a net worth of not less than $50,000,000 and whose
regular business includes the servicing of VISA® or MasterCard® credit card
receivables as the Successor Servicer hereunder.
 
(b)         Upon its appointment, the Successor Servicer shall be the successor
in all respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer.  Any Successor Servicer, by its acceptance of
its appointment, will automatically agree to be bound by the terms and
provisions of each Enhancement.
 
(c)         In connection with such appointment and assumption, the Trustee
shall be entitled to such compensation, or may make such arrangements for the
compensation of the Successor Servicer out of Collections, as it and such
Successor Servicer shall agree; provided, however, that no such compensation
shall be in excess of the Monthly Servicing Fee permitted to the Servicer
pursuant to Section 3.02.  The Transferor agrees that if the Servicer is
terminated hereunder, it will agree to deposit a portion of the Collections in
respect of Finance Charge
 
75

--------------------------------------------------------------------------------


 
Receivables that it is entitled to receive pursuant to Article IV to pay its
share of the compensation of the Successor Servicer.
 
(d)         All authority and power granted to the Successor Servicer under this
Agreement shall automatically cease and terminate upon termination of the Trust
pursuant to Section 12.01 and shall pass to and be vested in the Transferor or
its designee and, without limitation, the Transferor is hereby authorized and
empowered to execute and deliver, on behalf of the Successor Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights.  The Successor Servicer agrees to
cooperate with the Transferor (or its designee) in effecting the termination of
the responsibilities and rights of the Successor Servicer to conduct servicing
on the Receivables.  The Successor Servicer shall transfer its electronic
records relating to the Receivables to the Transferor (or its designee) in such
electronic form as the Transferor (or such designee) may reasonably request and
shall transfer all other records, correspondence and documents to the Transferor
(or its designee) in the manner and at such times as the Transferor (or such
designee) shall reasonably request.  To the extent that compliance with this
Section 10.02 shall require the Successor Servicer to disclose to the Transferor
(or its designee) information of any kind which the Successor Servicer deems to
be confidential, the Transferor (or such designee) shall be required to enter
into such customary licensing and confidentiality agreements as the Successor
Servicer shall deem necessary to protect its interests.
 
Section 10.03    Notification to Certificateholders.  Within two Business Days
after the Servicer becomes aware of any Servicer Default, the Servicer shall
give prompt written notice thereof to the Trustee and any Enhancement Provider
and the Trustee shall give notice to the Investor Certificateholders at their
respective addresses appearing in the Certificate Register.  Upon any
termination or appointment of a Successor Servicer pursuant to this Article X,
the Trustee shall give prompt written notice thereof to Investor
Certificateholders at their respective addresses appearing in the Certificate
Register.
 
Section 10.04    Waiver of Past Defaults.  The Holders of Investor Certificates
evidencing Undivided Interests aggregating more than 66⅔% of the Invested Amount
of each Series adversely affected by any default by the Servicer or the
Transferor may, on behalf of all Certificateholders of such Series, waive any
default by the Servicer or the Transferor in the performance of its obligations
hereunder and its consequences, except a default in the failure to make any
required deposits or payments of interest or principal relating to such Series
pursuant to Article IV which default does not result from the failure of the
Paying Agent to perform its obligations to make any required deposits or
payments of interest and principal in accordance with Article IV.  Upon any such
waiver of a past default, such default shall cease to exist, and any default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement.  No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
 
[End of Article X]


 
76

--------------------------------------------------------------------------------


 
ARTICLE XI
 
THE TRUSTEE
 
Section 11.01    Duties of Trustee.
 
(a)         The Trustee, prior to the occurrence of any Servicer Default and
after the curing of all Servicer Defaults which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement.  If a Responsible Officer has received written notice that a Servicer
Default has occurred (and such Servicer Default has not been cured or waived),
the Trustee shall exercise such of the rights and powers vested in it by this
Agreement, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs; provided, however, that if the Trustee shall assume
the duties of the Servicer pursuant to Section 8.05 or 10.02, the Trustee in
performing such duties shall use the degree of skill and attention customarily
exercised by a Servicer with respect to comparable receivables that it services
for itself or others.
 
(b)         The Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
substantially conform to the requirements of this Agreement.
 
(c)         Subject to subsection 11.01(a), no provision of this Agreement shall
be construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act or its own misconduct; provided, however, that:
 
(i)                 the Trustee shall not be personally liable for an error of
judgment made in good faith by a Responsible Officer or Responsible Officers of
the Trustee, unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts;
 
(ii)                 the Trustee shall not be personally liable with respect to
any action taken, suffered or omitted to be taken by it in good faith in
accordance with the direction of the Holders of Investor Certificates evidencing
Undivided Interests aggregating more than 50% of the Invested Amount of any
Series relating to the time, method and place of conducting any proceeding for
any remedy available to the Trustee with respect to such Series, or exercising
any trust or power conferred upon the Trustee with respect to such Series, under
this Agreement; and
 
(iii)                 the Trustee shall not be charged with knowledge of any
failure by the Servicer referred to in clauses (a) and (b) of Section 10.01 or
of any breach by the Servicer contemplated by clause (c) of Section 10.01 or any
Pay Out Event unless a Responsible Officer of the Trustee obtains actual
knowledge of such failure, breach or Pay Out Event or the Trustee receives
written notice of such failure, breach or Pay Out Event from the Servicer or any
Holders of Investor Certificates evidencing Undivided
 
77

--------------------------------------------------------------------------------


 
Interests aggregating not less than 10% of the Invested Amount of any Series
adversely affected thereby.
 
(d)         The Trustee shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Agreement shall in any event require
the Trustee to perform, or be responsible for the manner of performance of, any
of the obligations of the Servicer under this Agreement except during such time,
if any, as the Trustee shall be the successor to, and be vested with the rights,
duties, powers and privileges of, the Servicer in accordance with the terms of
this Agreement.
 
(e)         Except for actions expressly authorized by this Agreement, the
Trustee shall take no action reasonably likely to impair the interests of the
Trust in any Receivable now existing or hereafter created or to impair the value
of any Receivable now existing or hereafter created.
 
(f)         Except as provided in this subsection 11.01(f), the Trustee shall
have no power to vary the corpus of the Trust including, without limitation, the
power to (i) accept any substitute obligation for a Receivable initially
assigned to the Trust under Section 2.01 or 2.06 hereof, (ii) add any other
investment, obligation or security to the Trust, except for an addition
permitted under Section 2.06 or (iii) withdraw from the Trust any Receivables,
except for a withdrawal permitted under Sections 2.07, 9.02, 10.02, 12.01 or
12.02 or subsections 2.04(d) or 2.04(e) or Article IV.
 
(g)         In the event that the Paying Agent or the Transfer Agent and
Registrar shall fail to perform any obligation, duty or agreement in the manner
or on the day required to be performed by the Paying Agent or the Transfer Agent
and Registrar, as the case may be, under this Agreement, the Trustee shall be
obligated promptly upon its knowledge thereof by a Responsible Officer of the
Trustee to perform such obligation, duty or agreement in the manner so required.
 
(h)         If the Transferor has agreed to transfer any of its credit card
receivables (other than the Receivables) to another Person, upon the written
request of the Transferor, the Trustee will enter into such intercreditor
agreements with the transferee of such receivables as are customary and
necessary to identify separately the rights, if any, of the Trust and such other
Person in the Transferor’s credit card receivables; provided, that the Trust
shall not be required to enter into any intercreditor agreement which could
adversely affect the interests of the Certificateholders or the Trustee and,
upon the request of the Trustee, the Transferor will deliver an Opinion of
Counsel on any matters relating to such intercreditor agreement, reasonably
requested by the Trustee.
 
Section 11.02    Certain Matters Affecting the Trustee.  Except as otherwise
provided in Section 11.01:
 
78

--------------------------------------------------------------------------------


 
(a)         the Trustee may rely on and shall be protected in acting on, or in
refraining from acting in accord with, any assignment of Receivables in
Additional Accounts, the initial report, the monthly Servicer’s certificate, the
annual Servicer’s certificate, the monthly payment instructions and notification
to the Trustee, the monthly Certificateholders’ statement, any resolution,
Officer’s Certificate, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document believed by it to be genuine and to
have been signed or presented to it pursuant to this Agreement by the proper
party or parties;
 
(b)         the Trustee may consult with counsel, and any Opinion of Counsel
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by it hereunder in good faith and in accordance
with such Opinion of Counsel;
 
(c)         the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement or any Enhancement, or to
institute, conduct or defend any litigation hereunder or in relation hereto, at
the request, order or direction of any of the Certificateholders or any
Enhancement Provider, pursuant to the provisions of this Agreement, unless such
Certificateholders or Enhancement Provider shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby; nothing contained herein shall,
however, relieve the Trustee of the obligations, upon the occurrence of any
Servicer Default (which has not been cured or waived), to exercise such of the
rights and powers vested in it by this Agreement and any Enhancement, and to use
the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of his own affairs;
 
(d)         the Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement;
 
(e)         the Trustee shall not be bound to make any investigation into the
facts of matters stated in any assignment of Receivables in Additional Accounts,
the initial report, the monthly Servicer’s certificate, the annual Servicer’s
certificate, the monthly payment instructions and notification to the Trustee,
the monthly Certificateholders’ statement, any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document, unless requested in writing so to do
by Holders of Investor Certificates evidencing Undivided Interests aggregating
more than 50% of the Invested Amount of any Series which could be adversely
affected if the Trustee does not perform such acts;
 
(f)         the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian, and the Trustee shall not be responsible for any
misconduct or negligence on the part of any such agent, attorney or custodian
appointed with due care by it hereunder;
 
(g)         except as may be required by subsection 11.01(a), the Trustee shall
not be required to make any initial or periodic examination of any documents or
records related to the Receivables or the Accounts for the purpose of
establishing the presence or absence of
 
79

--------------------------------------------------------------------------------


 
defects, the compliance by the Transferor with its representations and
warranties or for any other purpose; and
 
(h)         whenever in the administration of this Agreement the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate.
 
Section 11.03    Trustee Not Liable for Recitals in Certificates.  The Trustee
assumes no responsibility for the correctness of the recitals contained herein
and in the Certificates (other than the certificate of authentication on the
Certificates).  Except as set forth in Section 11.15, the Trustee makes no
representations as to the validity or sufficiency of this Agreement or of the
Certificates (other than the certificate of authentication on the Certificates)
or of any Receivable or related document.  The Trustee shall not be accountable
for the use or application by the Transferor of any of the Certificates or of
the proceeds of such Certificates, or for the use or application of any funds
paid to the Transferor in respect of the Receivables or deposited in or
withdrawn from the Collection Account, the Principal Account or the Finance
Charge Account or any Series Account or other accounts now or hereafter
established to effectuate the transactions contemplated herein and in accordance
with the terms hereof.
 
Section 11.04    Trustee May Own Certificates.  The Trustee in its individual or
any other capacity may become the owner or pledgee of Investor Certificates with
the same rights as it would have if it were not the Trustee.
 
Section 11.05    The Servicer to Pay Trustee’s Fees and Expenses.  The Servicer
covenants and agrees to pay to the Trustee from time to time, and the Trustee
shall be entitled to receive, reasonable compensation (which shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust) for all services rendered by the Trustee in the execution of the
Trust hereby created and in the exercise and performance of any of the powers
and duties hereunder of the Trustee, and, subject to Section 8.04, the Servicer
will pay or reimburse the Trustee (without reimbursement from any Investor
Account, any Series Account or otherwise) upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee in
accordance with any of the provisions of this Agreement (including the
reasonable fees and expenses of its agents and counsel) except any such expense,
disbursement or advance as may arise from its own negligence or bad faith and
except as provided in the following sentence.  If the Trustee is appointed
Successor Servicer pursuant to Section 10.02, the provisions of this Section
11.05 shall not apply to expenses, disbursements and advances made or incurred
by the Trustee in its capacity as Successor Servicer (which shall be covered out
of the Monthly Servicing Fee).
 
The obligations of the Servicer under this Section 11.05 shall survive the
termination of the Trust and the resignation or removal of the Trustee.
 
Section 11.06    Eligibility Requirements for Trustee.  The Trustee hereunder
shall at all times be a corporation organized and doing business under the laws
of the United States of America or any state thereof authorized under such laws
to exercise corporate trust powers, having a long-term unsecured debt rating of
at least “Baa3” by Moody’s and “BBB-” by
 
80

--------------------------------------------------------------------------------


 
Standard & Poor’s, having, in the case of an entity that is subject to
risk-based capital adequacy requirements, risk-based capital of at least
$50,000,000 or, in the case of an entity that is not subject to risk-based
capital adequacy requirements, having a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination  by federal or state
authority.  If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section 11.06, the combined
capital and surplus of such corporation shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 11.06, the Trustee shall resign
immediately in the manner and with the effect specified in Section 11.07.
 
Section 11.07    Resignation or Removal of Trustee.
 
(a)         The Trustee may at any time resign and be discharged from the Trust
hereby created by giving written notice thereof to the Servicer.  Upon receiving
such notice of resignation, the Servicer shall promptly appoint a successor
trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee.  If
no successor trustee shall have been so appointed and have accepted such
appointment within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor trustee.
 
(b)         If at any time the Trustee shall cease to be eligible in accordance
with the provisions of Section 11.06 hereof and shall fail to resign after
written request therefor by the Transferor, or if at any time the Trustee shall
be legally unable to act, or shall be adjudged as bankrupt or insolvent, or a
receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Transferor may, but shall not be required to, remove the Trustee and promptly
appoint a successor trustee by written instrument, in duplicate, one copy of
which instrument shall be delivered to the Trustee so removed and one copy to
the successor trustee.
 
(c)         Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section 11.07 shall
not become effective until acceptance of appointment by the successor trustee as
provided in Section 11.08 hereof and any liability of the Trustee arising
hereunder shall survive such appointment of a successor trustee.
 
Section 11.08    Successor Trustee.
 
(a)         Any successor trustee appointed as provided in Section 11.07 hereof
shall execute, acknowledge and deliver to the Transferor and to its predecessor
Trustee an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor Trustee shall become effective and
such successor trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with the like effect as if originally named as Trustee
 
81

--------------------------------------------------------------------------------


 
herein.  The predecessor Trustee shall deliver to the successor trustee all
documents and statements held by it hereunder, and the Transferor and the
predecessor Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor trustee all such rights, powers, duties and
obligations.
 
(b)         No successor trustee shall accept appointment as provided in this
Section 11.08 unless at the time of such acceptance such successor trustee shall
be eligible under the provisions of Section 11.06 hereof.
 
(c)         Upon acceptance of appointment by a successor trustee as provided in
this Section 11.08, such successor trustee shall mail notice of such succession
hereunder to all Certificateholders at their respective addresses as shown in
the Certificate Register.
 
Section 11.09    Merger or Consolidation of Trustee.  Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided such corporation shall be eligible under the provisions of Section
11.06 hereof, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.
 
Section 11.10    Appointment of Co-Trustee or Separate Trustee.
 
(a)         Notwithstanding any other provisions of this Agreement, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Trust may at the time be located, the Trustee shall have the
power and may execute and deliver all instruments, subject to the prior written
notice to the Transferor, to appoint one or more Persons to act as a co-trustee
or co-trustees, or separate trustee or separate trustees, of all or any part of
the Trust, and to vest in such Person or Persons, in such capacity and for the
benefit of the Certificateholders, such title to the Trust, or any part thereof,
and, subject to the other provisions of this Section 11.10, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable; provided, however, that such appointed co-trustee or separate trustee
agrees to comply with the terms of this Agreement, including the requirement to
provide an assessment pursuant to Section 14.04 hereof.  No co-trustee or
separate trustee hereunder shall be required to meet the terms of eligibility as
a successor trustee under Section 11.06 and no notice to Certificateholders of
the appointment of any co-trustee or separate trustee shall be required under
Section 11.08 hereof.
 
(b)         Every separate trustee and co-trustee shall, to the extent permitted
by law, be appointed and act subject to the following provisions and conditions:
 
(i)                 all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Trustee joining in such act), except to the extent
that under any laws of any jurisdiction in which
 
82

--------------------------------------------------------------------------------


 
any particular act or acts are to be performed (whether as Trustee hereunder or
as successor to the Servicer hereunder), the Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Trustee;
 
(ii)                 no trustee hereunder shall be personally liable by reason
of any act or omission of any other trustee hereunder; and
 
(iii)                 the Trustee may at any time accept the resignation of or
remove any separate trustee or co-trustee.
 
(c)         Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article XI.  Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee.  Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.
 
(d)         Any separate trustee or co-trustee may at any time constitute the
Trustee as its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name.  If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.
 
Section 11.11    Tax Returns.  In the event the Trust shall be required to file
tax returns, the Servicer shall at its expense prepare or cause to be prepared
any tax returns required to be filed by the Trust and, to the extent possible,
shall remit such returns to the Trustee for signature at least five days before
such returns are due to be filed.  The Trustee is hereby authorized to sign any
such return on behalf of the Trust.  The Servicer shall prepare or shall cause
to be prepared all tax information required by law to be distributed to
Certificateholders and shall deliver such information to the Trustee at least
five days prior to the date it is required by law to be distributed to
Certificateholders.  The Trustee, upon request, will furnish the Servicer with
all such information known to the Trustee as may be reasonably required in
connection with the preparation of all tax returns of the Trust and shall, upon
request, execute such return.  In no event shall the Trustee or the Servicer be
liable for any liabilities, costs or expenses of the Trust, the Investor
Certificateholders or the Certificate Owners arising under any tax law,
including without limitation federal, state, local or foreign income or excise
taxes or any other tax imposed on or measured by income (or any interest or
penalty with respect thereto or arising from a failure to comply therewith).
 
83

--------------------------------------------------------------------------------


 
Section 11.12    Trustee May Enforce Claims Without Possession of
Certificates.  All rights of action and claims under this Agreement or any
Series of Certificates may be prosecuted and enforced by the Trustee without the
possession of any of the Certificates or the production thereof in any
proceeding relating thereto, and any such proceeding instituted by the Trustee
shall be brought in its own name as trustee.  Any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of any Series of Certificateholders in respect of which such
judgment has been obtained.
 
Section 11.13    Suits for Enforcement.  If a Servicer Default shall occur and
be continuing, the Trustee, in its discretion may, subject to the provisions of
Section 10.01, proceed to protect and enforce its rights and the rights of any
Series of Certificateholders under this Agreement by a suit, action or
proceeding in equity or at law or otherwise, whether for the specific
performance of any covenant or agreement contained in this Agreement or in aid
of the execution of any power granted in this Agreement or for the enforcement
of any other legal, equitable or other remedy as the Trustee, being advised by
counsel, shall deem most effectual to protect and enforce any of the rights of
the Trustee or any Series of Certificateholders.
 
Section 11.14    Rights of Certificateholders to Direct Trustee.  Holders of
Investor Certificates evidencing Undivided Interests aggregating more than 50%
of the Aggregate Invested Amount (or, with respect to any remedy, trust or power
that does not relate to all Series, 50% of the aggregate Invested Amount of the
Investor Certificates of all Series to which such remedy, trust or power
relates) shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee; provided, however, that, subject to
Section 11.01, the Trustee shall have the right to decline to follow any such
direction if the Trustee being advised by counsel determines that the action so
directed may not lawfully be taken, or if the Trustee in good faith shall, by a
Responsible Officer or Responsible Officers of the Trustee, determine that the
proceedings so directed would be illegal or involve it in personal liability or
be unduly prejudicial to the rights of Certificateholders not parties to such
direction; and provided, further, that nothing in this Agreement shall impair
the right of the Trustee to take any action deemed proper by the Trustee and
which is not inconsistent with such direction of such Holders of Investor
Certificates.
 
Section 11.15    Representations and Warranties of Trustee.  The Trustee
represents and warrants that:
 
(i)                 the Trustee is a Delaware banking corporation organized,
existing and authorized to engage in the business of banking under the laws of
the United States of America;
 
(ii)                 the Trustee has full power, authority and right to execute,
deliver and perform this Agreement, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Agreement; and
 
(iii)                 this Agreement has been duly executed and delivered by the
Trustee.
 
84

--------------------------------------------------------------------------------


 
Section 11.16    Maintenance of Office or Agency.  The Trustee will maintain at
its expense an office or offices, or agency or agencies, where notices and
demands to or upon the Trustee in respect of the Certificates and this Agreement
may be served.  The Trustee initially appoints its Corporate Trust Office as its
office for such purposes. The Trustee will give prompt written notice to the
Servicer and to Certificateholders (or in the case of Holders of Bearer
Certificates, in the manner provided for in the related Supplement) of any
change in the location of the Certificate Register or any such office or agency.
 
[End of Article XI]


 
85

--------------------------------------------------------------------------------


 
ARTICLE XII
 
TERMINATION
 
Section 12.01    Termination of Trust.
 
(a)         The respective obligations and responsibilities of the Transferor,
the Servicer and the Trustee created hereby (other than the obligation of the
Trustee to make payments to Certificateholders as hereinafter set forth) shall
terminate, except with respect to the duties described in Sections 8.04 and
11.05 and subsections 2.04(c) and 12.03(b), on the Trust Termination Date;
provided, however, that the Trust shall not terminate on the date specified in
clause (i) of the definition of “Trust Termination Date” if each of the Servicer
and the Holder of the Exchangeable Transferor Certificate notify the Trustee in
writing, not later than five Business Days preceding such date, that they desire
that the Trust not terminate on such date, which notice (such notice, a “Trust
Extension”) shall specify the date on which the Trust shall terminate (such
date, the “Extended Trust Termination Date”); provided, however, that the
Extended Trust Termination Date shall be not later than August 1, 2032.  The
Servicer and the Holder of the Exchangeable Transferor Certificate may, on any
date following the Trust Extension, so long as no Series of Certificates is
outstanding, deliver a notice in writing to the Trustee changing the Extended
Trust Termination Date.
 
(b)         In the event that (i) the Trust has not terminated by the last
Distribution Date occurring in the second month preceding the Trust Termination
Date, and (ii) the Invested Amount of any Series (after giving effect to all
transfers, withdrawals, deposits and drawings to occur on such date and the
payment of principal on any Series of Certificates to be made on the related
Distribution Date during such month pursuant to Article IV) would be greater
than zero, the Servicer shall sell within 30 days after such Transfer Date all
the Receivables.  The Servicer shall notify each Enhancement Provider of the
proposed sale of the Receivables and shall provide each Enhancement Provider an
opportunity to bid on the Receivables.  None of the Transferor, any Affiliate of
the Transferor or any agent of the Transferor shall be permitted to purchase
such Receivables in such case.  The proceeds of any such sale shall be treated
as Collections on the Receivables and shall be allocated and deposited in
accordance with Article IV; provided, however, that the Trustee shall determine
conclusively in its sole discretion the amount of such proceeds which are
allocable to Finance Charge Receivables and the amount of such proceeds which
are allocable to Principal Receivables.  During such thirty-day period, the
Servicer shall continue to collect payments on the Receivables and allocate and
deposit such payments in accordance with the provisions of Article IV.
 
(c)         All principal or interest with respect to any Series of Investor
Certificates shall be due and payable no later than the Series Termination Date
with respect to such Series.  Unless otherwise provided in a Supplement, in the
event that the Invested Amount of any Series of Certificates is greater than
zero on its Series Termination Date, after giving effect to all transfers,
withdrawals, deposits and drawings to occur on such date and the payment of
principal to be made on such Series on such date, the Trustee will sell or cause
to be sold, and pay the proceeds to all Certificateholders of such Series pro
rata in final payment of all principal of and accrued interest on such Series of
Certificates, an amount of Principal Receivables and the
 
86

--------------------------------------------------------------------------------


 
related Finance Charge Receivables (or interests therein) up to 110% of the
Invested Amount of such Series at the close of business on such date (but not
more than an amount of Receivables equal to the sum of (1) the product of (A)
the Transferor Percentage, (B) the aggregate outstanding Principal Receivables
and (C) a fraction the numerator of which is the related Investor Percentage of
Collections of Finance Charge Receivables and the denominator of which is the
sum of all Investor Percentages with respect to Collections of Finance Charge
Receivables of all Series outstanding and (2) the Invested Amount of such
Series).  The Trustee shall notify each Enhancement Provider of the proposed
sale of such Receivables and shall provide each Enhancement Provider an
opportunity to bid on such Receivables.  None of the Transferor, any Affiliate
of the Transferor or any agent of the Transferor shall be permitted to purchase
such Receivables in such case.  Any proceeds of such sale in excess of such
principal and interest paid shall be paid to the Holder of the Exchangeable
Transferor Certificate.  Upon such Series Termination Date with respect to the
applicable Series of Certificates, final payment of all amounts allocable to any
Investor Certificates of such Series shall be made in the manner provided in
Section 12.03.
 
Section 12.02    Optional Purchase.
 
(a)         If so provided in any Supplement, the Transferor (so long as the
Transferor is the Servicer or an Affiliate of the Servicer) may, but shall not
be obligated to, cause a final distribution to be made in respect of the related
Series of Certificates on a Distribution Date specified in such Supplement by
depositing into the Distribution Account or the applicable Series Account, not
later than the Transfer Date preceding such Distribution Date, for application
in accordance with Section 12.03, the amount specified in such Supplement;
provided, however that if the short-term deposits or long-term unsecured debt
obligations of the Transferor (or, if neither such deposits nor such obligations
of the Transferor are rated by Moody’s, then the short-term deposits or
long-term unsecured debt obligations of the holding company of the Transferor so
long as such holding company is JPMorgan Chase& Co.) are not rated at the time
of such purchase of Receivables at least “P-3” or “Baa-3,” respectively, by
Moody’s, no such event shall occur unless the Transferor shall deliver an
Opinion of Counsel or an Officer’s Certificate reasonably acceptable to the
Trustee that such deposit into the Distribution Account or any Series Account as
provided in the related Supplement would not constitute a fraudulent conveyance
of the Transferor.
 
(b)         The amount deposited pursuant to subsection 12.02(a) shall be paid
to the Investor Certificateholders of the related Series pursuant to Section
12.03 on the related Distribution Date following the date of such deposit.  All
Certificates of a Series which are purchased by the Transferor pursuant to
subsection 12.02(a) shall be delivered by the Transferor upon such purchase to,
and be canceled by, the Transfer Agent and Registrar and be disposed of in a
manner satisfactory to the Trustee and the Transferor.  The Invested Amount of
each Series which is purchased by the Transferor pursuant to subsection 12.02(a)
shall, for the purposes of the definition of “Transferor Interest,” be deemed to
be equal to zero on the Distribution Date following the making of the deposit,
and the Transferor Interest shall thereupon be deemed to have been increased by
the Invested Amount of such Series.
 
87

--------------------------------------------------------------------------------


 
Section 12.03    Final Payment with Respect to any Series.
 
(a)         Written notice of any termination, specifying the Distribution Date
upon which the Investor Certificateholders of any Series may surrender their
Certificates for payment of the final distribution with respect to such Series
and cancellation, shall be given (subject to at least two Business Days’ prior
notice from the Servicer to the Trustee) by the Trustee to Investor
Certificateholders of such Series mailed not later than the fifth day of the
month of such final distribution (or in the manner provided by the Supplement
relating to such Series) specifying (i) the Distribution Date (which shall be
the Distribution Date in the month (x) in which the deposit is made pursuant to
subsection 2.04(e), 9.02(a), 10.02(a) or 12.02(a) of this Agreement or such
other section as may be specified in the related Supplement, or (y) in which the
related Series Termination Date occurs) upon which final payment of such
Investor Certificates will be made upon presentation and surrender of such
Investor Certificates at the office or offices therein designated (which, in the
case of Bearer Certificates, shall be outside the United States of America),
(ii) the amount of any such final payment and (iii) that the Record Date
otherwise applicable to such Distribution Date is not applicable, payments being
made only upon presentation and surrender of the Investor Certificates at the
office or offices therein specified.  The Servicer’s notice to the Trustee in
accordance with the preceding sentence shall be accompanied by an Officer’s
Certificate setting forth the information specified in Article V of this
Agreement covering the period during the then current calendar year through the
date of such notice and setting forth the date of such final distribution.  The
Trustee shall give such notice to the Transfer Agent and Registrar and the
Paying Agent at the time such notice is given to such Investor
Certificateholders.
 
(b)         Notwithstanding the termination of the Trust pursuant to subsection
12.01(a) or the occurrence of the Series Termination Date with respect to any
Series, all funds then on deposit in the Finance Charge Account, the Principal
Account, the Distribution Account or any Series Account applicable to the
related Series shall continue to be held in trust for the benefit of the
Certificateholders of the related Series and the Paying Agent or the Trustee
shall pay such funds to the Certificateholders of the related Series upon
surrender of their Certificates (which surrenders and payments, in the case of
Bearer Certificates, shall be made only outside the United States of
America).  In the event that all of the Investor Certificateholders of any
Series shall not surrender their Certificates for cancellation within six months
after the date specified in the above-mentioned written notice, the Trustee
shall give a second written notice (or, in the case of Bearer Certificates,
publication notice) to the remaining Investor Certificateholders of such Series
upon receipt of the appropriate records from the Transfer Agent and Registrar to
surrender their Certificates for cancellation and receive the final distribution
with respect thereto.  If within one and one half years after the second notice
with respect to a Series, all the Investor Certificates of such Series shall not
have been surrendered for cancellation, the Trustee may take appropriate steps
or may appoint an agent to take appropriate steps, to contact the remaining
Investor Certificateholders of such Series concerning surrender of their
Certificates, and the cost thereof shall be paid out of the funds in the
Distribution Account or any Series Account held for the benefit of such Investor
Certificateholders.  The Trustee and the Paying Agent shall pay to the
Transferor upon request any monies held by them for the payment of principal or
interest which remains unclaimed for two years.  After payment to the
Transferor, Investor Certificateholders entitled to the money must look to the
Transferor for
 
88

--------------------------------------------------------------------------------


 
payment as general creditors unless an applicable abandoned property law
designates another Person.
 
(c)         All Certificates surrendered for payment of the final distribution
with respect to such Certificates and cancellation shall be canceled by the
Transfer Agent and Registrar and be disposed of in a manner satisfactory to the
Trustee and the Transferor.
 
Section 12.04    Termination Rights of Holder of Exchangeable Transferor
Certificate.  Upon the termination of the Trust pursuant to Section 12.01, and
after payment of all amounts due hereunder on or prior to such termination and,
if there is a currently existing Exchangeable Transferor Certificate, the
surrender of the Exchangeable Transferor Certificate, the Trustee shall execute
a written reconveyance substantially in the form of Exhibit H pursuant to which
it shall reconvey to the Holder of the Exchangeable Transferor Certificate
(without recourse, representation or warranty) all right, title and interest of
the Trust in and to the Receivables, whether then existing or thereafter
created, all moneys due or to become due with respect thereto (including all
accrued interest theretofore posted as Finance Charge Receivables) and all
proceeds thereof and Insurance Proceeds relating thereto and Interchange (if
any) allocable to the Trust pursuant to any Supplement, except for amounts, if
any, held by the Trustee pursuant to subsection 12.03(b).  The Trustee shall
execute and deliver such instruments of transfer and assignment, in each case
without recourse, as shall be reasonably requested by the Holder of the
Exchangeable Transferor Certificate to vest in such Holder all right, title and
interest which the Trust had in the Receivables (and any costs or expenses
incurred by the Trustee in connection with such reconveyances shall be
reimbursed by the Servicer).
 
[End of Article XII]


 
89

--------------------------------------------------------------------------------


 
ARTICLE XIII

 
MISCELLANEOUS PROVISIONS
 
Section 13.01    Amendment.
 
(a)         This Agreement or any Supplement may be amended in writing from time
to time by the Servicer, the Transferor and the Trustee, without the consent of
any of Certificateholders; provided, that such action shall not, (i) as
evidenced by an Opinion of Counsel for the Transferor addressed and delivered to
the Trustee, adversely affect in any material respect the interests of any
Investor Certificateholder or (ii) as evidenced by an Officer’s Certificate from
the Transferor, significantly change the Permitted Activities of the Trust;
provided further, that each Rating Agency shall have notified the Transferor,
the Servicer and the Trustee in writing that such action will not result in a
reduction or withdrawal of the rating of any outstanding Series or Class to
which it is a Rating Agency and provided, further, that the Trustee may, but
shall not be obligated to, enter into any such amendment which materially
affects the Trustee’s rights, duties or immunities under this Agreement or
otherwise.
 
(b)         This Agreement or any Supplement may also be amended in writing from
time to time by the Servicer, the Transferor and the Trustee (x) with the
consent of the Holders of Investor Certificates evidencing Undivided Interests
aggregating not less than 66⅔% of the Invested Amount of each outstanding Series
adversely affected by such amendment for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Agreement
or any Supplement or modifying in any manner the rights of Investor
Certificateholders of any Series then issued and outstanding or (y) with the
consent of the Holders of Investor Certificates evidencing Undivided Interests
aggregating more than 50% of the Invested Amount of each outstanding Series for
the purpose of significantly changing the Permitted Activities of the Trust if
such amendment shall not, as evidenced by an Officer’s Certificate, adversely
affect in any material respect the interests of any Investor Certificateholder;
provided, however, that no such amendment shall (i) reduce in any manner the
amount of, or delay the timing of, distributions which are required to be made
on any Investor Certificates of such Series without the consent of each Investor
Certificateholders of such Series, (ii) change the definition of or the manner
of calculating the Invested Amount, the Investor Percentage or the Investor
Default Amount of such Series without the consent of each Investor
Certificateholder of such Series or (iii) reduce the aforesaid percentage
required to consent to any such amendment, without the consent of each Investor
Certificateholder of all Series adversely affected.  The Trustee may, but shall
not be obligated to, enter into any such amendment which affects the Trustee’s
rights, duties or immunities under this Agreement or otherwise.
 
(c)         Notwithstanding anything in this Section 13.01 to the contrary, the
Series Supplement with respect to any Series may be amended on the items and in
accordance with the procedures provided in such Series Supplement.
 
(d)         Promptly after the execution of any such amendment (other than an
amendment pursuant to subsection 13.01(a)), the Trustee shall furnish
notification of the substance of such amendment to each Investor
Certificateholder of each Series adversely
 
90

--------------------------------------------------------------------------------


 
affected and 10 Business Days prior to the proposed effective date for such
amendment the Trustee shall furnish notification of the substance of such
amendment to each Rating Agency providing a rating for such Series.
 
(e)         It shall not be necessary for the consent of Investor
Certificateholders under this Section 13.01 to approve the particular form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof.  The manner of obtaining such consents and of evidencing
the authorization of the execution thereof by Investor Certificateholders shall
be subject to such reasonable requirements as the Trustee may prescribe.
 
(f)         Any Series Supplement executed and delivered pursuant to Section
6.09 and any amendments regarding the addition to or removal of Receivables from
the Trust as provided in Sections 2.06 and 2.07, executed in accordance with the
provisions hereof, shall not be considered amendments to this Agreement for the
purpose of subsections 13.01(a) and (b).
 
(g)         In connection with any amendment, the Trustee may request an Opinion
of Counsel from the Transferor or the Servicer to the effect that the amendment
complies with all requirements of this Agreement.
 
Section 13.02    Protection of Right, Title and Interest to Trust.
 
(a)         The Servicer shall cause this Agreement, all amendments hereto
and/or all financing statements and continuation statements and any other
necessary documents covering the Certificateholders and the Trustee’s right,
title and interest to the Trust to be promptly recorded, registered and filed,
and at all times to be kept recorded, registered and filed, all in such manner
and in such places as may be required by law fully to preserve and protect the
right, title and interest of the Certificateholders or the Trustee, as the case
may be, hereunder to all property comprising the Trust.  The Servicer shall
deliver to the Trustee file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing.  The Transferor shall
cooperate fully with the Servicer in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this subsection 13.02(a).
 
(b)         Within 30 days after the Transferor makes any change in its name,
identity or corporate structure which would make any financing statement or
continuation statement filed in accordance with subsection 13.02(a) above
materially misleading within the meaning of Section 9-506 of the UCC as in
effect in the State of Delaware, the Transferor shall give the Trustee notice of
any such change and shall file such financing statements or amendments as may be
necessary to continue the perfection of the Trust’s security interest in the
Receivables and the proceeds thereof.
 
(c)         Each of the Transferor and the Servicer will give the Trustee prompt
written notice of any change in the jurisdiction in which it is located (as such
location is determined pursuant to Section 9-307 of the UCC), provided, that, as
a result of such relocation, the applicable provisions of the UCC would require
the filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement.  If so
 
91

--------------------------------------------------------------------------------


 
required, each of the Transferor and the Servicer shall file such financing
statements or amendments as may be necessary to continue the perfection of the
Trust’s security interest in the Receivables and the proceeds thereof.
 
(d)         The Transferor will deliver to the Trustee: (i) upon each date that
any Additional Accounts are to be included in the Accounts pursuant to Section
2.06, an Opinion of Counsel substantially in the form of Exhibit E; and (ii) on
or before March 31 of each year, an Opinion of Counsel, substantially in the
form of Exhibit F.
 
Section 13.03    Limitation on Rights of Certificateholders.
 
(a)         The death or incapacity of any Investor Certificateholder shall not
operate to terminate this Agreement or the Trust, nor shall such death or
incapacity entitle such Certificateholder’s legal representatives or heirs to
claim an accounting or to take any action or commence any proceeding in any
court for a partition or winding-up of the Trust, nor otherwise affect the
rights, obligations and liabilities of the parties hereto or any of them.
 
(b)         No Investor Certificateholder shall have any right to vote (except
with respect to the Investor Certificateholders as provided in Section 13.01
hereof) or in any manner otherwise control the operation and management of the
Trust, or the obligations of the parties hereto, nor shall anything herein set
forth, or contained in the terms of the Certificates, be construed so as to
constitute the Certificateholders from time to time as members of an
association; nor shall any Investor Certificateholder be under any liability to
any third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.
 
(c)         No Certificateholder shall have any right by virtue of any
provisions of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Certificateholder previously shall have given written notice to the Trustee, and
unless the Holders of Certificates evidencing Undivided Interests aggregating
more than 50% of the Invested Amount of any Series which may be adversely
affected but for the institution of such suit, action or proceeding, shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the costs, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for 60 days
after its receipt of such notice, request and offer of indemnity, shall have
neglected or refused to institute any such action, suit or proceeding; it being
understood and intended, and being expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no
one or more Certificateholders shall have the right in any manner whatever by
virtue or by availing itself or themselves of any provisions of this Agreement
to affect, disturb or prejudice the rights of the Certificateholders of any
other of the Certificates, or to obtain or seek to obtain priority over or
preference to any other such Certificateholder, or to enforce any right under
this Agreement, except in the manner herein provided and for the equal, ratable
and common benefit of all Certificateholders.  For the protection and
enforcement of the provisions of this Section 13.03, each and every
Certificateholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.
 
92

--------------------------------------------------------------------------------


 
Section 13.04    Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 13.05    Notices.  All demands, notices, instructions, directions and
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered, mailed by registered mail, return
receipt requested, postage prepaid, sent by facsimile transmission, or sent by
electronic mail or by such other means acceptable to the recipient (i) in the
case of the Transferor or the Servicer, to 201 North Walnut Street, Wilmington,
Delaware 19801, Attention: Keith W. Schuck, President, telephone: (302)
282-3591, fax: (302) 282-7634  (electronic mail: keith.w.schuck@chase.com) with
a copy to JPMorgan Chase & Co., 270 Park Avenue, Floor 28, New York, New York
10017, Attention: Brent Barton, Vice President - Securitization, telephone:
(212) 270-3254, fax: (212) 270-1850 (electronic mail:
brent.barton@jpmchase.com), (ii) in the case of the Trustee, to the Corporate
Trust Office, Attention: Kristine K. Gullo, Vice President, telephone: (302)
283-8905, fax: (302) 453-4400  (electronic mail: kgullo@bankofny.com), (iii) in
the case of the Enhancement Provider for a particular Series, to the address, if
any, specified in the Supplement relating to such Series and (iv) in the case of
the Rating Agency for a particular Series, to the address, if any, specified in
the Supplement relating to such Series; or, as to each party, at such other
address, facsimile number or electronic mail as shall be designated by such
party in a written notice to each other party.  Unless otherwise provided with
respect to any Series in the related Supplement any notice required or permitted
to be mailed to a Certificateholder shall be given by first-class mail, postage
prepaid, at the address of such Certificateholder as shown in the Certificate
Register, or with respect to any notice required or permitted to be made to the
Holders of Bearer Certificates, by publication in the manner provided in the
related Supplement.  If and so long as any Series or Class is listed on the Euro
MTF market of the Luxembourg Stock Exchange and such exchange shall so require,
any notice to Investor Certificateholders shall be published in an authorized
newspaper of general circulation in Luxembourg within the time period prescribed
in this Agreement.  Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Certificateholder receives such notice.
 
Section 13.06    Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or rights of the Certificateholders thereof.
 
Section 13.07    Assignment.  Notwithstanding anything to the contrary contained
herein, except as provided in Section 8.02, this Agreement may not be assigned
by the Servicer without the prior consent of Holders of Investor Certificates
evidencing Undivided Interests aggregating not less than 66 2/3% of the Invested
Amount of each Series on a Series by Series basis.
 
93

--------------------------------------------------------------------------------


 
Section 13.08    Certificates Non-Assessable and Fully Paid.  It is the
intention of the parties to this Agreement that the Certificateholders shall not
be personally liable for obligations of the Trust, that the Undivided Interests
represented by the Certificates shall be non-assessable for any losses or
expenses of the Trust or for any reason whatsoever, and that Certificates upon
authentication thereof by the Trustee pursuant to Sections 2.01 and 6.02 are and
shall be deemed fully paid.
 
Section 13.09    Further Assurances.  The Transferor and the Servicer agree to
do and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the Trustee more fully
to effect the purposes of this Agreement, including, without limitation, the
execution of any financing statements or continuation statements relating to the
Receivables for filing under the provisions of the UCC of any applicable
jurisdiction.
 
Section 13.10    No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Trustee, any Enhancement Provider or the
Investor Certificateholders, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.
 
Section 13.11    Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
Section 13.12    Third-Party Beneficiaries.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Certificateholders and,
to the extent provided in the related Supplement, to the Enhancement Provider
named therein, and their respective successors and permitted assigns.  Except as
otherwise provided in this Article XIII, no other Person will have any right or
obligation hereunder.
 
Section 13.13    Actions by Certificateholders.
 
(a)         Wherever in this Agreement a provision is made that an action may be
taken or a notice, demand or instruction given by Investor Certificateholders,
such action, notice or instruction may be taken or given by any Investor
Certificateholder, unless such provision requires a specific percentage of
Investor Certificateholders.
 
(b)         Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Certificateholder shall bind such Certificateholder and
every subsequent holder of such Certificate issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done or omitted to be done by the Trustee or the Servicer in reliance
thereon, whether or not notation of such action is made upon such Certificate.
 
Section 13.14    Rule 144A Information.  For so long as any of the Investor
Certificates of any Series or any Class are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, each of the Transferor, the
Servicer, the Trustee and the
 
94

--------------------------------------------------------------------------------


 
Enhancement Provider for such Series agree to cooperate with each other to
provide to any Investor Certificateholders of such Series or Class and to any
prospective purchaser of Certificates designated by such an Investor
Certificateholder upon the request of such Investor Certificateholder or
prospective purchaser, any information required to be provided to such holder or
prospective purchaser to satisfy the condition set forth in Rule 144A(d)(4)
under the Securities Act.
 
Section 13.15    Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.  This Agreement may not be
modified, amended, waived or supplemented except as provided herein.
 
Section 13.16    Heading.  The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
 
Section 13.17    Characterization of the Trust.  For purposes of SFAS 140, the
parties hereto intend that the Trust shall be treated as a “qualifying special
purpose entity” as such term is used in SFAS 140 and any successor rule thereto
and its permitted activities shall be limited in accordance with paragraph 35
thereof.  If the transfer of the Receivables to the Trustee is characterized as
a loan to the Transferor secured by Receivables, the Transferor, in such
circumstances, agrees that it does not have the right to prepay such loan prior
to the maturity date thereof under any circumstances and does hereby irrevocably
waive and relinquish such right.
 
Section 13.18    Nonpetition Covenants.  Notwithstanding any prior termination
of this Agreement, the parties hereto shall not, prior to the date that is one
year and one day from the date on which there are no Securities outstanding,
with respect to the Trust acquiesce, petition or otherwise invoke or cause the
Trust to invoke the process of any court or government authority for the purpose
of commencing or sustaining a case against the Trust under any federal or state
bankruptcy, insolvency or similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Trust or any substantial part of its property, or ordering the winding-up or
liquidation of the affairs of the Trust.
 
Section 13.19    Fiscal Year.
 
The fiscal year of the Trust will end on the last day of each calendar year.
 
Section 13.20    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE CERTIFICATES OR THE TRANSACTION CONTEMPLATED HEREBY.
 
 
[End of Article XIII]


 
95

--------------------------------------------------------------------------------


 
ARTICLE XIV
 
COMPLIANCE WITH REGULATION AB

 
Section 14.01    Intent of the Parties; Reasonableness.  The Transferor, the
Servicer and the Trustee acknowledge and agree that the purpose of this Article
XIV is to facilitate compliance by the Transferor with the provisions of
Regulation AB and related rules and regulations of the Commission.  The
Transferor shall not exercise its right to request delivery of information or
other performance under these provisions other than in good faith, or for
purposes other than the Transferor’s compliance with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder (or the
provision in a private offering of disclosure comparable to that required under
the Securities Act).  Subject to Article XI, the Trustee agrees to cooperate in
good faith with any reasonable request by the Transferor for information
regarding the Trustee which is required in order to enable the Transferor to
comply with the provisions of Regulation AB, including, without limitation,
Items 1103(a)(1), 1109(a), 1109(b), 1117, 1118, 1119 and 1122 of Regulation AB
as it relates to the Trustee or to the Trustee’s obligations under this
Agreement or any Supplement.  The Servicer agrees to cooperate in good faith
with any reasonable request by the Transferor for information regarding the
Servicer which is required in order to enable the Transferor to comply with the
provisions of Regulation AB, including, without limitation, Items 1103(a)(1),
1105, 1108, 1117, 1118, 1119, 1121, 1122 and 1123 of Regulation AB as it relates
to the Servicer or to the Servicer’s obligations under this Agreement or any
Supplement.
 
Section 14.02    Additional Representations and Warranties of the Trustee.  The
Trustee shall be deemed to represent to the Transferor, as of the date on which
information is provided to the Transferor under Section 14.03 that, except as
disclosed in writing to the Transferor prior to such date to the knowledge of
the Responsible Officer of the Trustee providing such information:  (i) neither
the execution, delivery and performance by the Trustee of this Agreement or any
Supplement, the performance by the Trustee of its obligations under this
Agreement or any Supplement nor the consummation of any of the transactions by
the Trustee contemplated thereby, is in violation of any indenture, mortgage,
bank credit agreement, note or bond purchase agreement, long-term lease, license
or other agreement or instrument to which the Trustee is a party or by which it
is bound, which violation would have a material adverse effect on the Trustee’s
ability to perform its obligations under this Agreement or any Supplement, or of
any judgment or order applicable to the Trustee; and (ii) there are no
proceedings pending or threatened against the Trustee in any court or before any
governmental authority, agency or arbitration board or tribunal which,
individually or in the aggregate, would have a material adverse effect on the
right, power and authority of the Trustee to enter into this Agreement or any
Supplement or to perform its obligations under this Agreement or any Supplement.
 
Section 14.03    Information to Be Provided by the Trustee.  The Trustee shall
(i) no later than three Business Days before each Most Recent Quarterly Filing
Date, provide to the Transferor, in the form attached hereto as Exhibit L, or
such other form as may mutually be agreed upon, such information regarding the
Trustee as is requested by the Transferor for the
 
96

--------------------------------------------------------------------------------


 
purpose of compliance with Item 1117 of Regulation AB, and (ii) as promptly as
practicable following notice to or discovery by a Responsible Officer of the
Trustee of any changes to such information, provide to the Transferor, in
writing, such updated information.
 
The Trustee shall (i) no later than three Business Days before each Most Recent
Quarterly Filing Date, provide such information regarding the Trustee as is
requested by the Transferor, in the form attached hereto as Exhibit L, or such
other form as may mutually be agreed upon, for the purpose of compliance with
Items 1103(a)(1), 1109(a), 1109(b), 1118 and 1119 of Regulation AB, and (ii) as
promptly as practicable following notice to or discovery by a Responsible
Officer of the Trustee of any changes to such information, provide to the
Transferor, in writing, such updated information.  Such information shall
include, at a minimum:
 
(A)           the Trustee’s name and form of organization;
 
(B)           a description of the extent to which the Trustee has had prior
experience serving as a Trustee for asset-backed securities transactions
involving credit card receivables; and
 
(C)           a description of any affiliation between the Trustee and any of
the following parties to a Securitization Transaction, as such parties are
identified to the Trustee by the Transferor in writing in advance of such
Securitization Transaction:
 
(1)           the sponsor;
(2)           any depositor;
(3)           the issuing entity;
(4)           any servicer;
(5)           any other trustee;
(6)           any originator;
(7)           any significant obligor;
(8)           any enhancement or support provider; and
(9)           any other material party related to any Securitization
Transaction.
 
In addition, the Trustee shall provide a description of whether there is, and if
so the general character of, any business relationship, agreement, arrangement,
transaction or understanding between the Trustee and any above-listed party that
is entered into outside the ordinary course of business or is on terms other
than would be obtained in an arm’s length transaction with an unrelated third
party, apart from the Securitization Transactions, that currently exists or that
existed during the past two years and that is material to an investor’s
understanding of the asset-backed securities.
 
Section 14.04    Trustee’s Report on Assessment of Compliance and Attestation.
 
(a)         On or before March 1 of each calendar year, commencing in 2007, the
Trustee shall:
 
(i)                 deliver to the Transferor a report regarding the Trustee’s
assessment of compliance with certain applicable Servicing Criteria during the
 
97

--------------------------------------------------------------------------------


 
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Transferor and signed by an authorized officer of the Trustee,
and shall address each of the Servicing Criteria specified in Exhibit J, as may
be amended from time to time by the parties hereto;
 
(ii)                 deliver to the Transferor a report of a registered public
accounting firm reasonably acceptable to the Transferor that attests to, and
reports on, the assessment of compliance made by the Trustee and delivered
pursuant to the preceding paragraph.  Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act; and
 
(iii)                 deliver to the Transferor and any other Person that will
be responsible for signing the Sarbanes Certification on behalf of the Issuing
Entity or the Transferor with respect to a Securitization Transaction a
certification in the form attached hereto as Exhibit I, or such other form as
may mutually be agreed upon.
 
(b)         The Trustee acknowledges that the parties identified in clause (iii)
above may rely on the certification provided by the Trustee pursuant to such
clause in signing a Sarbanes Certification and filing such with the Commission.
 
(c)         Within thirty (30) days of receipt, the Transferor shall provide a
copy of all reports prepared and delivered pursuant to this Section 14.04 to
each Rating Agency.
 
Section 14.05    Additional Representations and Warranties of the Servicer.  The
Servicer shall be deemed to represent to the Transferor, as of the date on which
information is provided to the Transferor under Section 14.06 that, except as
disclosed in writing to the Transferor prior to such date to the best of its
knowledge:  (i) the Servicer is not aware and has not received notice that any
default, early amortization or other performance triggering event has occurred
as to any other securitization of credit card receivables due to any act or
failure to act of the Servicer; (ii) the Servicer has not been terminated as
servicer in a securitization involving credit card receivables, either due to a
servicing default or to application of a servicing performance test or trigger;
(iii) no material noncompliance with the applicable servicing criteria with
respect to other securitizations of credit card receivables involving the
Servicer as servicer has been disclosed or reported by the Servicer; (iv) no
material changes to the Servicer’s policies or procedures with respect to the
servicing function it will perform under this Agreement and any Supplement have
occurred during the three-year period immediately preceding the related
Securitization Transaction; (v) there are no aspects of the Servicer’s financial
condition that could have a material adverse effect on the performance by the
Servicer of its servicing obligations under this Agreement or any Supplement;
and (vi) there are no material legal or governmental proceedings pending (or
known to be contemplated) against the Servicer, any Subservicer or any
third-party originator.
 
Section 14.06    Information to Be Provided by the Servicer.  In connection with
any Securitization Transaction, the Servicer shall (i) within five (5) Business
Days following request by the Transferor, provide to the Transferor, in writing,
the information specified in this
 
98

--------------------------------------------------------------------------------


 
Section, and (ii) as promptly as practicable following notice to or discovery by
the Servicer of any changes to such information, provide to the Transferor, in
writing, such updated information.
 
(a)         If so requested by the Transferor, the Servicer shall provide such
information regarding the Servicer and each Subservicer (each of the Servicer
and each Subservicer, for purposes of this paragraph, a “Servicing Party”), as
the Transferor shall request for the purpose of compliance with Item 1108 of
Regulation AB.  Such information shall include, at a minimum:
 
(A)              the Servicing Party’s name and form of organization;
 
(B)              a description of how long the Servicing Party has been
servicing credit card accounts; a general discussion of the Servicing Party’s
experience in servicing assets of any type as well as a more detailed discussion
of the Servicing Party’s experience in, and procedures for, the servicing
function it will perform under this Agreement and any Supplement; information
regarding the size, composition and growth of the Servicing Party’s portfolio of
credit card accounts of a type similar to the Accounts and information on
factors related to the Servicing Party that may be material, in the good faith
judgment of the Transferor, to any analysis of the servicing of the Accounts or
the related asset-backed securities, as applicable, including, without
limitation:
 
(1)         whether any prior securitizations of credit card receivables
involving the Servicing Party has defaulted or experienced an early amortization
or other performance triggering event because of servicing during the three-year
period immediately preceding the related Securitization Transaction;
 
(2)         the extent of outsourcing the Servicing Party utilizes;
 
(3)         whether there has been previous disclosure of material noncompliance
with the applicable servicing criteria with respect to other securitizations of
credit card receivables involving the Servicing Party as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
 
(4)         whether the Servicing Party has been terminated as servicer in a
securitization of credit card receivables, either due to a servicing default or
to application of a servicing performance test or trigger; and
 
(5)         such other information as the Transferor may reasonably request for
the purpose of compliance with Item 1108(b)(2) of Regulation AB;
 
(C)              a description of any material changes during the three-year
period immediately preceding the related Securitization Transaction to the
Servicing Party’s policies or procedures with respect to the servicing function
it will perform under this Agreement and any Supplement;
 
99

--------------------------------------------------------------------------------


 
(D)              information regarding the Servicing Party’s financial
condition, to the extent that there is a material risk that an adverse financial
event or circumstance involving the Servicing Party could have a material
adverse effect on the performance by the Servicing Party of its servicing
obligations under this Agreement or any Supplement;
 
(E)         a description of the Servicing Party’s processes and procedures
designed to address any special or unique factors involved in servicing;
 
(F)         a description of the Servicing Party’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as sale of defaulted
receivables; and
 
(G)              information as to how the Servicing Party defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience.
 
(b)         As a condition to the succession to the Servicer or any Subservicer
as servicer or subservicer under this Agreement or Supplement by any Person (i)
into or with which the Servicer or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Servicer or
any Subservicer, the Servicer shall provide to the Transferor at least fifteen
(15) calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Transferor of such succession or
appointment and (y) in writing and in form and substance reasonably satisfactory
to the Transferor, all information reasonably requested by the Transferor in
order to comply with its reporting obligation under Item 6.02 of Form 8-K with
respect to any Series or Class, or any notes issued by the Issuing Entity.
 
(c)         In addition to such information as the Servicer is obligated to
provide pursuant to other provisions of this Agreement and any Supplement, if so
requested by the Transferor, the Servicer shall provide such information
regarding the performance of the Receivables or the servicing of the Accounts as
is reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB.  Such information shall be provided
concurrently with the distribution reports otherwise required to be delivered
monthly by the Servicer under this Agreement and any Supplement, commencing with
the first such report due not less than ten (10) Business Days following such
request.
 
Section 14.07    Servicer’s Report on Assessment of Compliance and Attestation.
 
(a)         On or before March 1 of each calendar year, commencing in 2007, the
Servicer shall:
 
(i)                 deliver to the Transferor a report regarding the Servicer’s
or Subservicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Transferor and signed by an authorized officer of the Servicer,
and shall address each of
 
100

--------------------------------------------------------------------------------


 
the Servicing Criteria specified in Exhibit K, as may be amended from time to
time by the parties hereto;
 
(ii)                 deliver to the Transferor a report of a registered public
accounting firm reasonably acceptable to the Transferor that attests to, and
reports on, the assessment of compliance made by the Servicer and delivered
pursuant to the preceding paragraph.  Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act;
 
(iii)                 instruct each Servicing Participant to deliver to the
Transferor an assessment of compliance and accountants’ attestation as and when
provided in paragraphs (a) and (b) of this Section; and
 
(iv)                 deliver to the Transferor and any other Person that will be
responsible for signing the Sarbanes Certification on behalf of the Issuing
Entity or the Transferor with respect to a Securitization Transaction a
certification in the form attached hereto as Exhibit I, or such other form as
may be mutually agreed upon.
 
The Servicer acknowledges that the parties identified in clause (iv) above may
rely on the certification provided by the Servicer pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.
 
(b)         Each assessment of compliance provided by a Subservicer pursuant to
subsection 14.07(a)(i) shall address each of the Servicing Criteria specified on
a certification substantially in the form of Exhibit K hereto delivered to the
Transferor concurrently with the execution of this Agreement or, in the case of
a Subservicer subsequently appointed as such, on or prior to the date of such
appointment.  An assessment of compliance provided by a Servicing Participant
pursuant to subsection 14.07(a)(iii) need not address any elements of the
Servicing Criteria other than those specified by the Servicer pursuant to
Section 14.08.
 
(c)         Within thirty (30) days of receipt, the Transferor shall provide a
copy of all reports prepared and delivered pursuant to this Section 14.07 to
each Rating Agency.
 
Section 14.08    Use of Subservicers and Servicing Participants.
 
(a)         The Servicer shall use its best efforts to hire or otherwise utilize
only the services of Subservicers that agree to comply with the provisions of
subsection 14.08(b).  The Servicer shall use its best efforts to hire or
otherwise utilize only the services of Servicing Participants, and shall use its
best efforts to ensure that Subservicers hire or otherwise utilize only the
services of Servicing Participants, to fulfill any of the obligations of the
Servicer as servicer under this Agreement or any Supplement, if those Servicing
Participants agree to comply with the provisions of subsection 14.08(b).
 
(b)         Except as may otherwise be required pursuant to Section 8.07, it
shall not be necessary for the Servicer to seek the consent of the Transferor to
the utilization of any Subservicer.  The Servicer shall use its best efforts to
cause any Subservicer used by the Servicer (or by any Subservicer) for the
benefit of the Transferor to comply with the provisions of this Section and with
Sections 3.05, 14.05, 14.07 and subsection 14.06(c) to the same extent as
 
101

--------------------------------------------------------------------------------


 
if such Subservicer were the Servicer.  The Servicer shall be responsible for
obtaining from each Subservicer and delivering to the Transferor any servicer
compliance statement required to be delivered by such Subservicer under Section
3.05, any assessment of compliance and attestation required to be delivered by
such Subservicer under Section 14.07 and any certification required to be
delivered to the Person that will be responsible for signing the Sarbanes
Certification under Section 14.07 as and when required to be delivered.
 
(c)         Except as may otherwise be required pursuant to Section 8.07, it
shall not be necessary for the Servicer to seek the consent of the Transferor to
the utilization of any Servicing Participant.  The Servicer shall promptly upon
request provide to the Transferor a written description (in form and substance
satisfactory to the Transferor) of the role and function of each Servicing
Participant utilized by the Servicer or any Subservicer, specifying (i) the
identity of each such Servicing Participant and (ii) which elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Servicing Participant.
 
As a condition to the utilization of any Servicing Participant, the Servicer
shall use its best efforts to cause any such Servicing Participant used by the
Servicer (or by any Subservicer) for the benefit of the Transferor to comply
with the provisions of Section 14.07 to the same extent as if such Servicing
Participant were the Servicer.  The Servicer shall be responsible for obtaining
from each Servicing Participant and delivering to the Transferor any assessment
of compliance and attestation required to be delivered by such Servicing
Participant under Section 14.07, in each case as and when required to be
delivered.



[End of Article XIV]
 


102

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Transferor, the Servicer and the Trustee have caused
this Agreement to be duly executed by their respective officers as of the day
and year first above written.



 
CHASE BANK USA,
 
NATIONAL ASSOCIATION,
 
as Transferor and Servicer
                 
By:
/s/ Keith W. Schuck
   
Name:
Keith W. Schuck
   
Title:
President
                 
THE BANK OF NEW YORK
 
(DELAWARE), as Trustee
                 
By:
/s/ Kristine Gullo
   
Name:
Kristine Gullo
   
Title:
Vice President





 
Third A&R FUSA PSA

--------------------------------------------------------------------------------


Exhibit A


 
[FORM OF EXCHANGEABLE TRANSFEROR CERTIFICATE]
No.______
One Unit

 
FIRST USA CREDIT CARD MASTER TRUST
ASSET BACKED CERTIFICATE


 
THIS CERTIFICATE WAS ISSUED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE SOLD ONLY PURSUANT TO
A REGISTRATION STATEMENT EFFECTIVE UNDER THE ACT OR AN EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE ACT.  IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.  A COPY OF THE POOLING AND SERVICING AGREEMENT
WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE BY THE TRUSTEE UPON WRITTEN
REQUEST.
 
This Certificate represents an
Undivided Interest in the
First USA Credit Card Master Trust
 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of VISA® and MasterCard® credit card receivables generated or acquired
by Chase Bank USA, National Association and other assets and interests
constituting the Trust under the Pooling and Servicing Agreement described
below.
 
(Not an interest in or a recourse obligation of Chase Bank USA,
National Association or any Affiliate thereof.)
 
This certifies that CHASE BANK USA, NATIONAL ASSOCIATION (the “Holder”) is the
registered owner of an undivided interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under selected VISA® and MasterCard® credit card accounts
(the “Accounts”) of Chase Bank USA, National Association (the “Transferor”), a
national banking association organized under the laws of the United States, all
monies due in payment of the Receivables, all proceeds of such Receivables and
Insurance Proceeds relating to the Receivables, and the other assets and
interests constituting the Trust pursuant to the Third Amended and Restated
Pooling and Servicing Agreement, dated as of December 19, 2007 as the same may
be further amended, supplemented or otherwise modified, including as
supplemented by any Supplement relating to a Series of Investor Certificates
(the “Pooling and Servicing Agreement”), by and between Chase Bank USA, National
Association, as Transferor and Servicer, and The Bank of New York (Delaware), as
Trustee (the “Trustee”), a summary of certain of the pertinent provisions of
which is set forth hereinbelow.
 
A-1

--------------------------------------------------------------------------------


 
To the extent not defined herein, the capitalized terms used herein have the
meanings assigned in the Pooling and Servicing Agreement.  This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Pooling and Servicing Agreement, to which Pooling and Servicing Agreement, as
amended from time to time, the Holder by virtue of the acceptance hereof assents
and by which the Holder is bound.
 
This Certificate has not been registered or qualified under the Securities Act
of 1933, as amended, or any state securities law.  No sale, transfer or other
disposition of this Certificate shall be permitted other than in accordance with
the provisions of Sections 6.03, 6.09 or 7.02 of the Pooling and Servicing
Agreement.
 
The Receivables consist of Principal Receivables which arise generally from the
purchase of goods and services and of amounts advanced to cardholders as cash
advances, and of Finance Charge Receivables which arise generally from Periodic
Finance Charges and other fees and charges, as more fully specified in the
Pooling and Servicing Agreement.
 
This Certificate is the Exchangeable Transferor Certificate (the “Certificate”),
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be paid to the Holder of the
Exchangeable Transferor Certificate.  The aggregate interest represented by this
Certificate at any time in the Principal Receivables in the Trust shall not
exceed the Transferor Interest at such time.  In addition to this Certificate,
one or more Series of Investor Certificates will be issued to investors pursuant
to the Pooling and Servicing Agreement, each of which will represent an
Undivided Interest in the Trust.  This Certificate shall not represent any
interest in the Investor Accounts, any Series Accounts or any Enhancement,
except to the extent provided in the Pooling and Servicing Agreement.  The
Transferor Interest on any date of determination will be an amount equal to the
aggregate amount of Principal Receivables at the end of the day immediately
prior to such date of determination minus the Aggregate Invested Amount at the
end of such day.
 
The Servicer shall deposit all Collections in the Collection Account as promptly
as possible after the Date of Processing of such Collections, but in no event
later than the second Business Day following such Date of Processing (except as
provided below and except as provided in any Supplement to the Pooling and
Servicing Agreement).  Unless otherwise stated in any Supplement, throughout the
existence of the Trust, the Servicer shall allocate to the Holder of this
Certificate an amount equal to the product of (A) the Transferor Percentage and
(B) the aggregate amount of such Collections allocated to Principal Receivables
and Finance Charge Receivables, respectively, in respect of each Monthly
Period.  Notwithstanding the first sentence of this paragraph, the Servicer need
not deposit this amount or any other amounts so allocated to this Certificate
pursuant to the Pooling and Servicing Agreement into the Collection Account and
shall pay, or be deemed to pay, such amounts as collected to the Holder of this
Certificate.
 
Chase Bank USA, National Association, as Servicer, is entitled to receive as
servicing compensation a monthly servicing fee.  The portion of the servicing
fee which will be allocable to the Holder of this Certificate pursuant to the
Pooling and Servicing Agreement will be payable by the Holder of this
Certificate and neither the Trust nor the Trustee or the Investor
Certificateholders will have any obligation to pay such portion of the servicing
fee.
 
A-2

--------------------------------------------------------------------------------


 
This Certificate does not represent a recourse obligation of, or any interest
in, the Transferor or the Servicer, and neither this Certificate, any Investor
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency or
instrumentality.  This Certificate is limited in right of payment to certain
Collections respecting the Receivables, all as more specifically set forth
hereinabove and in the Pooling and Servicing Agreement.
 
Upon the termination of the Trust pursuant to Section 12.01 of the Pooling and
Servicing Agreement, the Trustee shall assign and convey to the Holder of this
Certificate (without recourse, representation or warranty) all right, title and
interest of the Trust in the Receivables, whether then existing or thereafter
created, and all proceeds thereof and Insurance Proceeds relating thereto.  The
Trustee shall execute and deliver such instruments of transfer and assignment,
in each case without recourse, as shall be reasonably requested by the Holder of
this Certificate to vest in such Holder all right, title and interest which the
Trustee had in the Receivables.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement, or be valid
for any purpose.
 
A-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Chase Bank USA, National Association has caused this
Certificate to be duly executed on this      day of           ,      .
 



 
CHASE BANK USA, NATIONAL
 
ASSOCIATION
                 
By:
     
Name:
     
Title:
 







 
CERTIFICATE OF AUTHENTICATION


 
This is the Exchangeable Transferor Certificate referred to in the
within-mentioned Pooling and Servicing Agreement.
 



 
THE BANK OF NEW YORK
 
(DELAWARE), as Authenticating Agent
                 
By:
     
Name:
     
Title:
 



Date:  [             ], 20[  ]




A-4

--------------------------------------------------------------------------------


 
Exhibit B


 
[FORM OF ASSIGNMENT OF RECEIVABLES IN ADDITIONAL ACCOUNTS]
 
ASSIGNMENT No. [   ] OF RECEIVABLES IN ADDITIONAL ACCOUNTS (this “Assignment”),
dated as of [             ], 20[  ] by and between CHASE BANK USA, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States (the “Bank”), and THE BANK OF NEW YORK (DELAWARE), in its capacity
as trustee of the First USA Credit Card Master Trust (the “Trust”) under the
Pooling and Servicing Agreement referred to below (in such capacity, the
“Trustee”), and acknowledged by CHASE BANK USA, NATIONAL ASSOCIATION, a national
banking association organized under the laws of the United States of America, in
its capacity as servicer under the Pooling and Servicing Agreement referred to
below (in such capacity, the “Servicer”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to subsection 2.06(a) or subsection 2.06(b) of the Third
Amended and Restated Pooling and Servicing Agreement, dated as of December 19,
2007, by and between the Bank, as Transferor and Servicer, and the Trustee
(hereinafter as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Pooling and Servicing
Agreement”), the Bank wishes to designate Additional Accounts of the Bank to be
included as Accounts and to convey hereby the Receivables of the Additional
Accounts to be conveyed by the Bank, whether now existing or hereafter created,
to the Trust as part of the corpus of the Trust (as each such term is defined in
the Pooling and Servicing Agreement); and
 
WHEREAS, the Trustee, on behalf of the Trust, is willing to accept such
designation and conveyance subject to the terms and conditions hereof;
 
NOW, THEREFORE, the Bank and the Trustee hereby agree as follows:
 
(1)           Defined Terms.  All terms defined in the Pooling and Servicing
Agreement and used herein shall have such defined meanings when used herein,
unless otherwise defined herein.
 


“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts,
[             ], 20[  ].


“Addition Date” shall mean, with respect to the Additional Accounts,
[             ], 20[  ].


“Notice Date” shall mean, with respect to the Additional Accounts,
[             ], 20[  ] (which shall be a date on or prior to the fifth Business
Day prior to the Addition Date with respect to additions pursuant to subsection
2.06(a) of the Pooling and Servicing Agreement and the tenth Business Day prior
to the Addition Date with respect to additions pursuant to subsection 2.06(b) of
the Pooling and Servicing Agreement).
 
B-1

--------------------------------------------------------------------------------


 
(2)           Designation of Additional Accounts.  The Bank shall deliver to the
Trustee not later than five Business Days after the Addition Date, a true and
complete list (in the form of a computer file, microfiche list, CD-ROM or such
other form as is agreed upon between the Transferor and the Trustee) of each
VISA® and MasterCard® account, which as of the Addition Date shall be deemed to
be an Additional Account, each such account being identified by account number
and by the aggregate amount of Receivables in such account as of the close of
business on the related Addition Cut-Off Date, which shall be marked as Schedule
1 to this Assignment. Such list shall, as of the Addition Date, modify and amend
and be incorporated into and made a part of this Assignment and the Pooling and
Servicing Agreement.
 
(3)           Conveyance of Receivables.
 
(A)           The Bank does hereby transfer, assign, set-over and otherwise
convey to the Trust for the benefit of the Certificateholders, without recourse
on and after the Addition Date, all right, title and interest of the Bank in and
to the Receivables existing as of the Addition Date and hereafter created in the
Additional Accounts designated hereby, all monies due or to become due with
respect thereto (including all Finance Charge Receivables) and all proceeds of
such Receivables.
 
(B)           In connection with such transfers, the Bank has executed, recorded
and filed on [             ], 20[  ] in the office of the Secretary of State of
the State of Delaware a financing statement naming “Chase Bank USA, National
Association” as debtor and “The Bank of New York (Delaware), as trustee of First
USA Credit Card Master Trust” as secured party, acknowledgment number
[              ], identifying as collateral all Receivables now existing and
hereafter created in any Accounts, which financing statement covers the
Receivables now existing and hereafter created in the Additional Accounts
designated hereby, meeting the requirements of applicable Delaware law and such
filing has not been amended or terminated.  The Bank has delivered a file
stamped copy of such UCC financing statement to the Trustee prior to the date of
this Assignment.
 
(C)           In connection with such transfers, the Bank further agrees, at its
own expense, on or prior to the date of this Assignment, to indicate in its
computer files that Receivables created in connection with the Additional
Accounts designated hereby have been transferred to the Trust pursuant to this
Assignment for the benefit of the Certificateholders.
 
(D)           The parties hereto agree that all transfers of Receivables to the
Trust pursuant to this Assignment are subject to, and shall be treated in
accordance with, the Delaware Act and each of the parties hereto agrees that
this Assignment has been entered into by the parties hereto in express reliance
upon the Delaware Act.  For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by the Bank pursuant
to this Assignment shall be deemed to no longer be the property, assets or
rights of the Bank.  The parties hereto acknowledge and agree that each such
transfer is occurring in connection with a “securitization transaction” within
the meaning of the Delaware Act.
 
B-2

--------------------------------------------------------------------------------


 
(4)           Acceptance by Trustee.  The Trustee hereby acknowledges its
acceptance on behalf of the Trust for the benefit of the Certificateholders of
all right, title and interest previously held by the Bank in and to the
Receivables in the Additional Accounts now existing and hereafter created, and
declares that it shall maintain such right, title and interest, upon the trust
herein set forth, for the benefit of all Certificateholders.
 
(5)           Representations and Warranties of the Bank.  The Bank hereby
represents and warrants to the Trustee on behalf of the Trust as of the Addition
Date (or such other date as is specified below):
 
(A)           Legal, Valid and Binding Obligation.  This Assignment constitutes
a legal, valid and binding obligation of the Bank enforceable against the Bank,
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of entities such as the Transferor and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).


(B)           Eligibility of Accounts and Receivables.  Each Additional Account
designated hereby was, as of the related Addition Cut-Off Date, an Eligible
Account, and each Receivable in such Additional Account was, as of the related
Addition Cut-Off Date, an Eligible Receivable.


(C)           Selection Procedures.  No selection procedures believed by the
Bank to be materially adverse to the interests of the Investor
Certificateholders were utilized in selecting the Additional Accounts designated
hereby from the available Eligible Accounts in the Bank Portfolio.


(D)           Insolvency.  The Bank is not insolvent and, after giving effect to
the conveyance set forth in Section 3 of this Assignment, will not be insolvent.


(E)           Security Interest.  This Assignment constitutes either (i) a valid
transfer and assignment to the Trustee of all right, title and interest of the
Bank in and to Receivables now existing and hereafter created in the Additional
Accounts designated hereby and all proceeds (as defined in the UCC as in effect
in the State of Delaware) of such Receivables, and such Receivables and any
proceeds thereof will be held by the Trustee free and clear of any Lien of any
Person claiming through or under the Bank or any of its Affiliates except for
(x) Liens permitted under subsection 2.05(b) of the Pooling and Servicing
Agreement, (y) the interest of the Holder of the Exchangeable Transferor
Certificate and (z) the Bank’s right to receive interest accruing on, and
investment earnings in respect of, the Finance Charge Account and the Principal
Account or any Series Account as provided in the Pooling and Servicing Agreement
and any Supplement; or (ii) a valid transfer for security of all of the Bank’s
right, title and interest in such property to the Trustee, which is enforceable
with respect to the existing Receivables of the Additional Accounts designated
hereby and the proceeds (as defined in the UCC as in effect in the State of
Delaware) thereof upon the conveyance of such Receivables to the Trustee, and
which will be enforceable with respect to the Receivables
 
B-3

--------------------------------------------------------------------------------


 
thereafter created in respect of Additional Accounts designated hereby and the
proceeds (as defined in the UCC as in effect in the State of Delaware) thereof,
upon such creation; and (iii) if this Assignment constitutes a transfer for
security to the Trust in such property, the conveyance in Section 3(A) is
effective to assign to the Trustee a first priority perfected security interest
in all of the Bank’s right, title and interest in the existing Receivables of
the Additional Accounts designated hereby and in the case of Receivables of such
Additional Accounts hereafter created and the proceeds (as defined in the UCC as
in effect in the State of Delaware) thereof, upon such creation, the Trustee
shall have a first priority perfected security interest in all of the Bank’s
right, title and interest in such property (subject to Section 9-306 of the UCC
as in effect in the State of Delaware), except for Liens permitted under
subsection 2.05(b) of the Pooling and Servicing Agreement.
 
(6)           Conditions Precedent.  The acceptance by the Trustee set forth in
Section 4 and the amendment of the Pooling and Servicing Agreement set forth in
Section 7 are subject to the satisfaction, on or prior to the Addition Date, of
the following conditions precedent:
 
(A)           Officer’s Certificate.  The Bank shall have delivered to the
Trustee a certificate of a Vice President or more senior officer substantially
in the form of Schedule 2 hereto, certifying that (i) all requirements set forth
in Section 2.06 of the Pooling and Servicing Agreement for designating
Additional Accounts and conveying the Principal Receivables of such Accounts,
whether now existing or hereafter created, have been satisfied and (ii) each of
the representations and warranties made by the Bank in Section 5 is true and
correct as of the Addition Date.  The Trustee may conclusively rely on such
Officer’s Certificate, shall have no duty to make inquiries with regard to the
matters set forth therein, and shall incur no liability in so relying.
 
(B)           Additional Information.  The Bank shall have delivered to the
Trustee such information as was reasonably requested by the Trustee to satisfy
itself as to the accuracy of the representation and warranty set forth in
subsection 5(D) of this Assignment.
 
(7)           Amendment of the Pooling and Servicing Agreement.  The Pooling and
Servicing Agreement is hereby amended to provide that all references therein to
the “Pooling and Servicing Agreement,” to “this Agreement” and to “herein” shall
be deemed from and after the Addition Date to be a dual reference to the Pooling
and Servicing Agreement as supplemented by this Assignment and all references
therein to Additional Accounts shall be deemed to include all accounts listed on
Schedule 1 hereto.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Pooling and
Servicing Agreement shall remain unamended and shall continue to be, and shall
remain, in full force and effect in accordance with its terms and except as
expressly provided herein shall not constitute or be deemed to constitute a
waiver of compliance with or a consent to noncompliance with any term or
provision of the Pooling and Servicing Agreement.
 
(8)           Counterparts.  This Assignment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
B-4

--------------------------------------------------------------------------------


 
(9)           Governing Law.  THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
CONFLICT OF LAW PROVISIONS.
 
(10)           Removal Upon Breach.  In the event of a breach of any of the
warranties set forth in subsection 5(B) other than a breach or event set forth
in subsection 2.04(d)(i) of the Pooling and Servicing Agreement, if as a result
of such breach the related Account becomes a Defaulted Account or the Trust’s
rights in, to or under any Receivable arising in such Account or its proceeds
are impaired or the proceeds of such Receivable are not available for any reason
to the Trust free and clear of any Lien, then upon the expiration of 60 days (or
such longer period as may be agreed to by the Trustee in its sole discretion,
but in no event later than 120 days) from the earlier to occur of the discovery
of any such event by either the Transferor or the Servicer, or receipt by the
Transferor or the Servicer, of written notice of any such event given by the
Trustee, each such Receivable shall be removed from the Trust on the terms and
conditions set forth in subsection 2.04(d)(iii) of the Pooling and Servicing
Agreement as though such Receivable were removed pursuant to subsection
2.04(d)(ii) of the Pooling and Servicing Agreement; provided, however, that no
such removal shall be required to be made if, on any day within such applicable
period, such representations and warranties with respect to such Receivable
shall then be true and correct in all material respects as if such Receivable
had been created on such day.
 
B-5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Assignment of Receivables
in Additional Accounts to be duly executed and delivered by their respective
duly authorized officers on the day and year first above written.
 



 
CHASE BANK USA,
 
NATIONAL ASSOCIATION,
                 
By:
     
Name:
     
Title:
                   
THE BANK OF NEW YORK
 
(DELAWARE), as Trustee of First USA
Credit Card Master Trust
                 
By:
     
Name:
     
Title:
 





 
Acknowledged by:
 
CHASE BANK USA,
NATIONAL ASSOCIATION,
as Servicer


By:
     
Name:
     
Title:
   

 
 
B-6

--------------------------------------------------------------------------------


 
Schedule 1
to Assignment of
Receivables in
Additional Accounts


 
ADDITIONAL ACCOUNTS
[Delivered to the Trustee]
 

 
B-7

--------------------------------------------------------------------------------


 
Schedule 2
to Assignment of
Receivables in
Additional Accounts
 
Chase Bank USA, National Association
First USA Credit Card Master Trust
Officer’s Certificate


 
____________________, a duly authorized officer of Chase Bank USA, National
Association, a national banking association (the “Bank”), hereby certifies and
acknowledges on behalf of the Bank that to the best of [her/his] knowledge the
following statements are true on [             ], 20[  ] (the “Addition Date”),
and acknowledges on behalf of the Bank that this Officer’s Certificate will be
relied upon by The Bank of New York (Delaware), as Trustee (the “Trustee”) of
the First USA Credit Card Master Trust in connection with the Trustee entering
into Assignment No. ___ of Receivables in Additional Accounts, dated as of the
Addition Date (the “Assignment”), by and between the Bank and the Trustee, in
connection with the Third Amended and Restated Pooling and Servicing Agreement,
dated as of December 19, 2007 (as heretofore supplemented and amended, the
“Pooling and Servicing Agreement”), by and between the Bank, as Transferor and
Servicer, and the Trustee.  The undersigned hereby certifies and acknowledges on
behalf of the Bank that:
 
(a)           Delivery of Assignment.  On or prior to the Addition Date, (i) the
Bank has delivered to the Trustee the Assignment (including an acceptance by the
Trustee on behalf of the Trust for the benefit of the Investor
Certificateholders), and (ii) the Bank has indicated in its computer files that
the Receivables created in connection with the Additional Accounts have been
transferred to the Trust.  Within five Business Days after the Addition Date,
the Bank shall deliver to the Trustee a true and complete list (in the form of a
computer file, microfiche list, CD-ROM or such other form as is agreed upon
between the Transferor and the Trustee) of all Additional Accounts, identified
by account number and the aggregate amount of the Receivables in each such
Additional Account as of the related Addition Cut-Off Date, which list shall, as
of the Addition Date, modify and amend and be incorporated into and made a part
of the Assignment and the Pooling and Servicing Agreement.
 
(b)           Legal, Valid and Binding Obligation.  The Assignment constitutes a
legal, valid and binding obligation of the Bank, enforceable against the Bank in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).
 
(c)           Eligibility of Accounts and Receivables.  Each Additional Account
designated pursuant to the Assignment was, as of the related Addition Cut-Off
Date, an Eligible
 
B-8

--------------------------------------------------------------------------------


 
Account, and each Receivable in such Additional Account was, as of the related
Addition Cut-Off Date, an Eligible Receivable.
 
(d)           Selection Procedures.  No selection procedures believed by the
Bank to be materially adverse to the interests of the Investor
Certificateholders were utilized in selecting the Additional Accounts designated
pursuant to the Assignment from the available Eligible Accounts in the Bank
Portfolio.
 
(e)           Insolvency.  The Bank is not insolvent and, after giving effect to
the conveyance set forth in Section 3 of the Assignment, will not be insolvent.
 
(f)           Security Interest.  The Assignment constitutes either (i) a valid
transfer and assignment to the Trust of all right, title and interest of the
Bank in and to such Receivables now existing and hereafter created, and all
proceeds (as defined in the UCC as in effect in the State of Delaware) of such
Receivables, and such Receivables and any proceeds thereof will be held by the
Trust free and clear of any Lien of any Person claiming through or under the
Bank or any of its Affiliates except for (x) Liens permitted under subsection
2.05(b) of the Pooling and Servicing Agreement, (y) the interest of the Bank as
holder of the Exchangeable Transferor Certificate and (z) the Bank’s right to
receive interest accruing on, and investment earnings in respect of, the Finance
Charge Account and the Principal Account or any Series Account as provided in
the Pooling and Servicing Agreement and any Supplement; or (ii) a transfer for
security of such property to the Trust, which is enforceable with respect to the
existing Receivables of the Additional Accounts designated on Schedule 1 to the
Assignment, the proceeds (as defined in the UCC as in effect in the State of
Delaware) thereof, upon the conveyance of such Receivables to the Trust, and
which will be enforceable with respect to the Receivables thereafter created in
respect of Additional Accounts designated on Schedule 1 to the Assignment and
the proceeds (as defined in the UCC as in effect in the State of Delaware)
thereof, upon such creation; and (iii) if the Assignment constitutes a transfer
for security by the Bank to the Trust in such property, the conveyance in
Section 3(A) of the Assignment is effective to assign to the Trust a first
priority perfected security interest in all of the Bank’s right, title and
interest in the existing Receivables of the Additional Accounts designated on
Schedule 1 to the Assignment and in the case of Receivables of such Additional
Accounts thereafter created and the proceeds (as defined in the UCC as in effect
in the State of Delaware) thereof, upon such creation the Trust shall have a
first priority perfected security interest in such property (subject to Section
9-306 of the UCC as in effect in the State of Delaware), except for Liens
permitted under subsection 2.05(b) of the Pooling and Servicing Agreement.
 
(g)           Requirements of Pooling and Servicing Agreement.  All requirements
set forth in Section 2.06 of the Pooling and Servicing Agreement for designating
Additional Accounts and conveying the Principal Receivables of such Accounts,
whether now existing or hereafter created, have been satisfied.
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Pooling and Servicing Agreement.
 
B-9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, I have hereunto set my hand this  [   ] day of
[             ], 20[  ].
 



 
CHASE BANK USA,
 
NATIONAL ASSOCIATION
                 
By:
     
Name:
     
Title:
 





B-10

--------------------------------------------------------------------------------


 
Exhibit C


 
[FORM OF MONTHLY SERVICER’S CERTIFICATE]


CHASE BANK USA, NATIONAL ASSOCIATION


__________________________________


FIRST USA CREDIT CARD MASTER TRUST
___________________________________




The undersigned, a duly authorized representative of Chase Bank USA, National
Association (the “Bank”), as Servicer pursuant to the Third Amended and Restated
Pooling and Servicing Agreement, dated as of December 19, 2007 (the “Pooling and
Servicing Agreement”), by and between the Bank, as Transferor and Servicer, and
The Bank of New York (Delaware), as Trustee of the First USA Credit Card Master
Trust (the “Trust”), does hereby certify as follows:
 
1.           Capitalized terms used but not defined in this Certificate have
their respective meanings set forth in the Pooling and Servicing Agreement;
provided, that the “preceding Monthly Period” shall mean the Monthly Period
immediately preceding the calendar month in which this Certificate is
delivered.  This Certificate is delivered pursuant to subsection 3.04(b) of the
Pooling and Servicing Agreement.  References herein to certain sections and
subsections are references to the respective sections and subsections of the
Pooling and Servicing Agreement.
 
2.           The Bank is the Servicer under the Pooling and Servicing Agreement.
 
3.           The undersigned is a Servicing Officer.
 
4.           The date of this Certificate is a Determination Date under the
Pooling and Servicing Agreement.
 
5.           The aggregate amount of Collections processed during the preceding
Monthly Period was equal to $_______
 
6.           The aggregate amount of Principal Receivables processed as of the
end of the last day of the preceding Monthly Period was equal to $_______
 
7.           The Aggregate Investor Percentage of Collections of Finance Charge
Receivables processed by the Servicer during the preceding Monthly Period was
equal to $_______
 
8.           The Aggregate Investor Percentage of Collections of Principal
Receivables processed by the Servicer during the current month is equal to
$_______
 
C-1

--------------------------------------------------------------------------------


 
9.           The aggregate amount of Interchange to be deposited in the Finance
Charge Account on the Transfer Date of the current month is equal to $_______
 
10.           To the knowledge of the undersigned, there are no Liens on any
Receivables in the Trust except as described below:
 


[If applicable, insert “None.”]




C-2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate this [  ] day of [             ], 20[  ].
 



 
CHASE BANK USA, NATIONAL
 
ASSOCIATION, as Servicer
                 
By:
     
Name:
     
Title:
 





C-3

--------------------------------------------------------------------------------


 
Schedule To Monthly
Servicer’s Certificate*


 
CHASE BANK USA, NATIONAL ASSOCIATION
 
__________________________________
 
FIRST USA CREDIT CARD MASTER TRUST
 
__________________________________




 
*
A separate schedule is to be attached for each Series, with appropriate changes
and additions to reflect the specifics of the related Series Supplement

 
 
C-4

--------------------------------------------------------------------------------


 
Exhibit D


[FORM OF ANNUAL SERVICER’S CERTIFICATE]


SERVICER COMPLIANCE STATEMENT


Chase Bank USA, National Association


First USA Credit Card Master Trust


 
The undersigned, a duly authorized officer of Chase Bank USA, National
Association (the “Bank”), as Servicer pursuant to the Third Amended and Restated
Pooling and Servicing Agreement, dated as of December 19, 2007 (as amended and
supplemented from time to time, the “Agreement”), by and between the Bank, as
transferor and servicer (in such capacity, the “Servicer”), and The Bank of New
York (Delaware), as trustee (the “Trustee”), does hereby certify that:
 
1.           The Bank is, as of the date hereof, the Servicer under the
Agreement.
 
2.           A review of the Servicer’s activities during the calendar year
ended December 31, 20[   ] (the “Reporting Period”) and of its performance under
the Agreement has been made under my supervision.
 
3.           To the best of my knowledge, based on such review, the Servicer has
fulfilled all of its obligations under the Agreement in all material respects
throughout the Reporting Period.
 
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate this
[   ] day of March, 20[  ].
 
 


 

 
CHASE BANK USA, NATIONAL
 
ASSOCIATION, as Servicer
                 
By:
     
Name:
     
Title:
 

 


D-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this
[   ] day of [             ], 20[  ].
 



 
CHASE BANK USA, NATIONAL
 
ASSOCIATION, as Servicer
                 
By:
     
Name:
     
Title:
 





D-2

--------------------------------------------------------------------------------


 
Exhibit E




 
[FORM OF OPINION OF COUNSEL REGARDING ADDITIONAL ACCOUNTS]
 
The opinion set forth below, which is to be delivered pursuant to subsection
2.06(c)(vi) of the Third Amended and Restated Pooling and Servicing Agreement,
may be subject to certain qualifications, assumptions, limitations and
exceptions taken or made in the opinion of counsel delivered on the Closing Date
with respect to similar matters.
 
The provisions of the applicable Assignment and the Pooling and Servicing
Agreement are effective to create, in favor of the Trustee, a valid security
interest (as such term is defined in the UCC as in effect in the State of
Delaware) in all of the Transferor’s right, title and interest in and to that
portion of the Receivables which constitutes accounts under the Delaware UCC and
proceeds thereof which security interest if characterized as a transfer for
security will secure all Secured Obligations and which security interest if
characterized as a sale of accounts will constitute a valid sale of all of the
Transferor’s right, title and interest in and to the Receivables and the
proceeds thereof.
 
[The Transferor Financing Statement having been filed in the appropriate filing
office][Assumes one filing at Amendment Closing Date.  Section 2.01 and Exhibit
B (Assignment)] and Assignment No. [  ] having been executed and delivered by
the parties thereto, under the UCC as in effect in the State of Delaware, the
security interest referred to in the preceding paragraph hereof in favor of the
Trustee in the Receivables and proceeds thereof has been perfected, and no other
security interest of any other creditor of the Transferor will be equal or prior
to the security interest of the Trustee in such Receivables and the proceeds
thereof.
 


E-1

--------------------------------------------------------------------------------




 
Exhibit F


 
[FORM OF ANNUAL OPINION OF COUNSEL]
 
The opinion set forth below, which is to be delivered pursuant to subsection
13.02(d)(ii) of the Third Amended and Restated Pooling and Servicing Agreement,
may be subject to certain qualifications, assumptions, limitations and
exceptions taken or made in the opinion of counsel delivered on the Closing Date
with respect to similar matters.
 
No filing or other action, other than such filing or action described in such
opinion, is necessary from the date of such opinion through March 31 of the
following year to continue the perfected status of the interest of the Trust in
the collateral described in the financing statements referred to in such
opinion.
 


F-1

--------------------------------------------------------------------------------




 
Exhibit G


 
[FORM OF REASSIGNMENT OF RECEIVABLES]


 
REASSIGNMENT NO. [  ] OF RECEIVABLES, dated as of [             ], 20[  ], by
and between CHASE BANK USA, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States of America (the “Bank”), and THE
BANK OF NEW YORK (DELAWARE), a banking corporation organized under the laws of
the State of Delaware, as Trustee (the “Trustee”) of the First USA Credit Card
Master Trust (the “Trust”), pursuant to the Pooling and Servicing Agreement
referred to below.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Third Amended and Restated Pooling and Servicing
Agreement, dated as of December 19, 2007, by and between the Bank, as Transferor
and Servicer, and the Trustee (hereinafter as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Pooling and Servicing Agreement”), and as indicated in the notice dated
[             ], 20[  ] from the Bank to the Trustee (the “Notice”), the Bank
wishes to remove all Receivables from certain designated Accounts of the Bank
specified on Schedule 1 hereto (the “Removed Accounts”) and to cause the
Trustee, on behalf of the Trust, to reconvey hereby the Receivables of such
Removed Accounts, whether now existing or hereafter created, from the Trust to
the Bank (as each such term is defined in the Pooling and Servicing Agreement),
as more fully described herein; and
 
WHEREAS, the Trustee, on behalf of the Trust,  is willing to accept such
designation and to reconvey the Receivables in the Removed Accounts subject to
the terms and conditions hereof.
 
NOW THEREFORE, the Bank and the Trustee, on behalf of the Trust,  hereby agree
as follows:
 
1.           Defined Terms.  All terms defined in the Pooling and Servicing
Agreement and used herein shall have such defined meanings when used herein,
unless otherwise defined herein.
 
“Removal Cut-Off Date” shall mean, with respect to the Removed Accounts,
[             ], 20[  ].
 
“Removal Date” shall mean, with respect to the Removed Accounts,
[             ], 20[  ].
 
“Removal Notice Date” shall mean, with respect to the Removed Accounts
designated hereby, [             ], 20[  ] (which shall be a date on or prior to
the fifth Business Day prior to the Removal Date).
 
 
G-1

--------------------------------------------------------------------------------


 
 
2.           Designation of Removed Accounts.  The Bank shall deliver to the
Trustee, not later than five Business Days after the Removal Date, a true and
complete list (in the form of a computer file, microfiche list, CD-ROM or such
other form as is agreed upon between the Transferor and the Trustee) of each
VISA® and MasterCard® account, which as of the Removal Date shall be deemed to
be a Removed Account, each such account being identified by account number and
by the aggregate amount of Receivables in such account as of the close of
business on the Removal Cut-Off Date.  Such list shall be marked as Schedule 1
to this Reassignment and shall, as of the Removal Date, modify and amend and be
incorporated into and made a part of this Reassignment and the Pooling and
Servicing Agreement.
 
3.           Conveyance of Receivables.  The Trustee, on behalf of the
Trust,  does hereby reconvey to the Bank, without recourse on and after the
Removal Date, all right, title and interest of the Trust in and to the
Receivables now existing and hereafter created in the Removed Accounts, all
monies due or to become due with respect thereto (including all Finance Charge
Receivables) and all proceeds (as defined in the UCC as in effect in the
applicable jurisdiction) of such Receivables.
 
4.           Representations and Warranties of the Bank.  The Bank hereby
represents and warrants to the Trustee on behalf of the Trust as of the Removal
Date:
 
(a)           Legal, Valid and Binding Obligation.  This Reassignment
constitutes a legal, valid and binding obligation of the Bank enforceable
against the Bank in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and the rights of creditors of national banking
associations and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).


(b)           Selection Procedures.  No selection procedures believed by the
Bank to be materially adverse to the interests of the Certificateholders were
utilized in selecting the Removed Accounts to be removed from the Trust and (I)
a random selection procedure was used by the Bank in selecting the Removed
Accounts and only one such removal of randomly selected Accounts shall occur in
the then current Monthly Period, (II) the Removed Accounts arose pursuant to an
affinity, private-label, agent-bank, co-branding or other arrangement with a
third party that has been cancelled by such third party or has expired without
renewal and which by its terms permits the third party to repurchase the
Accounts subject to such arrangement, upon such cancellation or non-renewal and
the third party has exercised such repurchase right or (III) the Removed
Accounts were selected using another method that will not preclude transfers of
Receivables to the Trust from being accounted for as sales under generally
accepted accounting principles or prevent the Trust from continuing to qualify
as a qualifying special purpose entity in accordance with SFAS 140.
 
 
G-2

--------------------------------------------------------------------------------


 
 
5.           Representations and Warranties of the Trustee.  Since the date of
the transfer by the Bank under the Pooling and Servicing Agreement, the Trustee
has not sold, transferred or encumbered any Receivable in any Removed Account or
any interest therein.
 
6.           Conditions Precedent.  The amendment of the Pooling and Servicing
Agreement set forth in Section 7 hereof is subject to the satisfaction of the
conditions set forth in Section 2.07 of the Pooling and Servicing Agreement on
or prior to the dates specified in Section 2.07, except to the extent any such
conditions have not been waived.  For purposes of Section 2.07 of the Pooling
and Servicing Agreement, “Removal Notice Date” shall have the meaning specified
in Section 1 hereof.
 
7.           Amendment of the Pooling and Servicing Agreement.  The Pooling and
Servicing Agreement is hereby amended to provide that all references therein to
the “Pooling and Servicing Agreement,” to “this Agreement” and to “herein” shall
be deemed from and after the Removal Date to be a dual reference to the Pooling
and Servicing Agreement as supplemented by this Reassignment.  Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions of the Pooling and Servicing Agreement shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or a consent
to non-compliance with any term or provision of the Pooling and Servicing
Agreement.
 
8.           Counterparts.  This Reassignment may be executed in multiple
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
9.           Governing Law.  THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS.
 
10.           Authorization.  The Trustee, at the Transferor’s direction, hereby
authorizes Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”) to file any
financing statements or continuation statements, and amendments to financing
statements, in any jurisdictions and with any filing offices as Skadden may
determine, in its sole discretion, are necessary or advisable to perfect the
conveyance to the Bank pursuant to Section 3 hereof.  Such financing statements
may describe the collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as Skadden may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the collateral granted to the Bank in connection herewith,
including, without limitation, describing such property as “all assets” or “all
personal property.”
 
 
G-3

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned have caused this Reassignment of Receivables
to be duly executed and delivered by their respective duly authorized officers
on the day and year first above written.
 
 


 

 
CHASE BANK USA, NATIONAL
 
ASSOCIATION, , as Transferor
                 
By:
     
Name:
     
Title:
                   
THE BANK OF NEW YORK
 
(DELAWARE) , as Trustee of First USA Credit Card Master Trust
                 
By:
     
Name:
     
Title:
 





 
Acknowledged by:
 
CHASE BANK USA, NATIONAL
ASSOCIATION, as Servicer


By:
     
Name:
     
Title:
   

 
 
 
G-4

--------------------------------------------------------------------------------




 
Schedule 1
to Reassignment
of Receivables


 
REMOVED ACCOUNTS
 
 
 
G-5

--------------------------------------------------------------------------------


 
 
Schedule 2
to Reassignment
of Receivables


 
Chase Bank USA, National Association
 
First USA Credit Card Master Trust
 
Officer’s Certificate


 
____________, a duly authorized officer of Chase Bank USA, National Association
(the “Bank”), hereby certifies and acknowledges on behalf of the Bank that to
the best of his knowledge the following statements are true on [             ],
20[  ] (the “Removal Date”), and acknowledges on behalf of the Bank that this
Officer’s Certificate will be relied upon by The Bank of New York (Delaware), as
Trustee (the “Trustee”) of the First USA Credit Card Master Trust (the “Trust”)
in connection with the Trustee entering into Reassignment No. [   ] of
Receivables in Removed Accounts, dated as of the Removal Date (the
“Reassignment”), between the Bank, as Transferor (the “Transferor”) and as
Servicer (the “Servicer”), and the Trustee, in connection with the Third Amended
and Restated Pooling and Servicing Agreement, dated as of December 19, 2007 (as
heretofore supplemented and amended, the “Pooling and Servicing Agreement”), by
and between the Bank, as Transferor and Servicer, and the Trustee.  The
undersigned hereby certifies and acknowledges on behalf of the Bank that:
 
(a)           The removal of the Receivables of such Removed Accounts as of the
Removal Date shall not, in the reasonable belief of the Bank, cause a Pay Out
Event to occur or the Transferor Interest to be an amount less than zero.
 
(b)           On or prior to the Removal Date, the Bank shall have delivered to
the Trustee, for execution, the Reassignment (including an acceptance by the
Trustee on behalf of the Trust for the benefit of the Investor
Certificateholders) and within five Business Days after the Removal Date, the
Bank shall deliver to the Trustee a true and complete list (in the form of a
computer file, microfiche list, CD-ROM or such other form as is agreed upon
between the Transferor and the Trustee) of the Removed Accounts, identified by
account number and the aggregate amount of the Receivables in each Removed
Account as of the Removal Cut-Off Date, which list shall, as of the Removal
Date, modify and amend and be incorporated into the Reassignment and the Pooling
and Servicing Agreement.
 
(c)           The Reassignment constitutes a legal, valid and binding obligation
of the Bank enforceable against the Bank in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and the rights of
creditors of national banking associations and except as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity).
 
(d)           No selection procedures believed by the Bank to be materially
adverse to the interests of the Investor Certificateholders were utilized in
selecting the Removed Accounts to be removed from the Trust and (I) a random
selection procedure was used by the Bank in
 
 
G-6

--------------------------------------------------------------------------------


 
 
selecting the Removed Accounts and only one such removal of randomly selected
Accounts shall occur in the then current Monthly Period, (II) the Removed
Accounts arose pursuant to an affinity, private-label, agent-bank, co-branding
or other arrangement with a third party that has been cancelled by such third
party or has expired without renewal and which by its terms permits the third
party to repurchase the Accounts subject to such arrangement upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (III) the Removed Accounts were selected using another method that will
not preclude transfers of Receivables to the Trust from being accounted for as
sales under generally accepted accounting principles or prevent the Trust from
continuing to qualify as a qualifying special purpose entity in accordance with
SFAS 140 and the Bank shall have delivered to the Trustee and each Enhancement
Provider an Officer’s Certificate, dated the Removal Date to that effect.
 
 
(e)           After giving effect to the removal of such Removed Accounts, the
Transferor Interest shall not be less than the Minimum Transferor Interest and
the amount of Principal Receivables in the Trust shall not be less than the
Minimum Aggregate Principal Receivables.
 
 
(f)           The Bank gave the Trustee and the Servicer written notice that the
Receivables from the Removed Accounts are to be reassigned to the Bank or its
designee, specifying the date for removal of the Removed Accounts.
 
(g)           All requirements set forth in Section 2.07 of the Pooling and
Servicing Agreement for designating Removed Accounts and conveying the Principal
Receivables of such Accounts, whether now existing or hereafter created, have
been satisfied or waived.
 
Capitalized terms used herein and not otherwise defined are used as defined in
the Pooling and Servicing Agreement.
 
 
G-7

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, I have hereunto set my hand as of the date hereinabove set
forth.
 



 
CHASE BANK USA, NATIONAL
 
ASSOCIATION, , as Transferor
                 
By:
     
Name:
     
Title:
 



 

 
G-8

--------------------------------------------------------------------------------


 
 
Exhibit H


 
[FORM OF RECONVEYANCE OF RECEIVABLES]


 
RECONVEYANCE of RECEIVABLES, dated as of [             ], 20[  ] (this
“Reconveyance”), by and between CHASE BANK USA, NATIONAL ASSOCIATION, a national
banking association organized under the laws of the United States of America, as
Transferor (the “Transferor”), and THE BANK OF NEW YORK (DELAWARE), a banking
corporation organized under the laws of the State of Delaware, as Trustee (the
“Trustee”) of the First USA Credit Card Master Trust (the “Trust”), pursuant to
the Pooling and Servicing Agreement referred to below.
 
W I T N E S S E T H:
 
WHEREAS, the Transferor and the Trustee are parties to the Third Amended and
Restated Pooling and Servicing Agreement, dated as of December 19, 2007
(hereinafter as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Pooling and Servicing
Agreement”);
 
WHEREAS, pursuant to the Pooling and Servicing Agreement, the Transferor wishes
to cause the Trustee, on behalf of the Trust, to reconvey all of the Receivables
and proceeds thereof, whether now existing or hereafter created, from the Trust
to the Transferor pursuant to the terms of Section 12.04 of the Pooling and
Servicing Agreement upon termination of the Trust pursuant to subsection
12.01(a) of the Pooling and Servicing Agreement (as each such term is defined in
the Pooling and Servicing Agreement); and
 
WHEREAS, the Trustee, on behalf of the Trust, is willing to reconvey the
Receivables subject to the terms and conditions hereof;
 
NOW THEREFORE, the Transferor and the Trustee hereby agree as follows:
 
1.           Defined Terms.  All terms defined in the Pooling and Servicing
Agreement and used herein shall have such defined meanings when used herein,
unless otherwise defined herein.
 
“Reconveyance Date” shall mean [             ], 20[  ].
 
2.           Return of Lists of Accounts.  The Trustee, on behalf of the Trust,
shall deliver to the Transferor, not later than three Business Days after the
Reconveyance Date, each and every list of Accounts delivered to the Trustee
pursuant to the terms of the Pooling and Servicing Agreement.
 
3.           Conveyance of Receivables.
 
 
H-1

--------------------------------------------------------------------------------


 
 
(a)           The Trustee, on behalf of the Trust, does hereby reconvey to the
Transferor, without recourse, representation or warranty, on and after the
Reconveyance Date, all right, title and interest of the Trust in and to each and
every Receivable now existing and hereafter created in the Accounts, all monies
due or to become due with respect thereto (including all Finance Charge
Receivables and all proceeds (as defined in Section 9-306 of the UCC as in
effect in the applicable jurisdiction) of such Receivables, except for amounts,
if any, held by the Trustee, on behalf of the Trust, pursuant to subsection
12.03(b) of the Pooling and Servicing Agreement.
 


(b)           In connection with such transfer, the Trustee, on behalf of the
Trust, authorizes the filing, on or prior to the date of this Reconveyance, of
such UCC termination statements as the Transferor may reasonably request,
evidencing the transfer of the Receivables from the Trust to the Transferor and
the release by the Trust of its lien on the Receivables.
 
4.           Counterparts.  This Reconveyance may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
5.           Governing Law.  THIS RECONVEYANCE SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS.
 
 
H-2

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned have caused this Reconveyance of Receivables
to be duly executed and delivered by their respective duly authorized officers
on the day and year first above written.
 



 
CHASE BANK USA, NATIONAL
 
ASSOCIATION, , as Transferor
                 
By:
     
Name:
     
Title:
                   
THE BANK OF NEW YORK
 
(DELAWARE) , as Trustee
                 
By:
     
Name:
     
Title:
 

 
 
H-3

--------------------------------------------------------------------------------






 
Exhibit I
 
FORM OF ANNUAL TRUSTEE CERTIFICATION
 
 
 
Re:
The [                   ] agreement dated as of [             ], 20[  ] (the
“Agreement”), among [IDENTIFY PARTIES]

 
 
I, ________________________________,  a _______________________ of  the Trustee,
certify to the Transferor, and its officers, with the knowledge and intent that
they will rely upon this certification, that:
 
(1)           I have reviewed the report on assessment of the Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122
of Regulation AB (17 C.F.R. §229.1100, et seq.) (the “Criteria Assessment”), and
the registered public accounting firm’s attestation report provided in
accordance with Rules 13a-18 and 15d-18 under the Exchange Act and Section
1122(b) of Regulation AB (the “Attestation Report”) that were delivered by the
Trustee to the Transferor pursuant to the Agreement (collectively, the “Trustee
Information”);
 
(2)           To my knowledge, the Trustee Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Trustee Information;
 
(3)           To my knowledge, all of the Trustee Information required to be
provided by the Trustee under the Agreement has been provided to the Transferor;
and
 
(4)           To my knowledge, except as disclosed in the Criteria Assessment or
the Attestation Report, the Trustee has fulfilled its obligations under the
Agreement.
 



 
Date:
               
By:
     
Name:
   
Title:





I-1

--------------------------------------------------------------------------------


 
 
Exhibit J
 


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Trustee shall address, at a
minimum, the criteria identified below as “Applicable Servicing Criteria”:
 
 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
     
General Servicing Considerations
   
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
2
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card loans are maintained.
 
X
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
   
Cash Collection and Administration
   
1122(d)(2)(i)
Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established for overcollateralization, are separately maintained (e.g.,
with respect to commingling of cash) as set forth in the transaction agreements.
X
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
 

 
 
2 If any material servicing activities are outsourced to third parties, Item
1122 (d) (1) (ii) would be included in the Applicable Servicing Criteria for
Servicer.
J-1

--------------------------------------------------------------------------------


 
 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
 
Reference
Criteria
   

1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
X
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
   
Investor Remittances and Reporting
   
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
X
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X1
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X2
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X3
   
Pool Asset Administration
   
1122(d)(4)(i)
 Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
 
X
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements
 
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
 

 
__________________________________
 
1     The Asserting Party allocates amounts due to investors and remits such
amounts to the Paying Agent in accordance with the timeframes, distribution
priority and other terms set forth in the transaction agreements.
 
2     Amounts remitted to the Paying Agent pursuant to the transaction
agreements are posted to the Asserting Party’s records within two business days.
 
3  The Asserting Party agrees amounts remitted to investors per the investor
reports to amounts remitted to the Paying Agent per the bank statements.
 
J-2

--------------------------------------------------------------------------------


 
 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   

1122(d)(4)(iv)
Payments on credit card accounts, including any payoffs, made in accordance with
the related credit card account documents are posted to the Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.
X
 
1122(d)(4)(v)
The Servicer’s records regarding the accounts agree with the Servicer’s records
with respect to an obligor’s unpaid principal balance.
X
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
X
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).
X
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.
X
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
 
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
X
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
 

 
 
J-3

--------------------------------------------------------------------------------



 
 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
 
Criteria
   

1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
3
 


 

 
[NAME OF TRUSTEE]
             
Date:
                       
By:
       
Name:
   
Title:




 __________________________________
 
3 If there are any external enhancement or other support identified in Item 1114
(a) (1) through (3) or Item 1115 of Regulation AB, Item 1122 (d) (4) (xv) would
be included in the Applicable Servicing Criteria for the Servicer
 
J-4

--------------------------------------------------------------------------------


 
Exhibit K


 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by the [Servicer] [Subservicer]
shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria”:



 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
 
Criteria
     
General Servicing Considerations
   
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
2
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card loans are maintained.
 
X
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
   
Cash Collection and Administration
   
1122(d)(2)(i)
Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established for overcollateralization, are separately maintained (e.g.,
with respect to commingling of cash) as set forth in the transaction agreements.
X
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
 

 
___________________________________
 
2 If any material servicing activities are outsourced to third parties, Item
1122 (d) (1) (ii) would be included in the Applicable Servicing Criteria for
Servicer.
K-1

--------------------------------------------------------------------------------


 
 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
 
Criteria
   

1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
X
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
   
 
Investor Remittances and Reporting
   
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
X
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X1
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X2
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X3
   
Pool Asset Administration
   
1122(d)(4)(i)
 Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
 
X
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements
 
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
 

 
 
________________________
 
1  The Asserting Party allocates amounts due to investors and remits such
amounts to the Paying Agent in accordance with the timeframes, distribution
priority and other terms set forth in the transaction agreements. 
 
2  Amounts remitted to the Paying Agent pursuant to the transaction agreements
are posted to the Asserting Party’s records within two business days. 
 
3The Asserting Party agrees amounts remitted to investors per the investor
reports to amounts remitted to the Paying Agent per the bank statements.
 
K-2

--------------------------------------------------------------------------------


 




 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   
1122(d)(4)(iv)
Payments on credit card accounts, including any payoffs, made in accordance with
the related credit card account documents are posted to the Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.
X
 
1122(d)(4)(v)
The Servicer’s records regarding the accounts agree with the Servicer’s records
with respect to an obligor’s unpaid principal balance.
X
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
X
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).
X
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.
X
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
 
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
X
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
 

 


 
K-3

--------------------------------------------------------------------------------

 


 
 



 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
3
 


 




 
[NAME OF [SERVICER] [SUBSERVICER]]
             
Date:
                     
By:
     
Name:
   
Title:

 
 

 
_________________________
 
3 If there are any external enhancement or other support identified in Item 1114
(a) (1) through (3) or Item 1115 of Regulation AB, Item 1122 (d) (4) (xv) would
be included in the Applicable Servicing Criteria for the Servicer
 
 
K-4

--------------------------------------------------------------------------------




 
Schedule 1


 
LIST OF ACCOUNTS

 
Delivered to Trustee only
 
[Deemed Incorporated]
 
 

--------------------------------------------------------------------------------


 
 
Exhibit L
 
 
FORM OF
 
FIRST USA CREDIT CARD MASTER TRUST
 
TRUSTEE’S CERTIFICATE
 
[           ] [  ], 20[  ]


 
Reference is hereby made to the THIRD AMENDED AND RESTATED POOLING AND SERVICING
AGREEMENT, dated as of December 19, 2007 (the “Agreement”), by and between CHASE
BANK USA, NATIONAL ASSOCIATION (successor to First USA Bank, National
Association), a national banking association, as transferor and servicer (the
“Bank”) and THE BANK OF NEW YORK (DELAWARE), a Delaware banking corporation, as
trustee (the “Trustee”) on behalf of the Certificateholders of the First USA
Credit Card Master Trust (the “Trust”).
 
In connection with transactions contemplated by the applicable Terms Agreement
(the “Terms Agreement”), each with respect to a specific tranche of CHASEseries
notes, dated the respective dates of the pricing of such CHASEseries notes,
incorporating an Underwriting Agreement, dated as of [           ] [  ], 20[  ]
(together, the “Underwriting Agreement”), by and among the representative of the
several underwriters (collectively, the “Underwriters”), the Bank and Chase
Issuance Trust, a Delaware statutory trust (the “Issuing Entity”), relating to
the sale by the Issuing Entity to the Underwriters of CHASEseries notes from the
date hereof through [           ] [  ], 20[  ] (the “Notes”), the undersigned,
an authorized officer of the Trustee, hereby certifies the following:
 
1.           The information provided by the Trustee in the base prospectus,
dated [           ] [  ], 20[  ] (the “Base Prospectus”), relating to the
offering of the Notes of the Issuing Entity in the form filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations under the
Securities Act, as excerpted in Schedule A hereto, is true and accurate in all
material respects.
 
2.           To the knowledge of the undersigned officer of the Trustee, as of
the date and time of this certificate, there are no legal proceedings pending or
known to be contemplated against the Trustee or against any property of the
Trustee, that would be material to security holders of the Notes.
 
3.           To the knowledge of the undersigned officer of the Trustee, as of
the date and time of this certificate, there are no governmental proceedings
pending or known to be contemplated against the Trustee or against any property
of the Trustee, that would be material to security holders of the Notes.
 
4.           To the knowledge of the undersigned officer of the Trustee, as of
the date and time of this certificate, there are no business relationships,
agreements, arrangements, transactions or understandings that are entered into
outside the ordinary
 
 
L-1

--------------------------------------------------------------------------------


 
course of business or on terms other than would be obtained in an arm’s length
transaction with an unrelated third party, that currently exists or that existed
during the past two years and that are material to security holders of the Notes
between the Trustee and any of the following:


(a)           the Bank;


(b)           Wilmington Trust Company[;]/[; and]


(c)           Wells Fargo Bank, National Association[[; and]/[.]


(d)           any enhancement or support provider.]1


______________________________
 
1
If applicable, the Transferor shall inform the Trustee of the identity of any
enhancement or support provider; otherwise (d) is deleted.

L-2

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, I have executed this certificate as of the date hereinabove
set forth.
 



 
THE BANK OF NEW YORK (DELAWARE)
                   
By:
       
Name:
   
Title:





L-3

--------------------------------------------------------------------------------


 
Schedule A






1.           Page [  ] of Base Prospectus


[DESCRIPTION OF THE BANK OF NEW YORK (DELAWARE)]


2.           Page [  ] of Base Prospectus


[DESCRIPTION OF THE BANK OF NEW YORK (DELAWARE)]
 

